EXECUTION VERSION
Exhibit 10.1


INCREMENTAL TERM LOAN AMENDMENT AND
REFINANCING AMENDMENT NO. 2 TO CREDIT AGREEMENT
INCREMENTAL TERM LOAN AMENDMENT AND REFINANCING AMENDMENT NO. 2, dated as of
December 27, 2019 (this “Amendment”), among Energizer Holdings, Inc., a Missouri
corporation (the “Borrower”), the other Loan Parties party hereto, the lenders
party hereto, as 2019 Incremental Term Lenders (in such capacity, the “2019
Incremental Term Lenders”), the lenders party hereto, as 2019 Refinancing Term
Lenders (in such capacity, the “2019 Refinancing Term Lenders” and, together
with the 2019 Incremental Term Lenders, the “2019 Term A Lenders”) and JPMorgan
Chase Bank, N.A., as Administrative Agent.
WHEREAS, reference is hereby made to the Credit Agreement, dated as of December
17, 2018 (as amended by Amendment No. 1 to Credit Agreement dated June 10, 2019
and as further amended, restated, amended and restated, supplemented, extended,
refinanced or otherwise modified prior to giving effect to this Amendment, the
“Credit Agreement”), among the Borrower, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent;
WHEREAS, the Borrower, the Administrative Agent and the 2019 Term A Lenders
desire to amend the Credit Agreement pursuant to amendments authorized by, (i)
with respect to the 2019 Incremental Term Loans (as defined below), Section
2.05(b) of the Credit Agreement to permit the borrowing of the 2019 Incremental
Term Loans and (ii) with respect to the 2019 Refinancing Term Loans (as defined
below), Section 2.22 of the Credit Agreement to permit the borrowing of the 2019
Refinancing Term Loan;
WHEREAS, the Borrower desires to obtain (i) Incremental Term Loans (as defined
in the Credit Agreement) in an aggregate principal amount of $300,000,000 (the
“2019 Incremental Term Loans”) and (ii) Refinancing Term Loans (as defined in
the Credit Agreement) in an aggregate principal amount of $65,000,000 (the “2019
Refinancing Term Loans” and, together with the 2019 Incremental Term Loans, the
“2019 Term A Loans”);
WHEREAS, the proceeds of the 2019 Term A Loans shall be used (i) in the case of
the 2019 Incremental Term Loans only, to repay in part Term B Loans of the
Borrower outstanding under the Credit Agreement on the Amendment No. 2 Effective
Date (as defined below), (ii) in the case of the 2019 Refinancing Term Loans
only, to repay in full the Term A Loans outstanding under the Credit Agreement
on the Amendment No. 2 Effective Date (the “Existing Term A Loans”), (iii) to
pay fees and expenses incurred in connection with the foregoing and (iv) for
general corporate purposes; and
WHEREAS, the (i) 2019 Incremental Term Lenders have agreed to provide the 2019
Incremental Term Loans and (ii) the 2019 Refinancing Term Lenders have agreed to
provide the 2019 Refinancing Term Loans, in each case in accordance with the
terms and conditions set forth in this Amendment and in the Amended Credit
Agreement (as hereinafter defined);
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Section 1. Defined Terms; References. (a) Unless otherwise specifically defined
herein, each term used herein which is defined in the Amended Credit Agreement
has the meaning assigned to such term in the Amended Credit Agreement. The rules
of construction and other interpretive provisions specified in Article 1 of the
Amended Credit Agreement shall apply to this Amendment, including terms defined
in the preamble and recitals hereto.


1



--------------------------------------------------------------------------------




(b)    As used in this Amendment, the following terms have the meanings
specified below:
“Amended Credit Agreement” means the Credit Agreement, as amended by this
Amendment.
“Amendment No. 2 Effective Date” has the meaning provided in Section 8 hereof.
“2019 Incremental Term Loan Commitments” means, in the case of each 2019
Incremental Term Lender, the amount set forth opposite such 2019 Incremental
Term Lender’s name on Schedule 1 to this Amendment as such 2019 Incremental Term
Lender’s “2019 Incremental Term Loan Commitment”. The aggregate principal amount
of all 2019 Incremental Term Loan Commitments as of the Amendment No. 2
Effective Date is $300,000,000.
“2019 Refinancing Term Loan Commitments” means, in the case of each 2019
Refinancing Term Lender, the amount set forth opposite such 2019 Refinancing
Term Lender’s name on Schedule 1 to this Amendment as such 2019 Refinancing Term
Lender’s “2019 Refinancing Term Loan Commitment”. The aggregate principal amount
of all 2019 Refinancing Term Loan Commitments as of the Amendment No. 2
Effective Date is $65,000,000.
“2019 Term Loan A Commitments” means, collectively, the 2019 Incremental Term
Loan Commitments and the 2019 Refinancing Term Loan Commitments”.
Section 2. (a) 2019 Incremental Term Loan. On the Amendment No. 2 Effective
Date, subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, each of the 2019 Incremental Term Lenders jointly but not
severally agrees to make an Incremental Term Loan to the Borrower in accordance
with this Section 2(a) and the applicable provisions of the Amended Credit
Agreement by delivering to the Administrative Agent immediately available funds
in an amount equal to its 2019 Incremental Term Loan Commitment in effect on
such date.
(b)    Refinancing Term Loan. On the Amendment No. 2 Effective Date, subject to
the terms and conditions set forth herein and in the Amended Credit Agreement,
each of the 2019 Refinancing Term Lenders jointly but not severally agrees to
make a Refinancing Term Loan to the Borrower in accordance with this Section
2(b) and the applicable provisions of the Amended Credit Agreement by delivering
to the Administrative Agent immediately available funds in an amount equal to
its 2019 Refinancing Term Loan Commitment in effect on such date.
Section 3. Amendment; Expiration of Commitments (a) Each of the parties hereto
agrees that, effective on the Amendment No. 2 Effective Date, the Credit
Agreement shall be amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.
(b)    The 2019 Incremental Term Loan Commitments provided for hereunder shall
terminate immediately upon the borrowing of the 2019 Incremental Term Loans
pursuant to Section 2(a).
(c)    The 2019 Refinancing Term Loan Commitments provided for hereunder shall
terminate immediately upon the borrowing of the 2019 Refinancing Term Loans
pursuant to Section 2(b).
Section 4. Effect of Amendment; Reaffirmation; Etc. Except as expressly set
forth herein or in the Amended Credit Agreement, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the


2



--------------------------------------------------------------------------------




Collateral Agent under the Credit Agreement or under any other Loan Document and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Without limiting the foregoing, (i) each Loan
Party acknowledges and agrees that (A) each Loan Document to which it is a party
is hereby confirmed and ratified and shall remain in full force and effect
according to its respective terms (in the case of the Credit Agreement, as
amended hereby) and (B) the Collateral Documents do, and all of the Collateral
does, and in each case shall continue to, secure the payment of all Secured
Obligations (as defined in the Collateral Agreement) on the terms and conditions
set forth in the Collateral Documents, and hereby ratifies the security
interests granted by it pursuant to the Collateral Documents and (ii) each
Guarantor hereby confirms and ratifies its continuing unconditional obligations
as Guarantor under the Collateral Agreement with respect to all of the Secured
Obligations. On and as of the Amendment No. 2 Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereof”, “hereunder”, “herein” and
“hereby” and each other similar reference, and each reference in any other Loan
Document to “the Credit Agreement”, “thereof”, “thereunder”, “therein” or
“thereby” or any other similar reference to the Credit Agreement shall refer to
the Credit Agreement as amended hereby.
Section 5. Representations of Loan Parties. Each of the Loan Parties hereby
represents and warrants as of the date hereof:
(a)    there shall exist no Default or Unmatured Default; and
(b)    all of the representations in the Amended Credit Agreement are true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) on and as of such date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” are true and correct in all respects) as of such earlier date.
Section 6. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Amendment by
facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Amendment.
Section 8. Effective Date. The 2019 Term Loan A Commitments shall become
effective and each 2019 Term A Lender shall disburse the 2019 Term A Loans to be
made by it pursuant to Section 2 of this Amendment on the date (the “Amendment
No. 2 Effective Date”) when each of the following conditions shall have been
satisfied:
(a)    the Arrangers with respect to the 2019 Term A Loans shall have received
all fees and other amounts due and payable on or prior to such date including:
(i) fees, disbursements and charges of counsel to such Arrangers under Section
10.07 of the Amended Credit Agreement, including to the extent invoiced,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder and (ii) all fees
due and payable to such Arrangers on such


3



--------------------------------------------------------------------------------




date in connection with the 2019 Term A Loans and the agreements of the 2019
Term A Lenders and such Arrangers hereunder;
(b)    the conditions set forth in Section 5.03 of the Credit Agreement shall be
satisfied on and as of the Amendment No. 2 Effective Date, both immediately
prior to and immediately after giving effect to the transactions contemplated by
this Amendment;
(c)    the Administrative Agent shall have received:
(i)    a duly executed Borrowing/Election Notice signed by an Authorized Officer
of the Borrower with respect to the 2019 Incremental Term Loans and the 2019
Refinancing Term Loans;
(ii)    the written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent and the 2019 Term A Lenders, in substantially a form and
containing assumptions and qualifications acceptable to the Administrative Agent
and its counsel;
(iii)    copies of the Certificate of Incorporation (or other equivalent
governing document) of each Loan Party, together with all amendments and a
certificate of good standing, both certified by the appropriate governmental
officer in its jurisdiction of incorporation;
(iv)    copies, certified by the Secretary or Assistant Secretary of each of the
Loan Parties, of its By-Laws (or other equivalent governing document) and of its
Board of Directors’ (or similar body) resolutions authorizing the execution of
the Loan Documents entered into by it;
(v)    an incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Loan Parties, which shall identify by name and title
and bear the original or facsimile signature of the officers of the Loan Parties
authorized to sign this Amendment and the officers of the Borrower authorized to
make borrowings hereunder, upon which certificate the 2019 Term A Lenders shall
be entitled to rely until informed of any change in writing by the Borrower; and
(vi)    a certificate in form and substance satisfactory to the Administrative
Agent signed by an Authorized Officer of the Borrower and dated as of the
Amendment No. 2 Effective Date, certifying as to the satisfaction of the
condition set forth in Section 8(b) of this Amendment;
(d)    the Administrative Agent shall have received all documentation and other
information with respect to the Target reasonably requested by the 2019 Term A
Lenders that is required for compliance with the Patriot Act or other “know your
customer” and anti-money laundering rules and regulations (which requested
information shall have been received at least five (5) Business Days prior to
the Amendment No. 2 Effective Date to the extent requested by the Lenders at
least ten (10) Business Days prior to the Amendment No. 2 Effective Date);
(e)    the Administrative Agent shall have received at least one (1) Business
Day prior to the Amendment No. 2 Effective Date a prepayment notice as required
by Section 2.04(a)(i) of the Credit Agreement with respect to the Term B Loans
to be prepaid pursuant to the following clause (f);
(f)    substantially concurrently with the initial funding of the 2019 Term A
Loans on the Amendment No. 2 Effective Date, (i) Term B Loans in an aggregate
principal amount of at least $300,000,000 (together with accrued and unpaid
interest thereon) shall be prepaid and (ii) the Existing Term A Loans (together
with accrued and unpaid interest thereon) shall be refinanced in full.


4



--------------------------------------------------------------------------------




Section 9. Miscellaneous. For the avoidance of doubt, (i) this Amendment
constitutes a Loan Document, (ii) for purposes of the Amended Credit Agreement
and the other Loan Documents, (A) the 2019 Incremental Term Loans constitute
Loans, Term Loans, Term A Loans and Incremental Term Loans, (B) the 2019
Incremental Term Loan Commitments constitute Commitments, Term Loan A
Commitments and Incremental Term Commitments, (C) the 2019 Incremental Term
Lenders constitute Lenders, Term Lenders, Term A Lenders and Incremental
Lenders, (D) the 2019 Refinancing Term Loans constitute Loans, Term Loans, Term
A Loans and Refinancing Term Loans, (E) the 2019 Refinancing Term Loan
Commitments constitute Commitments, Term Loan A Commitments and Refinancing Term
Commitments and (F) the 2019 Refinancing Term Lenders constitute Lenders, Term
Lenders and Term A Lenders, (iii) in entering this Amendment, each 2019 Term A
Lender is acting as a Lender for the purposes of the Amended Credit Agreement
and the other Loan Documents and (iv) following the repayment of the Existing
Term A Loans on the date hereof, the 2019 Term A Loans will constitute the only
Term A Loans due and owing under the Amended Credit Agreement and will be
subject to the Credit Agreement as amended by this Amendment. Section 10.07 and
10.13(d) of the Credit Agreement is hereby incorporated by reference and shall
apply mutatis mutandis as if this Amendment were the Credit Agreement.
[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
ENERGIZER HOLDINGS, INC.
By:
 
 
Name:
 
Title:

ENERGIZER INVESTMENT COMPANY
By:
 
 
Name:
 
Title:

ENERGIZER BRANDS, LLC
By:
 
 
Name:
 
Title:

ENERGIZER, LLC
By:
 
 
Name:
 
Title:

ENERGIZER MANUFACTURING, INC.
By:
 
 
Name:
 
Title:

ENERGIZER INTERNATIONAL, INC.
By:
 
 
Name:
 
Title:

ENERGIZER BRANDS II HOLDING LLC
By:
 
 
Name:
 
Title:

AMERICAN COVERS, LLC
By:
 
 
Name:
 
Title:

CALIFORNIA SCENTS, LLC
By:
 
 
Name:
 
Title:

ASSOCIATED PRODUCTS, LLC
By:
 
 
Name:
 
Title:

ENERGIZER AUTO BRANDS, INC.
By:
 
 
Name:
 
Title:

ENERGIZER AUTO SALES, INC.
By:
 
 
Name:
 
Title:



ENERGIZER AUTO MANUFACTURING, INC.
By:
 
 
Name:
 
Title:

ENERGIZER AUTO, INC.
By:
 
 
Name:
 
Title:






JPMORGAN CHASE BANK, N.A., as Administrative Agent, 2019 Incremental Term Lender
and 2019 Refinancing Term Lender
 
By:
 
 
Name:
 
Title:








BARCLAYS BANK PLC, as 2019 Incremental Term Lender and 2019 Refinancing Term
Lender
 
By:
 
 
Name:
 
Title:



By:
 
 
Name:
 
Title: 








BANK OF AMERICA, N.A., as 2019 Incremental Term Lender and 2019 Refinancing Term
Lender
 
By:
 
 
Name:
 
Title:










MUFG BANK, LTD., as 2019 Incremental Term Lender and 2019 Refinancing Term
Lender
 
By:
 
 
Name:
 
Title:














CITIBANK, N.A., as 2019 Incremental Term Lender and 2019 Refinancing Term Lender
 
By:
 
 
Name:
 
Title:



By:
 
 
Name:
 
Title: 









TD BANK, N.A., as 2019 Incremental Term Lender and 2019 Refinancing Term Lender
 
By:
 
 
Name:
 
Title:









NORTHERN TRUST CORPORATION, as 2019 Incremental Term Lender and 2019 Refinancing
Term Lender
 
By:
 
 
Name:
 
Title:












Schedule 1
2019 Incremental Term Loan Commitments
Lender
2019 Incremental Term Commitment
JPMorgan Chase Bank, N.A.
$61,643,835.62
Bank of America, N.A.
$61,643,835.62
Citibank, N.A.
$45,205,479.45
MUFG Bank, Ltd.
$45,205,479.45
Barclays Bank PLC
$45,205,479.45
Standard Chartered Bank
$16,438,356.16
TD Bank, N.A.
$12,328,767.12
Northern Trust Corporation
$12,328,767.12
Total
$300,000,000



2019 Refinancing Term Loan Commitments
Lender
2019 Refinancing Term Commitment
JPMorgan Chase Bank, N.A.
$13,356,164.38
Bank of America, N.A.
$13,356,164.38
Citibank, N.A.
$9,794,520.55
MUFG Bank, Ltd.
$9,794,520.55
Barclays Bank PLC
$9,794,520.55
Standard Chartered Bank
$3,561,643.84
TD Bank, N.A.
$2,671,232.88
Northern Trust Corporation
$2,671,232.88
Total
$65,000,000






Exhibit A
J.P.Morgan
CREDIT AGREEMENT
Dated as of December 17, 2018
(as amended by Amendment No. 12 dated June 10December 27, 2019)
among
ENERGIZER GAMMA ACQUISITION, INC.,
as Initial Borrower
(expected to be merged with and into Energizer Holdings, Inc.
upon the consummation of the Acquisition
with Energizer Holdings, Inc. being the surviving entity)
THE INSTITUTIONS FROM TIME TO TIME
PARTIES HERETO AS LENDERS
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
BARCLAYS BANK PLC,
as Syndication Agent
and
BANK OF AMERICA, N.A.
MUFG BANK, LTD.,
CITIBANK, N.A.,
STANDARD CHARTERED BANK
and
TD SECURITIES (USA) LLC,
as Co-Documentation Agents
______________________________________________________________________________
JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BofA SECURITIES, INC.
CITIBANK, N.A.
and
MUFG BANK, LTD.,
as Joint Lead Arrangers and Joint Bookrunners
______________________________________________________________________________



TABLE OF CONTENTS
PAGE
ARTICLE 1
DEFINITIONS    1
Section 1.01
Certain Defined Terms    1

Section 1.02
References    4950

Section 1.03
Classification of Loans and Advances    4950

Section 1.04
Terms Generally    4950

Section 1.05
Accounting Terms; GAAP    4951

Section 1.06
Interest Rates    5051

ARTICLE 2
AMOUNT AND TERMS OF CREDIT    5051
Section 2.01
The Commitments    5051

Section 2.02
Swing Line Loans    5253

Section 2.03
Rate Options for all Advances; Maximum Interest Periods    5355

Section 2.04
Prepayment of Loans    5355

Section 2.05
Reduction of Revolving Loan Commitments; Expansion Option    5759

Section 2.06
Method of Borrowing    6162

Section 2.07
Method of Selecting Types and Interest Periods for Advances    6162

Section 2.08
Minimum Amount of Each Advance    6163

Section 2.09
Method of Selecting Types and Interest Periods for Conversion and Continuation
of Advances    6263

Section 2.10
Default Rate    6264

Section 2.11
Method of Payment    6264

Section 2.12
Evidence of Debt; Noteless Agreement    6364

Section 2.13
Telephonic Notices    6465

Section 2.14
Promise to Pay; Interest and Commitment Fees; Interest Payment Dates; Interest
and Fee Basis; Loan and Control Accounts.    6466

Section 2.15
Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions    6567

Section 2.16
Lending Installations    6567

Section 2.17
Non-Receipt of Funds by the Administrative Agent    6567

Section 2.18
Maturity Date    6667

Section 2.19
Replacement of Certain Lenders    6668

Section 2.20
Extension Offers    6768

Section 2.21
Repayment of Term Loans    6769

Section 2.22
Refinancing Facilities    6870

Section 2.23
MIRE Events    7072

ARTICLE 3
THE LETTER OF CREDIT FACILITY    7072
Section 3.01
Obligation to Issue Letters of Credit    7072

Section 3.02
[Reserved]    7072

Section 3.03
Types and Amounts    7172

Section 3.04
Conditions    7173

Section 3.05
Procedure for Issuance of Letters of Credit    7173

Section 3.06
Letter of Credit Participation    7274

Section 3.07
Reimbursement Obligation    7274

Section 3.08
Letter of Credit Fees    7375

Section 3.09
Issuing Bank Reporting Requirements    7375

Section 3.10
Indemnification; Exoneration    7375

Section 3.11
Cash Collateral    7577

ARTICLE 4
YIELD PROTECTION; TAXES    7577
Section 4.01
Yield Protection    7577

Section 4.02
Changes in Capital Adequacy Regulations    7678

Section 4.03
Alternate Rate of Interest    7678

Section 4.04
Funding Indemnification    7879

Section 4.05
Taxes    7880

Section 4.06
Lender Statements; Survival of Indemnity    8183

ARTICLE 5
CONDITIONS PRECEDENT    8284
Section 5.01
Escrow Date    8284

Section 5.02
Closing Date    8486

Section 5.03
Each Advance and Letters of Credit After the Closing Date    8789

ARTICLE 6
REPRESENTATIONS AND WARRANTIES    8890
Section 6.01
Organization; Corporate Powers    8890

Section 6.02
Authority    8890

Section 6.03
No Conflict; Governmental Consents    8991

Section 6.04
Financial Statements    8991

Section 6.05
No Material Adverse Change    8991

Section 6.06
Taxes    9091

Section 6.07
Litigation; Loss Contingencies and Violations    9092

Section 6.08
Subsidiaries    9092

Section 6.09
ERISA.    9092

Section 6.10
Accuracy of Information    9193

Section 6.11
Securities Activities    9293

Section 6.12
[Reserved]    9294

Section 6.13
Compliance with Laws; No Default.    9294

Section 6.14
Assets and Properties    9294

Section 6.15
Statutory Indebtedness Restrictions    9294

Section 6.16
Insurance    9394

Section 6.17
Labor Matters    9395

Section 6.18
Environmental Matters    9395

Section 6.19
Solvency    9495

Section 6.20
[Reserved]    9496

Section 6.21
Collateral Matters    9496

Section 6.22
Use of Proceeds    9597

Section 6.23
Brokers    9597

Section 6.24
Patriot Act    9597

Section 6.25
Status as Senior Obligations    9597

Section 6.26
Beneficial Ownership.    9597

ARTICLE 7
COVENANTS    9697
Section 7.01
Reporting    9698

Section 7.02
Affirmative Covenants    99101

Section 7.03
Negative Covenants    103105

Section 7.04
Financial Covenant    117119

Section 7.05
Permitted Activities of the Initial Borrower    118119

ARTICLE 8
DEFAULTS    118120
Section 8.01
Defaults    118120

Section 8.02
Remedies Prior to Closing Date    121122

ARTICLE 9
ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES    121123
Section 9.01
Termination of Commitments; Acceleration    121123

Section 9.02
Defaulting Lender    121123

Section 9.03
Waivers; Amendments    123125

Section 9.04
Preservation of Rights    126128

ARTICLE 10
GENERAL PROVISIONS    126128
Section 10.01
Survival of Representations    126128

Section 10.02
Governmental Regulation    126128

Section 10.03
Performance of Obligations    126128

Section 10.04
Headings    127129

Section 10.05
Entire Agreement    127129

Section 10.06
Several Obligations; Benefits of this Agreement    127129

Section 10.07
Expenses; Indemnification    127129

Section 10.08
Numbers of Documents    130131

Section 10.09
Accounting    130131

Section 10.10
Severability of Provisions    130132

Section 10.11
Nonliability of Lenders    130132

Section 10.12
GOVERNING LAW    130132

Section 10.13
CONSENT TO JURISDICTION; JURY TRIAL    131133

Section 10.14
Release of Liens and Guarantees    132134

Section 10.15
Interest Rate Limitation    132134

Section 10.16
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    133135

ARTICLE 11
THE ADMINISTRATIVE AGENT    133135
Section 11.01
Appointment and Authorization    133135

Section 11.02
Administrative Agent and Affiliates    136137

Section 11.03
Administrative Agent’s Reliance, Indemnification, Etc.    136138

Section 11.04
Posting of Communications    137139

Section 11.05
Successor Agent    138140

Section 11.06
Credit Decision    139141

Section 11.07
Administrative Agent, Arrangers, Syndication Agent, Co-Documentation
Agents    140142

Section 11.08
Collateral Matters    140142

Section 11.09
Credit Bidding    141142

ARTICLE 12
SETOFF; RATABLE PAYMENTS    142144
Section 12.01
Setoff    142144

Section 12.02
Ratable Payments    142144

Section 12.03
Application of Payments    142144

Section 12.04
Relations Among Lenders    143145

Section 12.05
Lender ERISA Representations and Covenants    143145

ARTICLE 13
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    146147
Section 13.01
Successors and Assigns    146147

Section 13.02
Participations    146148

Section 13.03
Assignments    147149

Section 13.04
Confidentiality    150152

Section 13.05
Dissemination of Information    151153

ARTICLE 14
NOTICES    151153
Section 14.01
Giving Notice    151153

Section 14.02
Change of Address    152154

ARTICLE 15
COUNTERPARTS    152154
ARTICLE 16
USA PATRIOT ACT    152154


EXHIBITS
EXHIBIT A    –    [Reserved]
EXHIBIT B    –    Form of Borrowing/Election Notice
EXHIBIT C     –    Form of Request for Letter of Credit
EXHIBIT D     –    Form of Assignment and Assumption
EXHIBIT E-1    –    Form of Increasing Lender Supplement
EXHIBIT E-2    –    Form of Augmenting Lender Supplement
EXHIBIT F    –    Form of Officer’s Certificate
EXHIBIT G    –    Form of Compliance Certificate
EXHIBIT H    –    Form of Perfection Certificate
EXHIBIT I    –    Form of Supplemental Perfection Certificate
EXHIBIT J    –    Form of Guarantee and Collateral Agreement
EXHIBIT K-1-4    –    Form of U.S. Tax Compliance Certificates
EXHIBIT L    –    Form of Limited Release of Liens
EXHIBIT M    –    Form of Solvency Certificate
SCHEDULES
Schedule 2.01    –    Commitments
Schedule 3.01    –    Existing Letters of Credit
Schedule 6.07    –    Litigation; Loss Contingencies
Schedule 6.08    –    Subsidiaries
Schedule 6.18    –    Environmental Matters
Schedule 7.03(a)    –    Indebtedness
Schedule 7.03(b)    –    Liens
Schedule 7.03(d)    –    Investments
Schedule 7.03(i)    –    Transactions with Shareholders and Affiliates
Schedule 7.03(j)    –    Restrictive Agreements



CREDIT AGREEMENT
This Credit Agreement dated as of December 17, 2018 is entered into among
ENERGIZER GAMMA ACQUISITION, INC., a Missouri corporation, as Initial Borrower
(expected upon the consummation of the Acquisition (as defined below) to be
merged with and into Energizer Holdings, Inc., a Missouri corporation (the
“Borrower”), with the Borrower being the surviving entity), the institutions
from time to time parties hereto as Lenders and JPMORGAN CHASE BANK, N.A., in
its capacity as Administrative Agent.
RECITALS
WHEREAS, the Initial Borrower, a wholly owned direct Subsidiary of the Borrower,
has been formed by the Borrower for the purpose of acting as an escrow borrower
in respect of the Term A Facility and Term B Facility described herein in
connection with the Acquisition and has been designated an Unrestricted
Subsidiary (under and as defined in the Existing Credit Agreement);
WHEREAS, in connection therewith, the Initial Borrower has requested that the
Lenders provide (i) Revolving Loan Commitments hereunder in an initial aggregate
principal amount of $400,000,000, (ii) Term Loan A Commitments hereunder in an
initial aggregate principal amount of $200,000,000 and (iii) Term Loan B
Commitments hereunder in an initial aggregate principal amount of
$1,000,000,000; and
WHEREAS, the Initial Borrower, the Lenders and the Administrative Agent have
agreed to enter into this Agreement in order to set forth the terms and
conditions under which the Lenders will, from time to time, provide the
Commitments and make loans and extend other financial accommodations thereunder
to or for the benefit of the Initial Borrower and, upon consummation of the
Acquisition, the Borrower;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:
Article 1
Definitions
Section 1.01    Certain Defined Terms. In addition to the terms defined above,
the following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined.
As used in this Agreement:
“2019 Term A Lender” has the meaning given to such term in Amendment No. 2.
“2019 Term A Loan” has the meaning given to such term in Amendment No. 2.
“2019 Term Loan A Commitment” has the meaning given to such term in Amendment
No. 2.
“2019 Term Loan A Maturity Date” means the date that is three years after the
Amendment No. 2 Effective Date, as such date may be extended pursuant to
‎Section 2.20.
“Accounting Change” is defined in ‎Section 10.09 hereof.
“Acquired Business” means the business comprised of the Transferred Entities (as
defined in the Acquisition Agreement) and the Transferred Assets (as defined in
the Acquisition Agreement) acquired by Borrower pursuant to the Acquisition
Agreement.
“Acquisition” means the acquisition by the Borrower of the Transferred Entities
and the Transferred Assets (as defined in the Acquisition Agreement) and the
assumption of the Assumed Liabilities pursuant to the Acquisition Agreement or
any other Transaction Document (as defined in the Acquisition Agreement).
“Acquisition Agreement” means that certain Acquisition Agreement dated as of
January 15, 2018 between Spectrum Brands Holdings, Inc. and the Borrower, as
amended, restated, supplemented or otherwise modified prior to the Escrow Date,
or after the Escrow Date in accordance with the terms of this Agreement.
“Administrative Agent” means JPMorgan in its capacity as contractual
representative for itself and the Lenders pursuant to ‎Article 11 hereof and any
successor Administrative Agent appointed pursuant to ‎Article 11 hereof.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders to the Borrower of the same Class and Type
and, in the case of Eurodollar Rate Loans, for the same Interest Period.
“Affected Lender” is defined in ‎Section 2.19 hereof.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of greater
than ten percent (10.0%) of any class of voting securities (or other voting
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of Capital Stock, by contract or
otherwise.
“Aggregate Revolving2019 Term Loan A Commitment” means the aggregate of the
Revolving Loan Commitments2019 Term A Loans of all the Revolving2019 Term A
Lenders, as may be reduced or increased from time to time pursuant to the terms
hereof. The initial Aggregate Revolving2019 Term Loan A Commitment is FourThree
Hundred and Sixty Five Million and 00/100 Dollars ($400,000,000.00365,000,000).
“Aggregate Initial Term Loan A Commitment” means the aggregate of the Initial
Term Loan A Commitments of all the Initial Term A Lenders, as may be reduced or
increased from time to time pursuant to the terms hereof. The initial Aggregate
Initial Term Loan A Commitment is Two Hundred Million and 00/100 Dollars
($200,000,000).
“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Revolving Lenders, as may be reduced or increased from
time to time pursuant to the terms hereof. The initial Aggregate Revolving Loan
Commitment is Four Hundred Million and 00/100 Dollars ($400,000,000.00).
“Aggregate Term Loan B Commitment” means the aggregate of the Term Loan B
Commitments of all the Term B Lenders, as may be reduced or increased from time
to time pursuant to the terms hereof. The initial Aggregate Term Loan B
Commitment is One Billion and 00/100 Dollars ($1,000,000,000.00).
“Agreement” means this Credit Agreement, as it may be amended, restated, amended
and restated, supplemented or otherwise modified and in effect from time to
time.
“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Borrower, taking into account the interest rate, margin,
original issue discount, upfront fees and “LIBOR floors” or “base rate floors”;
provided that (i) original issue discount and upfront fees shall be equated to
interest rate assuming a four-year life to maturity of such Indebtedness, (ii)
customary arrangement, structuring, underwriting, amendment or commitment fees
paid solely to the applicable arrangers or agents with respect to such
Indebtedness shall be excluded and (iii) for the purpose of ‎Section
2.05(b)(iii), if the “LIBOR floor” or “base rate floor” for any Incremental Term
Loan exceeds 100 basis points or 200 basis points, respectively, such excess
shall be equated to interest rate margins for the purpose of this definition.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1.0% and (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.0%, provided that for the purpose of this
definition, the Eurodollar Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the
Eurodollar Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to ‎Section 4.03 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Amendment No. 2” means that certain Incremental Term Loan Amendment and
Refinancing Amendment No. 2 to Credit Agreement dated as of December 27, 2019 by
and among the Borrower, the Loan Parties party thereto, the Lenders party
thereto and the Administrative Agent.
“Amendment No. 2 Effective Date” means December 27, 2019.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies from time
to time concerning or relating to bribery or corruption, including, without
limitation, the Foreign Corrupt Practices Act, as amended.
“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under ‎Section 2.14(c)(i) hereof as set forth in the Pricing Schedule.
“Applicable L/C Fee Percentage” means, as at any date of determination, the rate
per annum then applicable in the determination of the amount payable under
‎Section 3.08(a) hereof as set forth in the Pricing Schedule.
“Applicable Margin” means, as at any date of determination, (i) with respect to
Revolving Loans, the Applicable L/C Fee Percentage and the Applicable Commitment
Fee Percentage, the rate per annum then applicable to Advances of any Type at
such time as set forth below,
Level
Total Net Leverage Ratio
Applicable Margin for Eurodollar Rate Revolving Loans
Applicable Margin for Floating Rate Revolving Loans
Applicable L/C Fee Percentage
Applicable Commitment Fee
I
≤2.25 to 1.00
1.50%
0.50%
1.50%
0.175%
II
>2.25 to 1.00 and
≤3.00 to 1.00




1.75%
0.75%
1.75%
0.20%
III
>3.00 to 1.00 and
≤3.75 to 1.00
2.00%
1.00%
2.00%
0.25%
IV
>3.75 to 1.00 and
≤5.00 to 1.00
2.25%
1.25%
2.25%
0.30%
V
>5.00 to 1.00
2.50%
1.50%
2.50%
0.50%



(ii) with respect to Initial Term A Loans, the rate per annum then applicable to
Advances of any Type at such time as set forth below,
Level
Total Net Leverage Ratio
Applicable Margin for Eurodollar Rate Term A Loans
Applicable Margin for Floating Rate Term A Loans
I
<4.00 to 1.00
2.00%
1.00%
II
>4.00 to 1.00




2.25%
1.25%



(iii) with respect to 2019 Term A Loans, the rate per annum then applicable to
Advances of any Type at such time as set forth below,
Level
Total Net Leverage Ratio
Applicable Margin for Eurodollar Rate Term A Loans
Applicable Margin for Floating Rate Term A Loans
I
<2.50 to 1.00




1.375%
0.375%
II
> 2.50 to 1.00 and <3.75 to 1.00
1.50%
0.50%
III
>3.75 to 1.00
1.625%
0.625%

and (iiiiv) with respect to Term B Loans, (a) 1.25%, in the case of Floating
Rate Loans and (b) 2.25% in the case of Eurodollar Rate Loans.
The Applicable Margin for Term A Loans and Revolving Loans, the Applicable L/C
Fee Percentage and the Applicable Commitment Fee Percentage shall be determined
in accordance with the applicable table above based on the Borrower’s Total Net
Leverage Ratio, as reflected in the then most recent Financial Statements.
Adjustments, if any, to the Applicable Margin for Term A Loans and Revolving
Loans, the Applicable L/C Fee Percentage or the Applicable Commitment Fee
Percentage shall be effective five (5) Business Days after the Administrative
Agent has received the applicable Financial Statements. If the Borrower fails to
deliver the Financial Statements to the Administrative Agent at the time
required pursuant to this Agreement, then the Applicable Margin for Revolving
Loans, the Applicable L/C Fee Percentage and the Applicable Commitment Fee
Percentage shall be determined based upon Level V and, the Applicable Margin for
Initial Term A Loans shall be determined based upon Level II, and the Applicable
Margin for 2019 Term A Loans shall be determined based on Level III, in each
case, until five (5) days after such Financial Statements are so delivered. For
the period from the Closing Date until the end of the first full fiscal quarter
ending after the Closing Date, the Applicable Margin for Revolving Loans, the
Applicable L/C Fee Percentage and the Applicable Commitment Fee Percentage shall
be based on Level IV, and the Applicable Margin for Initial Term A Loans shall
be based on Level II. For the period from the Amendment No. 2 Effective Date
until the end of the first full fiscal quarter ending after the Amendment No. 2
Effective Date, the Applicable Margin for 2019 Term A Loans shall be based on
Level III.
“Applicable Parties” is defined in ‎Section 11.04(c).
“Approved Electronic Platform” is defined in ‎Section 11.04(a).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arrangers” means (x) with respect to the Revolving Facility, Term B Loans and
the Initial Term A Loans, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith IncorporatedBofA Securities, Inc. (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), Citibank, N.A. and MUFG Bank,
Ltd., and (y) with respect to the 2019 Term A Loans, JPMorgan Chase Bank, N.A.,
Bank of America, N.A. and Barclays Bank PLC, in each case in their respective
capacities as the joint lead arrangers and joint bookrunners for the loan
transaction evidenced by this Agreement.
“Asset Sale/Casualty Event Percentage” means, as of any date of determination,
if the First Lien Net Leverage Ratio as of the last day of the most recent
fiscal quarter for which Financial Statements of the Borrower have been
delivered (on a pro forma basis after giving effect to such disposition but not
to the prepayment of the Loans resulting therefrom and calculated without
netting the proceeds of the applicable disposition) is (a) greater than 2.75 to
1.00, 100.0%, (b) is less than or equal to 2.75 to 1.00 but greater than 2.25 to
1.00, 50.0% and (c) is less than or equal to 2.25 to 1.00, 0.0%.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by ‎Section 13.03), and accepted by the Administrative Agent, in the
form of Exhibit D or any other form approved by the Administrative Agent.
“Auction” is defined in ‎Section 13.03(g).
“Auction Manager” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any Auction
pursuant to ‎Section 13.03(g); provided that the Borrower shall not designate
the Administrative Agent as the Auction Manager without the written consent of
the Administrative Agent (it being understood that the Administrative Agent
shall be under no obligation to agree to act as the Auction Manager); provided,
further, that neither the Borrower nor any of its Affiliates may act as the
Auction Manager.
“Auction Procedures” means “Dutch auction” procedures reasonably satisfactory to
the Administrative Agent.
“Augmenting Lender” is defined in ‎Section 2.05(b).
“Augmenting Lender Supplement” is defined in ‎Section 2.05(b).
“Authorized Officer” means the Chief Executive Officer, the Chief Financial
Officer, Vice Chairman, any President, the Chief Accounting Officer, any
Executive Vice President, any Senior Vice President, the Treasurer or any other
officer designated by the Borrower’s Board of Directors.
“Available Amount” means, as of any date of determination, an amount not less
than zero, determined on a cumulative basis equal to, without duplication:
(a)    the greater of (i) $60,000,000 and 10.0% of Consolidated EBITDA for the
most-recently ended period of four fiscal quarters as of the Closing Date, plus
(b)    50.0% of Consolidated Net Income for the period commencing with the first
full fiscal quarter ending after the Closing Date and ending on the applicable
date of determination, plus
(c)    the cumulative amount of net cash proceeds received by the Borrower
(other than from a Restricted Subsidiary) from the sale of Equity Interests of
the Borrower after the Closing Date and on or prior to the applicable date of
determination (including upon exercise of warrants or options), plus
(d)    Declined Proceeds, minus
(e)    any amount of the Available Amount used to make Investments pursuant to
‎Section 7.03(d) after the Closing Date and prior to the applicable date of
determination, minus
(f)    any amount of the Available Amount used to make Restricted Payments
pursuant to ‎Section 7.03(j)(ii)(G) after the Closing Date and prior to the
applicable date of determination, minus
(g)    any amount of the Available Amount used to make payments in respect of
Indebtedness pursuant to ‎Section 7.03(h)(ii)(E) after the Closing Date and
prior to the date of determination.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary by a Cash Management Bank: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services) and (d) any arrangements or services similar to any of the
foregoing.
“Banking Services Obligations” means any and all obligations of the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services provided by a Cash Management Bank.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Borrower or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in Section
3(5) of ERISA.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or, if there is no such board,
the managing member of such Person, (iii) in the case of any partnership, the
Board of Directors of the general partner of such Person and (iv) in any other
case, the functional equivalent of the foregoing or any committee thereof duly
authorized to act on behalf thereof.
“Borrower” means Energizer Holdings, Inc., a Missouri corporation, together with
its successors and assigns, including a debtor-in-possession on behalf of the
Borrower.
“Borrower Refinancing” is defined in ‎Section 5.02(j).
“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.
“Borrowing/Election Notice” is defined in ‎Section 2.07 hereof.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurodollar Rate, a day (other than a
Saturday or Sunday) on which banks are open for business in New York, New York
and on which dealings in Dollars are carried on in the London interbank market
and (ii) for all other purposes a day (other than a Saturday or Sunday) on which
banks are open for business in New York, New York.
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with GAAP and, for the purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations for any such deposits with a term of more than ninety (90)
days); (iii) shares of money market, mutual or similar funds having assets in
excess of $100,000,000 and at least 95.0% of the investments of which are
limited to investment grade securities (i.e., securities rated at least Baa by
Moody’s or at least BBB by S&P); and (iv) commercial paper of United States and
foreign banks and bank holding companies and their subsidiaries and United
States and foreign finance, commercial industrial or utility companies which, at
the time of acquisition, are rated A-1 (or better) by S&P or P-1 by Moody’s;
provided that the maturities of such Cash Equivalents described in the foregoing
clauses (i) through (iv) shall not exceed 365 days; (v) repurchase obligations
of any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
having a term not more than thirty (30) days, with respect to securities issued
or fully guaranteed or insured by the United States government; (vi) securities
with maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth, territory, political subdivision, taxing
authority or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least BBB by S&P or at least Baa by
Moody’s; (vii) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
organized under the laws of the United States, any state thereof or the District
of Columbia (which commercial bank shall have a short-term debt rating of A-1
(or better) by S&P or P-1 by Moody’s), or by any foreign bank (which foreign
bank shall have a rating of B or better from Thomson BankWatch Global Issuer
Rating or, if not rated by Thomson BankWatch Global Issuer Rating, which foreign
bank shall be an institution acceptable to the Administrative Agent), or its
branches or agencies; or (viii) shares of money market mutual or similar funds
at least 95.0% of the assets of which are invested in the types of investments
satisfying the requirements of clauses (i) through (vii) of this definition.
“Cash Management Bank” means any Person that is the Administrative Agent, a
Lender or an Affiliate thereof as of the date of this Agreement (in the case of
agreements to provide Banking Services entered into on or before the date of
this Agreement) or as of the date of entering into an agreement to provide
Banking Services to the Borrower or any Restricted Subsidiary.
“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.
“CFC Holdco” means a Domestic Subsidiary with no material assets other than
Capital Stock of one or more Foreign Subsidiaries that are CFCs.
“Change in Law” means the occurrence, after the Escrow Date (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), of any of
the following: (a) the adoption or taking effect of any rule, regulation, treaty
or other law, (b) any change in any rule, regulation, treaty or other law or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.
“Change of Control” means an event or series of events by which:
(i)    any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act) becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of thirty-five percent
(35.0%) or more of the voting power of the then outstanding Capital Stock of the
Borrower entitled to vote generally in the election of the directors of the
Borrower;
(ii)    during any period of 12 consecutive calendar months, the Board of
Directors of the Borrower shall cease to have as a majority of its members
individuals who either:
(a)    were directors of the Borrower on the first day of such period, or
(b)    were elected or nominated for election to the Board of Directors of the
Borrower at the recommendation of or other approval by at least a majority of
the directors then still in office at the time of such election or nomination
who were directors of the Borrower on the first day of such period, or whose
election or nomination for election was so approved;
(iii)    other than as a result of a transaction not prohibited under the terms
of this Agreement, the Borrower (a) shall cease to own, of record and
beneficially, with sole voting and dispositive power, 100.0% of the outstanding
shares of Capital Stock of each of the Subsidiary Guarantors or (b) shall cease
to have the power, directly or indirectly, to elect all of the members of the
Board of Directors of each of the Subsidiary Guarantors; or
(iv)    the Borrower consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
Person, or any corporation consolidates with or merges into the Borrower, in
either event pursuant to a transaction in which the outstanding Capital Stock of
the Borrower is reclassified or changed into or exchanged for cash, securities
or other property.
“Charge” is defined in ‎Section 10.15.
“Class” when used in reference to (a) any Loan or Advance, refers to whether
such Loan, or the Loans comprising such Advance, are Revolving Loans, Term A
Loans or Term B Loans, (b) any Commitment, refers to whether such Commitment is
a Revolving Loan Commitment, Term Loan A Commitment or Term Loan B Commitment
and (c) any Lender, refers to whether such Lender has a Loan or Commitment with
respect to a particular Class of Loans or Commitments.
“Closing Date” the date on which (i) the conditions precedent specified in
‎Section 5.02 are satisfied (or waived in accordance with ‎Section 9.03), (ii)
the Term Loans are released from the Escrow Account pursuant to the terms of the
Escrow Agreement and (iii) Revolving Loans may be advanced and/or Letters of
Credit may be issued hereunder.
“Co-Documentation Agents” means Bank of America, N.A. (and its successors), MUFG
Bank, Ltd. (and its successors), Citibank, N.A. (and its successors), Standard
Chartered Bank (and its successors) and TD Securities (USA) LLC, each in their
respective capacities as co-documentation agent for the loan transactions
evidenced by this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are granted or purported to be granted pursuant to
the Collateral Documents as security for the Secured Obligations.
“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrower, the other Loan Parties and the Administrative Agent, substantially in
the form of Exhibit J, together with all supplements thereto.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(i)    the Administrative Agent shall have received from the Borrower and each
Subsidiary Guarantor either (a) a counterpart of the Collateral Agreement, duly
executed and delivered on behalf of such Person, or (b) in the case of any
Person that becomes a Subsidiary Guarantor after the Closing Date, a supplement
to the Collateral Agreement, in the form specified therein, duly executed and
delivered on behalf of such Person, together with such documents and opinions
with respect to such Subsidiary Guarantor as may reasonably be requested by the
Administrative Agent;
(ii)    all Equity Interests directly owned by any Loan Party shall have been
pledged pursuant to, and to the extent required by, the Collateral Agreement and
the Administrative Agent shall, to the extent required by the Collateral
Agreement, have received certificates or other instruments representing all such
certificated Equity Interests, together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank; provided,
however, that (a) the Loan Parties shall not be required to pledge more than 65%
of any Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) of any CFC or CFC Holdco or enter into any pledge
agreement governed by the laws of any jurisdiction outside the United States
with respect thereto and (b) there shall be no requirement to pledge any Equity
Interests of a direct or indirect Subsidiary of a CFC Holdco or a Foreign
Subsidiary that is a CFC;
(iii)    all Indebtedness of the Borrower and any Subsidiary and all
Indebtedness of any other Person, in each case that is owing to any Loan Party
and in a principal amount of $20,000,000 or more, shall be evidenced by a
promissory note and shall have been pledged pursuant to the Collateral
Agreement, and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;
(iv)    all documents and instruments, including UCC financing statements and IP
Security Agreements, required by the Collateral Documents or this Agreement with
the priority required by the Collateral Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording;
(v)    the Administrative Agent shall have received (or shall receive within
ninety (90) days after the Closing Date with respect to Mortgaged Properties on
the Closing Date) (a) counterparts of a Mortgage with respect to each Mortgaged
Property duly executed and delivered by the record owner of such Mortgaged
Property, (b) a policy or policies of title insurance, naming the Administrative
Agent as the insured for the benefit of the Credit Parties, issued by a
nationally recognized title insurance company reasonably acceptable to the
Administrative Agent insuring the Lien of each such Mortgage as a valid and
enforceable Lien on the Mortgaged Property described therein, free of any other
Liens except as permitted under ‎Section 7.03(b), together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (c) prior to the execution and delivery of each Mortgage, a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to the Mortgaged Property encumbered by such
Mortgage (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower), and if any Mortgaged
Property is located in an area determined by the Federal Emergency Management
Agency to have special flood hazards, a copy of, or a certificate as to coverage
under, and a declaration page relating to, the flood insurance policies required
by ‎Section 7.02(e) and the applicable provisions of the Collateral Documents,
each of which shall (v) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(w) identify the addresses of each property located in a special flood hazard
area, (x) indicate the applicable flood zone designation, the flood insurance
coverage and the deductible relating thereto, (y) provide that to the extent
commercially available the insurer will give the Administrative Agent 45 days
written notice of cancellation or non-renewal and (z) shall be otherwise in form
and substance reasonably satisfactory to the Administrative Agent, (d) such
surveys, abstracts, appraisals, legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property; provided that the Administrative Agent shall provide at
least forty-five (45) days (or such shorter period as agreed by the
Administrative Agent in its reasonable discretion) prior written notice to the
Arrangers in advance of providing a Mortgage on any owned real property, and
upon confirmation from each Arranger that the flood insurance due diligence
required to be conducted by such Arranger has been completed and any other flood
insurance requirements applicable to such Arranger have been complied with, in
each case under applicable Flood Insurance Laws, the relevant Loan Party may
provide such Mortgage (it being understood and agreed that after the
effectiveness of such Mortgage, the Borrower shall provide the Administrative
Agent with written notice of such Mortgage (and the Administrative Agent shall
provide a copy of such written notice to the Lenders));
(vi)    the Administrative Agent shall have received a counterpart, duly
executed and delivered by the applicable Loan Party and the applicable
depositary bank or securities intermediary, as the case may be, of a Control
Agreement with respect to (i) each Deposit Account maintained by any Loan Party
and (ii) each securities account maintained by any Loan Party with any
securities intermediary, in each case, other than Excluded Accounts, within the
time periods required by the Collateral Agreement; and
(vii)    each Loan Party shall have obtained all material consents and approvals
required in connection with the execution and delivery of all Collateral
Documents to which it is a party and the performance of its obligations
thereunder.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or, subject to
the requirements of applicable law, flood insurance, legal opinions, appraisals,
surveys or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees of the Obligations by any Restricted
Subsidiary, if and for so long as the Administrative Agent, in consultation with
the Borrower, determines that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance or flood
insurance, legal opinions, appraisals, surveys or other deliverables in respect
of such assets, or providing such Guarantees, shall be excessive in view of the
benefits to be obtained by the Lenders therefrom. The Administrative Agent may
in its sole discretion, grant extensions of time for the creation and perfection
of security interests in (including delivery of promissory notes as required by
clause (iii) above) or the obtaining of title insurance or, subject to the
requirements of applicable law, flood insurance, legal opinions, appraisals,
surveys or other deliverables with respect to particular assets or the provision
of any guarantee by any Subsidiary Guarantor (including extensions beyond the
Closing Date or in connection with assets acquired, or Subsidiary Guarantors
formed or acquired, after the Closing Date) where it determines that such
extension is necessary or appropriate.
Notwithstanding the foregoing, to the extent that the Lien on any Collateral
required to be granted pursuant to the Collateral Documents (other than any
Collateral the security interest in which may be perfected by the filing of a
UCC financing statement, or the delivery of certificates evidencing Equity
Interests (other than any such certificated Equity Interests with respect to
Subsidiaries of the Acquired Business which will be required to be delivered on
the Closing Date only to the extent received from the Acquired Business after
Borrower’s use of commercially reasonable efforts to obtain such certificates))
is not provided on the Closing Date after Borrower’s use of commercially
reasonable efforts to do so, then the provision of any such perfected security
interest shall not constitute a requirement of the Collateral and Guarantee
Requirement for purposes of satisfying the condition precedent to the release of
the Term Loans from the Escrow Account and the availability of the Revolving
Facility on the Closing Date set forth in Section 5.02(c) but shall be required
to be provided within 90 days (or such later date as may be agreed by the
Administrative Agent in its sole discretion) after the Closing Date. In
furtherance of the foregoing, the Administrative Agent and the Borrower shall
agree on the Closing Date to a schedule that will list such items required to be
delivered following the Closing Date (the “Post-Closing Schedule”) which
Post-Closing Schedule shall constitute a Loan Document.
“Collateral Documents” means the Collateral Agreement, each Control Agreement,
each Mortgage, each IP Security Agreement and each other document granting or
purporting to grant a Lien upon any assets of any Loan Party as security for
payment of the Secured Obligations.
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
“Commitment Fee” is defined in ‎Section 2.14(c)(i) hereof.
“Commitments” means the Revolving Loan Commitments, the Term Loan A Commitments
and the Term Loan B Commitments.
“Communications” means, collectively, any written notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent or any Lender by means of
electronic communications pursuant to ‎Section 14.01(b), including through the
Platform.
“Company Competitor” means any competitor of the Borrower and/or any of the
Borrower’s Subsidiaries.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis.
“Consolidated Capital Expenditures” means, for any period for the Borrower and
its Restricted Subsidiaries, without duplication, all expenditures (whether paid
in cash or other consideration and including deferred and accrued liabilities)
during such period that, in accordance with GAAP, are or should be included in
additions to property, plant and equipment or similar items reflected in the
consolidated statement of cash flows for such period; provided that Consolidated
Capital Expenditures shall not include, for purposes hereof, (a) expenditures in
connection with any acquisition of a Person or line of business permitted
hereunder or (b) expenditures of proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or property.
“Consolidated Current Assets” means, as at any date of determination, the
consolidated current assets of the Borrower and its Restricted Subsidiaries that
may properly be classified as current assets in conformity with GAAP, excluding
cash and Cash Equivalents.
“Consolidated Current Liabilities” means, as at any date of determination, the
consolidated current liabilities of the Borrower and its Restricted Subsidiaries
that may properly be classified as current liabilities in conformity with GAAP,
excluding, without duplication, the current portion of any Indebtedness or any
revolving loans to the extent included therein.
“Consolidated EBITDA” means, for any period, on a consolidated basis for the
Borrower and its Restricted Subsidiaries, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted (and not added
back) in determining such Consolidated Net Income, the sum of (i) Consolidated
Interest Expense and, to the extent not included therein, bank and letter of
credit fees and the cost of surety bonds in connection with financing activities
(including imputed interest expense in respect of Capitalized Lease Obligations
and Synthetic Lease Obligations) for such period, (ii) consolidated income tax
expense for such period, (iii) depreciation expense for such period, (iv)
amortization expense (including amortization of deferred financing fees) for
such period, (v) any non-cash charges for such period, including without
limitation non-cash stock compensation expense (except any non-cash charges that
require accrual of a reserve for anticipated future cash payments for any
period), (vi) any losses during such period attributable to early extinguishment
of Indebtedness or obligations under any Swap Agreement, (vii) any fees, losses
and expenses paid or premiums and penalties incurred during such period in
connection with (a) the Transactions, the Existing Credit Agreement, this
Agreement or the Senior Notes, in the case of this clause (a) paid or incurred
on or prior to the Closing Date or prior to the end of the first full fiscal
quarter ending after the Closing Date and (b) the issuance or incurrence of
Indebtedness or Equity Interests, Permitted Acquisitions (whether or not
consummated), other Investments consisting of acquisitions or assets or equity
constituting a business unit, line of business, division or entity (whether or
not consummated) and permitted asset sales (whether or not consummated), other
than asset sales effected in the ordinary course of business, (viii) any net
after-tax extraordinary, unusual or nonrecurring losses, costs, charges or
expenses during such period; provided that the aggregate cash portion of such
losses, costs, charges and expenses added back pursuant to this clause (viii)
shall not exceed $25,000,000 during any period of four consecutive fiscal
quarters, (ix) any restructuring, business optimization costs, charges or
reserves (including any unusual or non-recurring operating expenses directly
attributable to the implementation of cost savings initiatives), fees of
restructuring or business optimization consultants, integration and
non-recurring severance, relocation costs, one-time compensation charges,
consolidation, transition, integration or other similar charges and expenses,
contract termination costs, excess pension charges, system establishment
charges, start-up or closure or transition costs, expenses related to any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses, fees, expenses or charges relating to curtailments
or modifications to pension and post-retirement employee benefit plans and
litigation settlements or losses outside the ordinary course of business), and
(x) any net cost savings, operating expense reductions and synergies projected
by the Borrower to result from actions taken during such period that (a) are
reasonably expected to be realized within twenty four (24) months of the
applicable action as set forth in reasonable detail on a certificate of an
Authorized Officer delivered to the Administrative Agent, (b) are calculated on
a basis consistent with GAAP and are, in each case, reasonably identifiable,
factually supportable, and expected to have a continuing impact on the
operations of the Borrower and its Restricted Subsidiaries, net of the amount of
actual benefits realized prior to or during such period from such actions;
provided that the aggregate amount added back pursuant to this clause (a)(x) may
not exceed 25.0% for any four fiscal quarter period of Consolidated EBITDA for
such period (prior to giving effect to any increase pursuant to this clause
(a)(x)) and minus (b) without duplication (i) to the extent not deducted in
determining such Consolidated Net Income, all cash payments made during such
period on account of non-cash charges that were or would have been added to
Consolidated Net Income in such period or in a previous period and pursuant to
clause (v) above and (ii) to the extent included in determining such
Consolidated Net Income, (A) any net after-tax extraordinary, unusual or
nonrecurring gains and all non-cash items of income (other than normal accruals
in the ordinary course of business) for such period and (B) any gains for such
period attributable to early extinguishment of Indebtedness or obligations under
any Swap Agreement, all determined on a consolidated basis in accordance with
GAAP; provided that Consolidated EBITDA shall be calculated so as to exclude the
effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by the
Borrower or any Restricted Subsidiary, other than dispositions in the ordinary
course of business; provided that the Consolidated EBITDA for any Person or
assets comprising a business acquired by the Borrower or any Restricted
Subsidiary pursuant to a Material Acquisition (including restructuring charges,
operating synergies or other expense reductions and adjustments permitted by
Article XI of Regulation S-X promulgated by the Securities and Exchange
Commission) during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness of the Borrower or any Restricted Subsidiary in
connection therewith incurred as of the first day of such period, with
corresponding adjustments to the determination of Consolidated Interest
Expense), and provided, further that the Consolidated EBITDA for any entity sold
by the Borrower or any Restricted Subsidiary pursuant to a Material Disposition
shall be deducted on a pro forma basis for such period (assuming the
consummation of such sale or other disposition occurred on the first day of such
period).
“Consolidated First Lien Indebtedness” means Consolidated Total Indebtedness as
of any date of determination that is secured by a Lien on any asset or property
of the Borrower and its Restricted Subsidiaries, which Lien does not rank junior
in priority to the Liens securing the Secured Obligations.
“Consolidated Interest Expense” means, for any period for the Borrower and its
Restricted Subsidiaries, all interest expense on a consolidated basis determined
in accordance with GAAP, but including, in any event, the interest component
under Capitalized Leases, Synthetic Lease Obligations and any premiums, fees,
discounts, expenses and losses on the sale of accounts receivable (and any
amortization thereof) payable by the Borrower or any Restricted Subsidiary.
Except as expressly provided otherwise, the applicable period shall be the four
consecutive fiscal quarters of the Borrower ending as of the date of
determination.
“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Borrower) that is not a
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Borrower or,
subject to clauses (b) and (c) below, any of the Restricted Subsidiaries during
such period, (b) the income of, and any amounts referred to in clause (a) above
paid to, any Restricted Subsidiary (other than a Loan Party) to the extent that,
on the date of determination, the declaration or payment of cash dividends or
similar cash distributions by such Restricted Subsidiary is restricted by
operation of the terms of its organizational documents or any agreement,
instrument, judgment, decree, statute, rule or regulation applicable to such
Restricted Subsidiary, (c) the income or loss of, and any amounts referred to in
clause (a) above paid to, any Restricted Subsidiary that is not wholly owned by
the Borrower to the extent such income or loss or such amounts are attributable
to the noncontrolling interest in such Restricted Subsidiary, (d) the cumulative
effect of a change in accounting principles and (e) the effects from applying
purchase accounting, including applying purchase accounting to inventory,
property and equipment, software and other intangible assets and deferred
revenue required or permitted by GAAP and related authoritative pronouncements,
as a result of any other past or future acquisitions or the amortization or
write-off of any amounts thereof.
“Consolidated Net Tangible Assets” means, as of any date of determination
thereof, Consolidated Assets of the Borrower and its Restricted Subsidiaries
minus (x) the Intangible Assets of the Borrower and its Restricted Subsidiaries
and (y) the Consolidated Current Liabilities, in each case, on such date.
“Consolidated Total Indebtedness” means, as of any date of determination, the
sum, without duplication, of (a) the aggregate principal amount of Indebtedness
of the Borrower and the Restricted Subsidiaries outstanding as of such date,
described in clauses (a), (b), (d), (g), (h) and (i) of the definition of
Indebtedness, (b) the aggregate amount of Capitalized Lease Obligations and
Synthetic Lease Obligations of the Borrower and the Restricted Subsidiaries
outstanding as of such date, determined on a consolidated basis, and (c) the
aggregate unreimbursed obligations of the Borrower and each Restricted
Subsidiary as an account party in respect of letters of credit or letters of
guaranty, other than obligations in respect of any letter of credit or letter of
guaranty to the extent such letter of credit or letter of guaranty does not
support Indebtedness. For the avoidance of doubt, it is understood that
obligations (i) under Swap Agreements and Cash Management Obligations and (ii)
owed by Unrestricted Subsidiaries, do not constitute Consolidated Total
Indebtedness.
“Consolidated Working Capital” means, as of the date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.
“Consolidated Working Capital Adjustment” means, for any period, an amount
(which may be positive or negative) equal to Consolidated Working Capital as of
the beginning of such period, minus the Consolidated Working Capital as of the
end of such period.
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos or polychlorinated biphenyls (“PCBs”), and includes but is not
limited to these terms as defined in Environmental, Health or Safety
Requirements of Law.
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject. Without in any way limiting the foregoing, as used with
respect to the Borrower or any of its Subsidiaries, Contractual Obligations
shall include, without limitation, the Existing Senior Note Indenture, the
Senior USD Note Indenture and the Senior Euro Note Indenture and any
instruments, documents or agreements executed or delivered in connection
therewith by which the Borrower or such Restricted Subsidiaries are bound.
“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained.
“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower; (ii) a partnership or other trade
or business (whether or not incorporated) which is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower; and (iii) a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Code) as the Borrower, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.
“Credit Agreement Refinancing Indebtedness” is defined in ‎Section 2.22(a).
“Credit Party” means the Administrative Agent, any Issuing Bank, any Swing Line
Bank or any other Lender.
“Declined Proceeds” is defined in ‎Section 2.04(b)(v).
“Default” means an event described in ‎Article 8 hereof.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event, or
(e) has become the subject of a Bail-In Action.
“Deposit Account” is defined in the Collateral Agreement.
“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with an asset sale that is so designated as Designated Noncash
Consideration pursuant to a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent setting forth the basis of such valuation,
less the amount of cash and Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.
“Disqualified Lenders” means certain banks, financial institutions and other
institutional lenders and any Company Competitor (or Known Affiliates of Company
Competitors) identified in writing to the Arrangers on or prior to January 15,
2018, with such writing posted on the Platform, including that portion of the
Platform that is designated for Public Side Lender Representatives, prior to the
Escrow Date.
“Disqualified Stock” means any Equity Interests which, by their terms (or by the
terms of any security into which they are convertible or for which they are
exchangeable), or upon the happening of any event, (a) mature (excluding any
maturity as the result of an optional redemption by the issuer thereof) or are
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
are redeemable at the option of the holder thereof, in whole or in part, or
require the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the latest Termination Date (determined as of the date of
issuance thereof), or (b) are convertible into or exchangeable (unless at the
sole option of the issuer thereof) for (i) cash, (ii) debt securities or (iii)
any Equity Interests referred to in (a) above, in each case at any time prior to
the first anniversary of the latest Maturity Date (determined as of the date of
issuance thereof). Notwithstanding the foregoing, any Equity Interests that
would constitute Disqualified Stock solely because holders of the Equity
Interests have the right to require the issuer of such Equity Interests to
repurchase such Equity Interests upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such Equity
Interests provide that the issuer may not repurchase or redeem any such Equity
Interests pursuant to such provisions unless such repurchase or redemption is
permitted under the terms of this Agreement.
“Divestiture Process” means the divestments contemplated by Section 6.04(g) of
the Acquisition Agreement (as in effect as of November 15, 2018 after giving
effect to the amendment and restatement on such date), which shall not include
any revenues or other payments under any supply, distribution or licensing
contracts entered into pursuant to Section 6.04(h)(ii) of such Acquisition
Agreement. It is understood and agreed that the Net Proceeds of the Divestiture
Process shall be deemed to (x) include any amount received by or on behalf of
the Borrower or any Restricted Subsidiary pursuant to Section 6.04(g)(iii)(ii)
of the Acquisition Agreement (as in effect as of November 15, 2018 after giving
effect to the amendment and restatement on such date) and (y) without
duplication of the definition of “Net Proceeds”, be net of any payment by the
Borrower or any Restricted Subsidiary pursuant to Section 6.04(g)(iii)(i) of the
Acquisition Agreement (as in effect as of November 15, 2018 after giving effect
to the amendment and restatement on such date). If the Divestiture Process
should occur and give rise to Net Proceeds prior to the Closing Date, such Net
Proceeds shall be deemed to be received on the Closing Date and shall be applied
in accordance with Section 2.04(b)(iii) on the Closing Date.
“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
“Dollar” and “$” means dollars in the lawful currency of the United States.
“Dollar Equivalent” means, with respect to any monetary amount in a currency
other than Dollars, at any time for the determination thereof, the amount of
Dollars obtained by converting such foreign currency involved in such
computation into Dollars at the rate of exchange for the purchase of Dollars
with the applicable foreign currency in the London foreign exchange market at or
about 11:00 a.m. London time (or New York time, as applicable) on a particular
day as displayed by ICE Data Services  as the “ask price” at approximately 11:00
A.M. (New York time), or as displayed on such other information service which
publishes that rate of exchange from time to time in place of ICE Data Services,
or if such service ceases to be available, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion
“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States, any state of the United States or the
District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“ECF Percentage” means, as of the date of determination, (a) if the First Lien
Net Leverage Ratio as of the last day of the applicable fiscal year of the
Borrower is greater than 2.75 to 1.00, 50.0%, (b) if the First Lien Net Leverage
Ratio as of the last day of the applicable fiscal year of the Borrower is less
than or equal to 2.75 to 1.00 but greater than 2.25 to 1.00, 25.0% and (c)
otherwise, 0.0%.
“Edgewell” means Edgewell Personal Care Company, a Missouri corporation.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Environmental, Health or Safety Requirements of Law” means all applicable
foreign, federal, state and local laws (including common law), rules or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations promulgated thereunder, and any state or
local equivalent thereof.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.
“Escrow Account” means the Escrow Account (as defined in the Escrow Agreement).
“Escrow Agreement” means that certain Escrow and Control Agreement, dated as of
the Escrow Date, among the Initial Borrower, JPMorgan, in its capacity as
Administrative Agent hereunder and JPMorgan, as escrow agent and bank.
“Escrow Date” means the date on which the conditions specified in ‎Section 5.01
are satisfied (or waived in accordance with ‎Section 9.03) and the Term Loans
are funded into the Escrow Account.
“Escrow Period” means the period from the funding of the Term Loans on the
Escrow Date through the release of the proceeds of such Term Loans from the
Escrow Account on the Closing Date or the repayment of the Term Loans without
the occurrence of the Closing Date.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Base Rate” means, with respect to any Advance of Eurodollar Rate
Loans for any Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the
Eurodollar Base Rate shall be the Interpolated Rate provided, further, that the
Eurodollar Base Rate shall at no time be less than 0.00%.
“Eurodollar Rate” means, with respect to any Advance of Eurodollar Rate Loans
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1.0%) equal to (i) (a) the Eurodollar Base Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate plus (ii)
the then Applicable Margin.
“Eurodollar Rate Loan” means a Loan, or portion thereof, which bears interest at
the Eurodollar Rate.
“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess of (a)
the sum, without duplication, of (i) Consolidated EBITDA for such fiscal year
and (ii) the Consolidated Working Capital Adjustment for such fiscal year (if
positive) and minus (b) the sum, without duplication, of (i) the amount of any
income taxes payable in cash by the Borrower and its Restricted Subsidiaries
with respect to such fiscal year, (ii) Consolidated Interest Expense payable in
cash for such fiscal year, (iii) Consolidated Capital Expenditures made in cash
during such fiscal year except to the extent financed with the proceeds of
Indebtedness, (iv) permanent repayments of Indebtedness (other than repayments
(x) of Revolving Loans, Swing Line Loans and other revolving Indebtedness except
to the extent there is an equivalent permanent reduction of commitments
thereunder or (y) from the proceeds of other Indebtedness made in cash by the
Borrower or any of its Restricted Subsidiaries during such fiscal year), (v) the
Consolidated Working Capital Adjustment for such fiscal year (if negative), (vi)
the sum of, in each case, to the extent paid in cash and added back in the
calculation of Consolidated EBITDA for such fiscal year, all fees, costs,
losses, expenses, charges, proceeds or other amounts identified in clauses
(a)(v), (vi),(vii), (viii), (ix) and (x) of the definition thereof, (vii) except
to the extent funded with the proceeds of Indebtedness, the aggregate amount of
Investments made in cash pursuant to clauses (xv), (xvi) and (xvii) of ‎Section
7.03(d) during such period and the aggregate amount of Restricted Payments made
in cash pursuant to clauses (i)(B), (i)(C), (i)(D), (i)(E), (i)(F), (i)(G) and
(i)(H) of ‎Section 7.03(h) during such period and (viii) all other non-cash
items increasing Consolidated EBITDA for such fiscal year.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Excluded Account” means any deposit account or securities account of a Loan
Party of the type described in the definition of “Excluded Accounts” in the
Collateral Agreement.
“Excluded Subsidiary” means (i) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower, (ii) any Foreign Subsidiary, (iii) any Subsidiary
that is a direct or indirect Subsidiary of a Foreign Subsidiary that is a CFC
and (iv) any CFC Holdco, (v) any Subsidiary that is prohibited or restricted by
applicable law, regulation or by any Contractual Obligation existing on the
Escrow Date or on the date such Person becomes a Subsidiary (as long as such
Contractual Obligation was not entered into in contemplation of such Person
becoming a Subsidiary) from providing a Guarantee of the Obligations or if such
Guarantee would require governmental (including regulatory) consent, approval,
license or authorization unless such consent, approval, license or authorization
has been received, (vi) any Subsidiary that is a not-for-profit organization,
(vii) any Unrestricted Subsidiary, (viii) any Restricted Subsidiary that is an
Immaterial Subsidiary (unless the Borrower otherwise elects), and (ix) any other
Restricted Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences of becoming a Subsidiary Guarantor shall be excessive in
view of the benefits to be obtained by the Lenders therefrom.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 30 of the
Collateral Agreement and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or a grant by such Loan Party of a security interest, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment resulting from a
demand made by Borrower (or the Administrative Agent upon consultation with, or
otherwise at the direction of, the Borrower) under ‎Section 2.19) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to ‎Section 4.05, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with ‎Section 4.05(g)
and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
June 30, 2015 (as amended by Incremental Term Loan Amendment No. 12 dated as of
May 24, 2016, Amendment No. 2 to Credit Agreement dated as of July 8, 2016,
Refinancing Amendment No. 12 dated as of March 16, 2017 and as further amended,
restated, amended and restated, supplemented, extended, refinanced or otherwise
modified from time to time) among the Borrower, the lenders from time to time
party thereto and JPMorgan, as administrative agent and collateral agent.
“Existing Letters of Credit” means (x) the letters of credit set forth on
Schedule 3.01 and (y) each letter of credit issued under the Existing Credit
Agreement following the Escrow Date and outstanding on the Closing Date. It is
understood and agreed that the Borrower shall provide notice to the
Administrative Agent on the Closing Date of the existence of the Existing
Letters of Credit described in clause (y) in the preceding sentence (if any)
together with all the information regarding such Existing Letters of Credit that
would have been provided in Schedule 3.01 had such letters of credit been
outstanding on the Escrow Date, and the Administrative Agent shall in turn
notify the Lenders of the existence of such Existing Letters of Credit.
“Existing Senior Note Indenture” means that certain Note Indenture dated as of
June 1, 2015, as amended and supplemented from time to time, among the Borrower,
the guarantors from time to time party thereto and the “Trustee” referred to
therein, under which the Borrower has issued senior unsecured notes in an
original aggregate principal amount of $600,000,000 (the “Existing Senior
Notes”).
“Existing Senior Notes” is defined in the definition of “Existing Senior Note
Indenture” above.
“Extended Revolving Loans” is defined in the definition of “Extension Permitted
Amendments.”
“Extended Revolving Lender” is defined in ‎Section 2.20(a).
“Extended Term Loans” is defined in the definition of “Extension Permitted
Amendments.”
“Extending Term Lender” is defined in ‎Section 2.20(a).
“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Loan Parties, the
Administrative Agent and one or more Extending Term Lenders, effecting an
Extension Permitted Amendment and such other amendments hereto and to the other
Loan Documents as are contemplated by ‎Section 2.20.
“Extension Offer” is defined in ‎Section 2.20(a).
“Extension Permitted Amendment” means each of (i) an amendment to this Agreement
and the other Loan Documents, effected in connection with an Extension Offer
pursuant to ‎Section 2.20, providing for an extension of the Initial Term Loan A
Maturity Date, 2019 Term Loan A Maturity Date or the Term Loan B Maturity Date
applicable to the applicable Extending Term Lenders’ Term A Loans or Term B
Loans, as the case may be, of the applicable Extension Request Class (any such
Initial Term A Loans, 2019 Term A Loans or Term B loans with an extended Initial
Term Loan A Maturity Date, 2019 Term A Maturity Date or the Term Loan B Maturity
Date, as applicable, being referred to as the “Extended Term Loans”) and, in
connection therewith, (a) an increase or decrease in the rate of interest
accruing on such Extended Term Loans, (b) a modification of the scheduled
amortization applicable to such Extended Term Loans, provided that the Weighted
Average Life to Maturity of such Extended Term Loans shall be no shorter than
the remaining Weighted Average Life to Maturity (determined at the time of such
Extension Offer) of the Term Loans of the applicable Extension Request Class,
(c) a modification of voluntary or mandatory prepayments applicable thereto
(including prepayment premiums and other restrictions thereon), provided that
such requirements may provide that such Extended Term Loans may participate in
any mandatory prepayments on a pro rata basis (or on a basis that is less than a
pro rata basis) with the Term Loans of the applicable Extension Request Class,
but may not provide for mandatory prepayment requirements that are more
favorable than those applicable to the Term A Loans or Term B Loans, as
applicable, of the applicable Extension Request Class, (d) an increase in the
fees payable to, or the inclusion of new fees to be payable to, the Extending
Term Lenders in respect of such Extension Offer or their Extended Term Loans
and/or (e) an addition of any affirmative or negative covenants applicable to
the Borrower and its Restricted Subsidiaries, provided that any such additional
covenant with which the Borrower and its Restricted Subsidiaries shall be
required to comply prior to the latest Initial Term Loan A Maturity Date, 2019
Term Loan A Maturity Date or the Term Loan B Maturity Date, as applicable, in
effect immediately prior to such Extension Permitted Amendment for the benefit
of the Extending Term Lenders providing such Extended Term Loans shall also be
for the benefit of all other Lenders and (ii) an amendment to this Agreement and
the other Loan Documents, effected in connection with an Extension Offer
pursuant to ‎Section 2.20, providing for an extension of the Revolving Loan
Termination Date applicable to the Extending Revolving Lenders’ Revolving Loans
of the applicable Extension Request Class (any such Revolving Loans with an
extended Revolving Loan Maturity Date being referred to as the “Extended
Revolving Loans”) and, in connection therewith, (a) an increase or decrease in
the rate of interest accruing on such Extended Revolving Loans, (b) an increase
in the fees payable to, or the inclusion of new fees to be payable to, the
Extending Revolving Lenders in respect of such Extension Offer or their Extended
Revolving Loans and/or (c) an addition of any affirmative or negative covenants
applicable to the Borrower and its Restricted Subsidiaries, provided that any
such additional covenant with which the Borrower and its Restricted Subsidiaries
shall be required to comply prior to the latest Revolving Loan Termination Date
in effect immediately prior to such Extension Permitted Amendment for the
benefit of the Extending Revolving Lenders providing such Extended Revolving
Loans shall also be for the benefit of all other Lenders.
“Extension Request Class” is defined in ‎Section 2.20(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Escrow Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Fee Letter” means that certain Amended and Restated Facilities Fee Letter dated
as of February 7, 2018 by and among the Borrower, the Arrangers and the Initial
Lenders.
“Financial Statements” means the annual or quarterly financial statements of the
Borrower delivered pursuant to pursuant to ‎Section 7.01(a)(i) and ‎(ii), as
applicable.
“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated First Lien Indebtedness as of such date minus cash and
Cash Equivalents of the Borrower and the Restricted Subsidiaries to the extent
not designated as restricted on the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries in accordance with GAAP (but including, in any
event cash and Cash Equivalents restricted in favor of the Administrative Agent
on behalf of the Credit Parties) up to an aggregate amount of $200,000,000 to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower most recently ended on or prior to such date.
“Floating Rate Loan” means a Loan, or portion thereof, which bears interest by
reference to the Alternate Base Rate.
“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“Foreign Competition Laws” means competition and foreign investment laws and
regulations of any jurisdiction outside the United States.
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Borrower or any member of the Controlled Group, but which
is not covered by ERISA pursuant to Section 4(b)(4) of ERISA.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Mandatory Prepayment Event” is defined in ‎Section 2.04(b)(vii).
“Foreign Pension Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which (i) is maintained or contributed to for the benefit
of employees of the Borrower or any other member of the Controlled Group, (ii)
is not covered by ERISA pursuant to Section 4(b)(4) thereof and (iii) under
applicable local law, is required to be funded through a trust or other funding
vehicle.
“Foreign Subsidiary” means any Subsidiary of the Borrower, other than a Domestic
Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.
“Governmental Acts” is defined in ‎Section 3.10(a) hereof.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of the Borrower)).
“Hedge Bank” means any Person that is the Administrative Agent, a Lender or any
affiliate thereof as of the date of this Agreement (in the case of a Swap
Agreement entered into on or before the date of this Agreement) or as of the
date of entering into such Swap Agreement.
“Hedging Agreements” means Swap Agreements permitted under ‎Section 7.03(m) that
are entered into by the Borrower or any Restricted Subsidiary and any Hedge
Bank.
“Hedging Obligations” means any and all obligations of the Borrower or any
Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Hedging Agreements.
“Historical Information” means (i) (A) audited consolidated balance sheets of
the Borrower as at the end of each of the two fiscal years immediately
preceding, and ended more than 90 days prior to, the Closing Date, and related
statements of earnings and comprehensive income (loss), shareholders’ equity and
cash flows of the Borrower and accompanying notes to such financial statements
for each of the three fiscal years immediately preceding, and ended more than 90
days prior to, the Closing Date and (B) audited combined carve-out balance
sheets of the Acquired Business as at the end of each of the two fiscal years
immediately preceding, and ended more than 90 days prior to, the Closing Date,
and related statements of income, comprehensive income, shareholders’ equity and
cash flows of the Acquired Business and accompanying notes to such financial
statements for each of the three fiscal years immediately preceding, and ended
more than 90 days prior to, the Closing Date; (ii) (A) an unaudited consolidated
balance sheet of the Borrower as at the end of, and related statements of
earnings and comprehensive income (loss), and cash flows of the Borrower and
accompanying notes to such financial statements for, each fiscal quarter (and
the corresponding quarter in the prior fiscal year), other than the fourth
quarter of the Borrower’s fiscal year, subsequent to the date of the most recent
audited financial statements of the Borrower and ended more than 40 days prior
to the Closing Date which financial statements under this clause (ii)(A) shall
have been prepared in accordance with U.S. GAAP and Regulation S-X, and (B) an
unaudited combined carve-out balance sheet of the Acquired Business as at the
end of, and related statements of income and comprehensive income, and cash
flows of the Acquired Business and accompanying notes to such financial
statements for, each fiscal quarter (and the corresponding quarter in the prior
fiscal year), other than the fourth quarter of the fiscal year of the Acquired
Business, subsequent to the date of the most recent audited financial statements
of the Acquired Business and ended more than 40 days prior to the Closing Date
which financial statements in the case of this clause (ii)(B) shall have been
prepared in accordance with U.S. GAAP and Regulation S-X.
“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary that, at the last day of the most recently ended fiscal quarter of
the Borrower for which financial statements have theretofore been most recently
delivered pursuant to ‎Section 7.01(a) (or, prior to the first delivery pursuant
to Section 7.01(a), Section 5.02(d)(i)) accounted for less than (x) 2.5% of
Consolidated Assets at such date and (y) less than 2.5% of the consolidated
revenues of the Borrower and its Restricted Subsidiaries for the most recent
four fiscal quarter period ending on or prior to such date; provided that,
notwithstanding the above, “Immaterial Subsidiary” shall exclude any of the
Borrower’s Restricted Subsidiaries designated in writing to the Administrative
Agent, by a responsible officer of the Borrower (which the Borrower shall be
required to designate (and hereby undertakes to designate) to the extent
necessary to ensure that Immaterial Subsidiaries, in the aggregate, accounted
for, at the last day of any fiscal quarter of the Borrower for which financial
statements have theretofore been most recently delivered pursuant to ‎Section
7.01(a) (or, prior to the first delivery pursuant to Section 7.01(a), Section
5.02(d)(i)) less than 10.0% of Consolidated Assets at such date and less than
10.0% of consolidated revenues of the Borrower and its Restricted Subsidiaries
for the four fiscal quarter period ending on such date.
“Impacted Interest Period” is defined in the definition of “Eurodollar Base
Rate.”
“Increasing Lender” is defined in ‎Section 2.05(b).
“Increasing Lender Supplement” is defined in ‎Section 2.05(b).
“Incremental Lender” means a Lender with an Incremental Term Commitment or an
outstanding Incremental Term Loan.
“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Term Loan Amendment
and ‎Section 2.05(b), to make Incremental Term Loans hereunder, expressed as an
amount representing the maximum principal amount of the Incremental Term Loans
to be made by such Lender.
“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower pursuant to ‎Section 2.05(b).
“Incremental Term Loan Amendment” is defined in ‎Section 2.05(b).
“Incremental Term Maturity Date” means, with respect to Incremental Term Loans,
the scheduled date on which such Incremental Term Loans shall become due and
payable in full hereunder, as specified in the applicable Incremental Term Loan
Amendment.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of the Borrower or any Restricted Subsidiary
and (iii) any purchase price adjustment or earnout incurred in connection with
an acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment or earnout is, or becomes, reasonably determinable),
(e) all Capitalized Lease Obligations and Synthetic Lease Obligations of such
Person, (f) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person (but only
to the extent of the lesser of (x) the amount of such Indebtedness and (y) the
fair market value of such property, if such Indebtedness has not been assumed by
such Person), and (i) all Guarantees by such Person of Indebtedness of others.
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor by contract, as a matter of law or
otherwise as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Matters” is defined in ‎Section 10.07(b) hereof.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” is defined in ‎Section 10.07(b) hereof.
“Information” is defined in ‎Section 13.04.
“Initial Borrower” means Energizer Gamma Acquisition, Inc., a Missouri
corporation.
“Initial Lender” means each of JPMorgan, Barclays Bank PLC, Bank of America,
N.A., Citibank, N.A., MUFG Bank, Ltd., Standard Chartered Bank, Toronto-Dominion
Bank, New York Branch and TD Bank, N.A.
“Initial Term A Lender” means at any time, a Lender with an outstanding Initial
Term A Loan or Initial Term Loan A Commitment at such time.
“Initial Term A Loan” means an Advance made by any Initial Term A Lender under
the Initial Term A Facility.
“Initial Term Loan A Commitment” means for each Initial Term A Lender, the
obligation of such Initial Term A Lender to make Initial Term A Loans not
exceeding the amount set forth on Schedule 2.01 to this Agreement opposite its
name thereon under the heading “Term Loan A Commitment” or in the Assignment and
Assumption by which it became a Term A Lender, in each case, as such amount may
be modified from time to time pursuant to the terms of this Agreement or to give
effect to any applicable Assignment and Assumption.
“Initial Term Loan A Maturity Date” means the earlier to occur of (x) the date
that is three years after the Escrow Date, as such date may be extended pursuant
to ‎Section 2.20 and (y) the Termination Date.
“Intangible Assets” means the aggregate amount, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, of all assets classified as
intangible assets under GAAP, including, without limitation, customer lists,
acquired technology, goodwill, computer software, trademarks, patents,
copyrights, organization expenses, franchises, licenses, trade names, brand
names, mailing lists, catalogs, unamortized debt discount and capitalized
research and development costs.
“Intellectual Property” is defined in the Collateral Agreement.
“Interest Period” means, with respect to a Eurodollar Rate Loan, a period of one
(1), two (2), three (3) or six (6) months or, to the extent available to all of
the Lenders and agreed to between the Borrower and the Administrative Agent
(acting on the instructions of all of the Lenders), twelve (12) months,
commencing on a Business Day selected by the Borrower on which such an Advance
comprised of Eurodollar Rate Loans is made to Borrower pursuant to this
Agreement. Such Interest Period shall end on (but exclude) the day which
corresponds numerically to such date one, two, three or six months (or twelve
months) thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second, third, sixth (or twelfth) succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third, sixth (or twelfth) succeeding month; provided, further that
during the Escrow Period, the Interest Period for the Term Loans borrowed on the
Escrow Date as Eurodollar Loans shall be deemed to be (1) month, unless the
Borrower and the Administrative Agent agree to a shorter interest period, and
such interest period is available to all applicable Lenders.
If an Interest Period would otherwise end on a day which is not a Business Day,
such Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business conducted by another
Person, and (iii) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable, advances to employees and similar items made or incurred in the
ordinary course of business) or capital contribution by that Person to any other
Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business.
“IP Security Agreement” is defined in the Collateral Agreement.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank(s)” means (i) each of JPMorgan, Barclays Bank PLC, Bank of
America, N.A., Citibank, N.A., MUFG Bank, Ltd. And TD Bank, N.A., in their
respective capacities as an issuer of Letters of Credit pursuant to ‎Section
3.01 hereunder with respect to each Letter of Credit issued or deemed issued by
it upon the Borrower’s request and (ii) any other Lender reasonably acceptable
to the Administrative Agent in consultation with the Borrower, in such Lender’s
separate capacity as an issuer of Letters of Credit pursuant to ‎Section 3.01
hereunder with respect to any and all Letters of Credit issued by such Lender in
its sole discretion upon the Borrower’s request.
“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.
“Junior Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agent between the
Administrative Agent and one or more collateral agents or representatives for
the holders of Indebtedness that is secured by a Lien on the Collateral ranking
junior to the Liens of the Loan Documents.
“Known Affiliates” of any Person means, as to such Person (the “Specified
Person”), known affiliates clearly identifiable solely by the similarity of
name, but excluding any affiliate that is a bona fide debt fund or investment
vehicle that is primarily engaged in, or that advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds or similar extensions of credit or securities in the
ordinary course and with respect to which such Specified Person does not,
directly or indirectly, possess the power to direct or cause the direction of
the investment policies of such entity.
“L/C Documents” is defined in ‎Section 3.04 hereof.
“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.
“L/C Interest” is defined in ‎Section 3.06 hereof.
“L/C Obligations” means, without duplication, an amount equal to the sum of (i)
the aggregate of the amount then available for drawing under each of the Letters
of Credit, (ii) the face amount of all outstanding L/C Drafts corresponding to
the Letters of Credit, which L/C Drafts have been accepted by an Issuing Bank,
(iii) the aggregate outstanding amount of all Reimbursement Obligations at such
time and (iv) the aggregate face amount of all Letters of Credit requested by
the Borrower but not yet issued (unless the request for an unissued Letter of
Credit has been denied). The L/C Obligations of any Lender at any time shall be
its Pro Rata Share of the total L/C Obligations at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement or any Increasing Lender Supplement or Augmenting Lender Supplement
and, as the context requires, any Issuing Bank, and their respective successors
and assigns.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.
“Letter of Credit” means (i) the standby letters of credit to be issued by an
Issuing Bank pursuant to ‎Section 3.01 hereof and (ii) the Existing Letters of
Credit.
“Letter of Credit Fronting Sublimit” means, for each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Fronting Sublimit is set
forth on Schedule 2.01, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Escrow Date, the amount set forth for such Issuing Bank as its Letter of Credit
Fronting Sublimit in the Register maintained by the Administrative Agent. The
Letter of Credit Fronting Sublimit of an Issuing Bank may be modified from time
to time by agreement between such Issuing Bank and, prior to the Closing Date,
the Initial Borrower, and after the Closing Date, the Borrower, and notified to
the Administrative Agent.
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$35,000,000 and (b) the Aggregate Revolving Loan Commitment.
“LIBO Screen Rate” means, for any day and time, with respect to any Advance of
Eurodollar Rate Loans for any Interest Period, the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to zero for the purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
“Limited Condition Acquisition” means any Permitted Acquisition which the
Borrower or one or more of its Subsidiaries has contractually committed to
consummate, the terms of which do not condition the Borrower’s or such
Subsidiary’s, as applicable, obligation to close such Permitted Acquisition on
the availability of third-party financing.
“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to ‎Section 2.01 hereof, and in the case of the Swing Line Bank,
any Swing Line Loan made pursuant to ‎Section 2.02 hereof, and collectively, all
Revolving Loans, Term A Loans, Term B Loans and Swing Line Loans, whether made
or continued as or converted to Floating Rate Loans or Eurodollar Rate Loans.
“Loan Documents” means this Agreement, including the schedules and exhibits
hereto, the Collateral Agreement, the other Collateral Documents, any Assignment
and Assumption, the Escrow Agreement, any Increasing Lender Supplement, any
Augmenting Lender Supplement, any Incremental Term Loan Amendment, any
promissory notes issued pursuant to ‎Section 2.12, the L/C Documents and all
other documents, instruments and agreements executed in connection therewith or
contemplated thereby, as the same may be amended, restated, supplemented or
otherwise modified and in effect from time to time.
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
“Majority in Interest” when used in reference to Lenders of any Class, means, at
any time, Lenders holding outstanding Loans of such Class representing more than
50.0% of all Loans of such Class outstanding at such time.
“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.
“Material Acquisitions” means an acquisition or similar investment where the
aggregate consideration therefor (including Debt assumed by the transferee in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection
therewith) exceeds $150,000,000.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower and its Restricted Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent, the Issuing
Banks or any Lender under the Loan Documents, or of the ability of the Loan
Parties to perform their Obligations under the Loan Documents; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
“Material Disposition” means a Disposition where the aggregate consideration
therefor (including Debt assumed by the transferee in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith) exceeds $150,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Loan Documents), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and its Restricted Subsidiaries
in an aggregate principal amount exceeding $50,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Restricted Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Restricted Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means each Subsidiary that is not an Immaterial
Subsidiary.
“Maturity Date” means (i) with respect to the Initial Term A Loans, the Initial
Term Loan A Maturity Date, (ii) with respect to the 2019 Term A Loans, the 2019
Term Loan A Maturity Date, (iii) with respect to the Term B Loans, the Term Loan
B Maturity Date and (iiiiv) with respect to the Revolving Loans, the Revolving
Loan Termination Date.
“Maximum Rate” is defined in ‎Section 10.15.
“MFN Provision” is defined in ‎Section 2.05(b)(iii)(A).
“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that would reasonably be expected to be material for
purposes of the United States federal and state securities laws.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.
“Mortgaged Property” means each parcel of real property located in the United
States of America owned in fee by a Loan Party, and the improvements thereto,
that (together with such improvements) has a fair market value of $20,000,000 or
more (a) on the Closing Date, for any real property owned as of the Closing
Date, (b) as of the date of acquisition thereof, for any real property acquired
by any Loan Party after the Closing Date or (c) as of the date such Subsidiary
becomes a Loan Party, with respect to real property owned by a Subsidiary that
becomes a Loan Party after the Closing Date.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by either the Borrower or any member of the Controlled
Group.
“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all actual fees
and out-of-pocket expenses paid in connection with such event by the Borrower
and its Restricted Subsidiaries to Persons that are not Affiliates of the
Borrower or any Restricted Subsidiary, (ii) in the case of a sale, transfer,
lease or other disposition (including pursuant to a Sale-Leaseback Transaction
or a casualty or a condemnation or similar proceeding) of an asset, the amount
of all payments required to be made by the Borrower and its Restricted
Subsidiaries as a result of such event to repay Indebtedness secured by such
asset on a basis prior to the Liens, if any, on such assets securing the Secured
Obligations and (iii) the amount of all taxes paid (or reasonably estimated to
be payable) by the Borrower and its Restricted Subsidiaries, and the amount of
any reserves established by the Borrower and its Restricted Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earnout obligations) reasonably
estimated to be payable and that are directly attributable to the occurrence of
such event (as determined reasonably and in good faith by the chief financial
officer of the Borrower). For purposes of this definition, in the event any
contingent liability reserve established with respect to any event as described
in clause (b)(iii) above shall be reduced, the amount of such reduction shall,
except to the extent such reduction is made as a result of a payment having been
made in respect of the contingent liabilities with respect to which such reserve
has been established, be deemed to be received, on the date of such reduction,
of cash proceeds in respect of such event.
“Non-Consenting Lender” is defined in ‎Section 9.03(e).
“Non-ERISA Commitments” means:
(i)    each pension, medical, dental, life, accident insurance, disability,
group insurance, sick leave, profit sharing, deferred compensation, bonus, stock
option, stock purchase, retirement, savings, severance, stock ownership,
performance, incentive, hospitalization or other insurance, or other welfare,
benefit or fringe benefit plan, policy, trust, understanding or arrangement of
any kind; and
(ii)    each employee collective bargaining agreement and each agreement,
understanding or arrangement of any kind, with or for the benefit of any present
or prior officer, director, employee or consultant (including, without
limitation, each employment, compensation, deferred compensation, severance or
consulting agreement or arrangement and any agreement or arrangement associated
with a change in ownership of the Borrower or any member of the Controlled
Group);
to which the Borrower or any member of the Controlled Group is a party or with
respect to which the Borrower or any member of the Controlled Group is or will
be required to make any payment other than any Plans.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower or any of its Restricted
Subsidiaries to the Administrative Agent, any Lender, the Swing Line Bank, the
Arrangers, any Affiliate of the Administrative Agent or any Lender, the Issuing
Banks or any Indemnitee, of any kind or nature, present or future, arising under
this Agreement, the L/C Documents or any other Loan Document (other than
Excluded Swap Obligations, but solely with respect to any Loan Party as to which
such Swap Obligation is an Excluded Swap Obligation), whether or not evidenced
by any note, guaranty or other instrument, whether or not for the payment of
money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, reasonable attorneys’ fees
and disbursements, reasonable paralegals’ fees (and, after the occurrence and
during the continuance of a Default, all attorney’s fees and disbursements and
paralegals’ fees, whether or not reasonable), and any other sum chargeable to
the Borrower or any of its Restricted Subsidiaries under this Agreement or any
other Loan Document.
“Odin Acquisition Agreement” means that certain Acquisition Agreement, dated as
of November 15, 2018, between the Borrower and Spectrum Brands Holdings, Inc.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Permitted Refinancing Debt” is defined in ‎Section 2.22(a).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than pursuant to
an assignment resulting from a demand made by the Borrower (or the
Administrative Agent upon consultation with, or otherwise at the direction of,
the Borrower) under ‎Section 2.19).
“Outside Date” is defined in ‎Section 2.04(c).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Pari Passu Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agent between the
Administrative Agent and one or more collateral agents or representatives for
the holders of other Indebtedness that is secured by a Lien on the Collateral
that is intended to rank pari passu with the Liens of the Loan Documents.
“Participant” is defined in ‎Section 13.02(a) hereof.
“Participant Register” is defined in ‎Section 13.02(b).
“PATRIOT Act” is defined in ‎Article 16.
“Payment Date” means the last Business Day of each March, June, September and
December.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“PCAOB” is defined in the definition of “Historical Information”.
“PCB” is defined in the definition of “Contaminant.”
“Perfection Certificate” means a certificate in the form of Exhibit H or any
other form approved by the Administrative Agent.
“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Restricted Subsidiary of Equity Interests in, or all or substantially all
the assets of (or all or substantially all the assets constituting a business
unit, division, product line or line of business of), any Person if (a) in the
case of any purchase or other acquisition of Equity Interests in a Person, such
Person will be, upon the consummation of such acquisition a Restricted
Subsidiary, in each case including as a result of a merger or consolidation
between any Subsidiary and such Person and such Subsidiary and its Subsidiaries
will comply (to the extent required under the Collateral and Guarantee
Requirement) with the requirements of ‎Section 7.02(k), or (b) in the case of
any purchase or other acquisition of other assets, such assets will be owned by
the Borrower or a Restricted Subsidiary and become Collateral (to the extent
required by the Collateral and Guarantee Requirement); provided that (i) no
Default exists or would result therefrom (or in the case of a Limited Condition
Acquisition, no Default exists as of the date the definitive acquisition
agreements for such Limited Condition Acquisition are entered into) and (ii) the
Investment effected thereby is permitted under ‎ Section 7.03(d)(iii).
“Permitted Business” means any business that is reasonably similar, ancillary,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses in which the Borrower and its Restricted Subsidiaries are
engaged in on the Closing Date.
“Permitted Debt” means Indebtedness of the Borrower or a Restricted Subsidiary
(including any Guarantee thereof by a Loan Party) so long as (i) no portion of
such Indebtedness has a scheduled maturity prior to the final Maturity Date of
any Loan or a weighted average life to maturity shorter than the Term B Loans,
(ii) except as contemplated by the final proviso to ‎Section 7.03(a)(xii), no
Subsidiary of the Borrower that is not a Loan Party is an obligor in respect of
such Indebtedness and (iii) the terms and conditions of such Indebtedness (other
than interest rates, fees and call protection) are not, taken as a whole, more
restrictive than the terms of this Agreement (as determined in good faith by the
Borrower).
“Permitted Encumbrances” means:
(i)    Liens imposed by law for Taxes (x) that are not yet delinquent or (y) the
validity or amount of which is being contested in good faith by appropriate
proceedings and for which the Borrower or the applicable Restricted Subsidiary
has set aside on its books reserves with respect thereto to the extent required
by GAAP;
(ii)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than thirty (30) days or are being contested in
compliance with ‎Section 7.03(d);
(iii)    pledges and deposits made (a) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (b) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;
(iv)    pledges and deposits made to secure the performance of bids, trade
contracts (other than Indebtedness for borrowed money), leases (other than
Capitalized Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
(v)    judgment liens in respect of judgments that do not constitute a Default
under ‎Section 8.01(g);
(vi)    easements, zoning restrictions, rights-of-way, site plan agreements,
development agreements, operating agreements, cross-easement agreements,
reciprocal easement agreements and encumbrances, applicable laws and municipal
ordinances, building codes, covenants, conditions, rights, waivers,
reservations, restrictions, encroachments, agreements and other similar matters
of fact or record and matters that would be disclosed by a survey or inspection
of any real property and exceptions to title on real property that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower or any Restricted Subsidiary or the ordinary operation of such
real property;
(vii)    customary rights of setoff upon deposits of cash in favor of banks and
other depository institutions and Liens of a collecting bank arising under the
UCC in respect of payment items in the course of collection;
(viii)    Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases or
consignments;
(ix)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capitalized Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;
(x)    Liens arising in the ordinary course of business in favor of custom and
forwarding agents and similar Persons in respect of imported goods and
merchandise in the custody of such Persons;
(xi)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(xii)    Liens or rights of setoff against credit balances of the Borrower or
any Restricted Subsidiary with credit card issuers or credit card processors to
secure obligations of the Borrower or such Restricted Subsidiary, as the case
may be, to any such credit card issuer or credit card processor incurred in the
ordinary course of business as a result of fees and chargebacks;
(xiii)    other Liens that are contractual rights of setoff;
(xiv)    Liens of landlords on fixtures, equipment and movable property located
on leased premises and utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character; and
(xv)    Liens (including, without limitation and to the extent constituting
Liens, negative pledges) on intellectual property arising from intellectual
property licenses entered into in the ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (iii)(b) above
securing letters of credit, bank guarantees or similar instruments.
“Permitted Reorganization Transactions” means a series of transactions effected
by the Borrower and certain of its Subsidiaries as described in the step plan
dated December 13, 2018 entitled Macro Step Plan prepared by Ernst & Young as
provided to the Administrative Agent, as such step plan may be modified from
time to time, so long as (x) in the case of any such modification that is
materially adverse to the Lenders, the Required Lenders approved such
modification and (y) in the case of any other modification, the Administrative
Agent shall approved such modification.
“Permitted Surviving Debt” is defined in ‎Section 5.02(l).
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any member of the Controlled Group is, or
within the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
“Prepayment Event” means:
(a)    any sale, transfer, lease or other disposition (including pursuant to a
Sale-Leaseback Transaction or by way of merger or consolidation) of any asset of
the Borrower or any Restricted Subsidiary, including any sale or issuance to a
Person other than the Borrower or any Restricted Subsidiary of Equity Interests
in any Subsidiary, other than (i) dispositions described in clauses ‎(i) through
‎(vii) and clauses ‎(ix) and (x) of ‎Section 7.03(e) and (ii) other dispositions
resulting in aggregate Net Proceeds not exceeding $20,000,000 for any individual
transactions or series of related transactions (with the aggregate amount of all
such Net Proceeds excluded pursuant to this clause (a)(ii) and clause (b) below
not to exceed $100,000,000 during the term of this Agreement);
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Restricted Subsidiary resulting in aggregate Net Proceeds of
$20,000,000 or more (with the aggregate amount of all such Net Proceeds excluded
pursuant to this clause (b) and clause (a)(ii) above not to exceed $100,000,000
during the term of this Agreement); or
(c)    the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by ‎Section
7.03(a) other than Refinancing Term Loans.
“Pricing Schedule” means the table included in the definition of “Applicable
Margin” herein setting forth the Applicable Margin, the Applicable L/C Fee
Percentage and the Applicable Commitment Fee Percentage.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (A) such Lender’s Revolving Loan Commitment, Initial Term Loan A
Commitment, 2019 Term Loan A Commitment and Term Loan B Commitment, as
applicable, at such time (in each case, as adjusted from time to time in
accordance with the provisions of this Agreement) by (B) the Aggregate Revolving
Loan Commitment, Aggregate Initial Term Loan A Commitments, Aggregate 2019 Term
Loan A Commitments and Aggregate Term Loan B Commitments, as applicable, at such
time; provided, however, if all of the Revolving Loan Commitments, all of the
Initial Term Loan A Commitments, all of the 2019 Term Loan A Commitments or all
of the Term Loan B Commitments are terminated pursuant to the terms of this
Agreement, then “Pro Rata Share” means the percentage obtained by dividing (x)
the sum of (A) such Lender’s Revolving Loans, Initial Term A Loans, 2019 Term A
Loans, Term B Loans, Initial Term Loan A Commitments, 2019 Term Loan A
Commitments and Term Loan B Commitments as applicable, plus (B) in the case of a
Revolving Lender, such Lender’s share of the obligations to purchase
participations in Swing Line Loans and Letters of Credit, by (y) the sum of (A)
the aggregate outstanding amount of Revolving Loans, Term A Loans and Term B
Loans, as applicable, plus (B) in the case of a Revolving Lender, the aggregate
outstanding amount of all Swing Line Loans and Letters of Credit; provided,
further, that in the case of ‎Section 9.02 when a Defaulting Lender shall exist,
“Pro Rata Share” shall mean the percentage of the total Revolving Loan
Commitments, total Initial Term Loan A Commitments, total 2019 Term Loan A
Commitments and total Term Loan B Commitments, as applicable, (disregarding any
Defaulting Lender’s Revolving Loan Commitment, Initial Term Loan A Commitment,
2019 Term Loan A Commitment and Term Loan B Commitment) represented by such
Lender’s Revolving Loan Commitment, Initial Term Loan A Commitment, 2019 Term
Loan A Commitment and Term Loan B Commitment. If the Revolving Loan Commitments
have terminated or expired, the Pro Rata Share shall be determined based upon
the Revolving Loan Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination. If the Term Loan A Commitments shall be terminated or expired,
the Pro Rata Share shall be determined based upon the outstanding Term A Loans
at such time, giving effect to any assignments. If the Term Loan B Commitments
shall be terminated or expired, the Pro Rata Share shall be determined based
upon the outstanding Term B Loans at such time, giving effect to any
assignments.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Purchasers” is defined in ‎Section 13.03(a) hereof.
“PTE” means a prohibited transaction class exemption issued by the DOL, as any
such exemption may be amended from time to time.
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.
“Refinanced Debt” is defined in ‎Section 2.22(a).
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews, replaces or refinances
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness plus any interest,
fees or premiums associated therewith, and costs and expenses related thereto;
(b) the stated final maturity of such Refinancing Indebtedness shall not be
earlier than that of such Original Indebtedness; (c) such Refinancing
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness and shall constitute an obligation of such Subsidiary only to the
extent of their obligations in respect of such Original Indebtedness; and (d)
such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof).
“Refinancing Revolving Credit Commitment” is defined in ‎Section 2.22(a).
“Refinancing Revolving Loans” is defined in ‎Section 2.22(a).
“Refinancing Term Loan Commitment” is defined in ‎Section 2.22(a).
“Refinancing Term Loans” is defined in ‎Section 2.22(a).
“Register” is defined in ‎Section 13.03(d) hereof.
“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.
“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks, non-banks and non-broker lenders
for the purpose of purchasing or carrying Margin Stock applicable to member
banks of the Federal Reserve System.
“Regulatory Conditions” is defined in ‎Section 2.04(c).
“Reimbursement Obligation” is defined in ‎Section 3.07 hereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the
environment.
“Replacement Lender” is defined in ‎Section 2.19 hereof.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and, with respect to a Benefit Plan, excluding, however, such events as to which
the PBGC by regulation waived the requirement of Section 4043(a) of ERISA that
it be notified within thirty (30) days after such event occurs.
“Repricing Event” means (a) any prepayment or repayment of any Term Loan with
the proceeds of any Indebtedness, or any conversion of any Term Loan into any
new or replacement tranche of term loans, in each case having an All-in Yield
lower than the All-in Yield (excluding for this purpose, upfront fees and
original discount on the Term Loans) of such Term Loan at the time of such
prepayment or repayment or conversion and (b) any amendment or other
modification of this Agreement that, directly or indirectly, reduces the All-in
Yield of any Term Loan, in each case other than in connection with a
transformative acquisition not permitted hereunder or a Change of Control.
“Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are
greater than fifty percent (50.0%); provided, however, that, if any Lender shall
have become a Defaulting Lender, then for so long as such Lender is a Defaulting
Lender, “Required Lenders” means Lenders (excluding all Defaulting Lenders)
whose Pro Rata Shares represent greater than fifty percent (50.0%) of the
aggregate Pro Rata Shares of such Lenders.
“Required Pro Rata Lenders” means Lenders whose Pro Rata Shares with respect to
the Revolving Facility and Term A Facility, in the aggregate, are greater than
fifty percent (50.0%); provided, however, that, if any Lender shall have become
a Defaulting Lender, then for so long as such Lender is a Defaulting Lender,
“Required Pro Rata Lenders” means Lenders (excluding all Defaulting Lenders)
whose Pro Rata Shares with respect to the Revolving Facility and Term A Facility
represent greater than fifty percent (50.0%) of the aggregate Pro Rata Shares of
such Lenders.
“Required Term Lenders” means Term Lenders whose Pro Rata Shares with respect to
the Term Facilities, in the aggregate, are greater than fifty percent (50.0%) of
the aggregate amount outstanding under the Term Facilities.
“Requirements of Law” means, as to any Person, any law, rule or regulation, or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject including, without
limitation, the Securities Act, the Exchange Act, the Hart-Scott-Rodino
Antitrust Improvements Act, as amended, Foreign Competition Laws, Regulations T,
U and X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and
Retraining Notification Act, Americans with Disabilities Act of 1990, and any
certificate of occupancy, zoning ordinance, building, environmental or land use
requirement or permit or environmental, labor, employment, occupational safety
or health law, rule or regulation, including Environmental, Health or Safety
Requirements of Law.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment or distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
exchange, conversion, cancellation or termination of any Equity Interests in the
Borrower or any Restricted Subsidiary; provided that the conversion or exchange
of the Borrower’s preferred stock into the Borrower’s common stock shall not
constitute a Restricted Payment.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Revolving Credit Availability” means, at any particular time, the amount by
which the Aggregate Revolving Loan Commitment at such time exceeds the Revolving
Credit Obligations outstanding at such time.
“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal amount of the Revolving Loans at such time, plus (ii) the
outstanding Swing Line Obligations at such time, plus (iii) the outstanding L/C
Obligations at such time.
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Loan Commitments at such time.
“Revolving Lender” means at any time, any Lender with an outstanding Revolving
Loan or Revolving Loan Commitment at such time.
“Revolving Loan” is defined in ‎Section 2.01 hereof.
“Revolving Loan Commitment” means, for each Revolving Lender, the obligation of
such Revolving Lender to make Revolving Loans and to purchase participations in
Letters of Credit and to participate in Swing Line Loans not exceeding the
amount set forth on Schedule 2.01 to this Agreement opposite its name thereon
under the heading “Revolving Loan Commitment” or in the Assignment and
Assumption, Increasing Lender Supplement or Augmenting Lender Supplement by
which it became a Revolving Lender, as such amount may be modified from time to
time pursuant to the terms of this Agreement or to give effect to any applicable
Assignment and Assumption, Increasing Lender Supplement or Augmenting Lender
Supplement.
“Revolving Loan Increase” is defined in ‎Section 2.05(b).
“Revolving Loan Termination Date” means the earlier of (a) the fifth anniversary
of the Closing Date as such date may be extended pursuant to ‎Section 2.20 and
(b) the date of termination in whole of the Aggregate Revolving Loan Commitment
pursuant to ‎Section 2.05(a) or ‎Section 9.01 hereof.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.
“Sale-Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Restricted Subsidiary whereby the Borrower or such
Restricted Subsidiary sells or transfers such property to any Person and the
Borrower or any Restricted Subsidiary leases such property, or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, from such Person or its Affiliates.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or any EU
member state, (b) any Person located, organized or resident in a Sanctioned
Country or (c) any Person owned 50 percent or more, directly or indirectly, one
or more Persons described in (a) above.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Secured Obligations” is defined in the Collateral Agreement.
“Secured Parties” means collectively, the Administrative Agent, the Lenders,
each Cash Management Bank, each Hedge Bank, each Issuing Bank and each sub-agent
appointed by the Administrative Agent pursuant to ‎Section 11.05.
“Securities Act” means the United States Securities Act of 1933.
“Senior Management Team” means (a) each Authorized Officer, the chief executive
officer, secretary and (b) any chief executive officer, president, vice
president, chief financial officer, treasurer or secretary of any Subsidiary
Guarantor.
“Senior Euro Note Indenture” means that certain Note Indenture dated as of the
July 6, 2018, as amended and supplemented from time to time, among Energizer
Gamma Acquisition B.V., as issuer, the guarantors from time to time party
thereto and the “Trustee” referred to therein, under which Energizer Gamma
Acquisition B.V. has issued senior unsecured Euro-denominated notes in an
original aggregate principal amount of €650,000,000 (the “Senior Euro Notes”).
“Senior Euro Notes” is defined in the definition of “Senior Euro Note
Indenture”.
“Senior Notes” means, collectively, the Senior USD Notes and the Senior Euro
Notes.
“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of such date that is secured by
a Lien on any asset of the Borrower or any Restricted Subsidiary minus cash and
Cash Equivalents of the Borrower and the Restricted Subsidiaries to the extent
not designated as restricted on the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries in accordance with GAAP (but including, in any
event cash and Cash Equivalents restricted in favor of the Administrative Agent
on behalf of the Credit Parties) up to an aggregate amount of $200,000,000 to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower most recently ended on or prior to such date.
“Senior USD Note Indenture” means that certain Note Indenture dated as of July
6, 2018, as amended and supplemented from time to time, among the Initial
Borrower, as escrow issuer (and from and after the Closing Date, the Borrower,
as successor to the Initial Borrower), the guarantors from time to time party
thereto and the “Trustee” referred to therein, under which the Initial Borrower
has issued senior unsecured U.S. dollar-denominated notes in an original
aggregate principal amount of $500,000,000 (the “Senior USD Notes”).
“Senior USD Notes” is defined in the definition of “Senior USD Note Indenture”.
“Separation Obligations” means indemnification obligations of the Borrower
and/or its Restricted Subsidiaries in favor of Edgewell and/or its subsidiaries
in connection with the Spin Transaction.
“Solvent” means, when used with respect to any Person, that at the time of
determination:
(i)    the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities;
(ii)    it is then able and believes that it will be able to pay its debts as
they mature; and
(iii)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
With respect to contingent liabilities (such as litigation and guarantees), such
liabilities shall be computed at the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which can be reasonably
be expected to become an actual or matured liability.
“Specified Acquisition Agreement Representations” means the representations and
warranties made by or with respect to the Battery Companies Equity Interests,
Transferred Entities and Transferred Assets (each as defined in the Acquisition
Agreement) in the Acquisition Agreement that are material to the interests of
the Arrangers or Lenders, in their capacities as such, but only to the extent
that the Borrower (or its Affiliates) has the right to terminate its (or their)
obligations under the Acquisition Agreement or to decline to consummate the
Acquisition (in each case, in accordance with the terms of the Acquisition
Agreement) as a result of a breach of such representation or warranty.
“Specified Indebtedness” means the Existing Senior Notes, the Senior Notes, any
Permitted Debt that is not secured on a pari passu basis with the Secured
Obligations and any Refinancing Indebtedness in respect of any of the foregoing.
“Specified Representations” means the representations and warranties set forth
in Sections ‎6.01 (as it relates to the Loan Parties), ‎6.02, ‎6.03(c), ‎6.03(d)
(solely to the extent relating to any indenture or agreement governing debt for
borrowed money in an aggregate principal or committed amount in excess of
$100,000,000), ‎6.11, ‎6.13(a), ‎6.15, ‎6.19, ‎6.21 (subject to the last
sentence of Section 5.02, as it relates to the creation, validity and perfection
of the security interests in the Collateral), ‎6.22, ‎6.24 and ‎‎‎6.25.
“Spin Transaction” means the internal legal reorganization of Borrower
separating its personal care and household products businesses and the spin-off
of the Borrower and Edgewell’s Subsidiaries in a tax-free distribution to its
shareholders as described in the Form 10 originally filed as of February 6, 2015
and amended as of March 25, 2015, May 11, 2015 and May 27, 2015.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Subsidiary” of a Person means (i) any corporation more than 50.0% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50.0% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Borrower.
“Subsidiary Guarantors” means each Subsidiary of the Borrower that is party to
the Collateral Agreement as a guarantor (which shall not include any Excluded
Subsidiary), until any such Subsidiary is released as a guarantor under the
Collateral Agreement in accordance with the Loan Documents.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations.
“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
I or any other form approved by the Administrative Agent.
“Surviving Person” is defined in ‎Section 7.03(c).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any
Subsidiary shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Bank” means JPMorgan and each other Lender acceptable to the
Borrower and the Administrative Agent that agrees to act as a Swing Line Bank,
each in its capacity as a lender of Swing Line Loans hereunder.
“Swing Line Commitment” means the commitment of the Swing Line Bank, in its
discretion, to make Swing Line Loans up to a maximum principal amount of
$10,000,000 at any one time outstanding.
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Bank pursuant to ‎Section 2.02 hereof.
“Swing Line Obligations” means, at any particular time, the aggregate principal
amount of all Swing Line Loans outstanding at such time. The Swing Line
Obligations of any Lender at any time shall be its Pro Rata Share of the total
Swing Line Obligations at such time.
“Syndication Agent” means Barclays Bank PLC (and its successors) in its capacity
as syndication agent for the loan transactions evidenced by this Agreement.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. federal income tax purposes, other than any such lease under
which such Person is the lessor.
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum, without duplication, of (a) the obligations of such person to pay rent or
other amounts under any Synthetic Lease which are attributable to principal and
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A Facility” means the Term A Loans of all Term A Lenders at such time.
“Term A Lender” means at any time, a Lender with an outstanding Lenders” means,
the Initial Term A LoanLenders or the 2019 Term Loan A Commitment at such
timeLenders, as the context may require.
“Term A Loans” means, the Initial Term A Loan” means an Advance made by any Term
A Lender under the Term A Facilityor the 2019 Term A Loan, as the context may
require.
“Term A Yield Differential” is defined in ‎Section 2.05(b)(iii) hereof.
“Term B Facility” means the Term B Loans of all Term B Lenders at such time.
“Term B Lender” means at any time, a Lender with an outstanding Term B Loan or
Term Loan B Commitment at such time.
“Term B Loan” means an Advance made by any Term B Lender under the Term B
Facility.
“Term B Yield Differential” is defined in ‎Section 2.05(b)(iii) hereof.
“Term Facility” means the Term A Facility or the Term B Facility, as applicable.
“Term Lender” means a Term A Lender or a Term B Lender, as applicable.
“Term Loan” means a Term A Loan or a Term B Loan, as applicable.
“Term Loan A Commitment” means for each Term A Lender, the obligation of such
Term A Lender to make Term A Loans not exceeding the amount set forth on
Schedule 2.01 to this Agreement opposite its name thereon under the heading
“Term Loan A Commitment” or in the Assignment and Assumption or Incremental Term
Loan Amendment by which it became a Term A Lender, in each case, as such amount
may be modified from time to time pursuant to the terms of this Agreement or to
give effect to any applicable Assignment and Assumption or Incremental Term Loan
Amendment.the Initial Term Loan A Commitments or the 2019 Term Loan A
Commitments, as the context may require.
“Term Loan B Commitment” means for each Term B Lender, the obligation of such
Term B Lender to make Term B Loans not exceeding the amount set forth on
Schedule 2.01 to this Agreement opposite its name thereon under the heading
“Term Loan B Commitment” or in the Assignment and Assumption or Incremental Term
Loan Amendment by which it became a Term Lender, in each case, as such amount
may be modified from time to time pursuant to the terms of this Agreement or to
give effect to any applicable Assignment and Assumption or Incremental Term Loan
Amendment.
“Term Loan A Maturity Date” means the earlier to occur of (x) the date that is
three years after the Escrow Date, as such date may be extended pursuant to
‎Section 2.20 and (y) the Termination Date.
“Term Loan B Maturity Date” means the earlier to occur of (x) the date that is
seven years after the Escrow Date, as such date may be extended pursuant to
‎Section 2.20 and (y) the Termination Date.
“Termination Date” is defined in ‎Section 2.04(c).
“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Borrower or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Borrower or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA with respect to such plan; (iii) the imposition of an obligation under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Benefit Plan in a distress termination described in Section 4041(c)
of ERISA; (iv) the institution by the PBGC or any foreign governmental authority
of proceedings to terminate or appoint a trustee to administer a Benefit Plan or
Foreign Pension Plan; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Benefit Plan; (vi) the partial or complete withdrawal
of the Borrower or any member of the Controlled Group from a Multiemployer Plan;
(vii) the cessation of operations at a facility of the Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (viii) a
determination that any Plan is or is reasonably expected to be in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA)
or (ix) a determination that a Multiemployer Plan is, or is expected to be,
“insolvent” (within the meaning of Section 4245 of ERISA), or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 304
of ERISA).
“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Indebtedness as of such date minus cash and Cash
Equivalents of the Borrower and the Restricted Subsidiaries to the extent not
designated as restricted on the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries in accordance with GAAP (but including, in any event
cash and Cash Equivalents restricted in favor of the Administrative Agent on
behalf of the Credit Parties) up to an aggregate amount of $200,000,000 to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters of the
Borrower most recently ended on or prior to such date.
“Transactions” means (a) the consummation of the Acquisition, (b) the issuance
of the Senior USD Notes and the Senior Euro Notes, and the application of the
aggregate net proceeds thereof, (c) the delivery of collateral to any escrow
accounts in connection with the Senior USD Notes or the Senior Euro Notes and
entry into commitment letters by the Company in connection therewith, (d) entry
into and incurrence of borrowings under this Agreement and the application of
the net proceeds thereof, (e) the termination of the Existing Credit Agreement,
(f) the merger of the Initial Borrower with and into the Borrower, with the
Borrower as the surviving entity, and (g) all other transactions related or
incidental to, or in connection with, any of the foregoing (including, without
limitation, the payment of fees and expenses in connection with each of the
foregoing).
“Transferee” is defined in ‎Section 13.05 hereof.
“Type” when used in reference to any Loan or Advance, refers to whether the rate
of interest on such Loan, or on the Loans comprising such Advance, is determined
by reference to the Eurodollar Rate or the Alternate Base Rate.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” is defined in ‎Section 4.05(g)(ii).
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Collateral Documents.
“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
‎Section 7.02(o) subsequent to the Closing Date.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining instalment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with generally accepted accounting principles in
existence as of the Escrow Date.
Section 1.02    References. Any references to Subsidiaries of the Borrower shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.
Section 1.03    Classification of Loans and Advances. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Rate Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Advances also may be classified and referred to by
Class (e.g., a “Revolving Advance”) or by Type (e.g., a “Eurodollar Rate
Advance”) or by Class and Type (e.g., a “Eurodollar Revolving Advance”).
Section 1.04    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Section 1.05    Accounting Terms; GAAP.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.
(b)    Notwithstanding anything to the contrary contained in ‎Section 1.05(a) or
in the definition of “Capitalized Lease Obligations,” in the event of an
accounting change requiring all leases to be capitalized, only those leases
(assuming for purposes hereof that such leases were in existence on the date
hereof) that would constitute capital leases in conformity with GAAP on the date
hereof shall be considered capital leases, and all calculations and deliverables
under this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.
Section 1.06    Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Base Rate” or with respect to any comparable or
successor rate thereto, or replacement rate therefor.
ARTICLE 2    
Amount and Terms of Credit
Section 2.01    The Commitments.
(a)    Upon the satisfaction of the conditions precedent set forth in Sections
‎5.02 and ‎5.03, as applicable, from and including the Closing Date and prior to
the Revolving Loan Termination Date, each Revolving Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
revolving loans to the Borrower from time to time, in Dollars, in an amount not
to exceed such Revolving Lender’s Pro Rata Share of Revolving Credit
Availability at such time (each such loan, together with any loans made pursuant
to a Revolving Loan Increase and Extended Revolving Loans, the “Revolving
Loans”); provided, however, at no time shall the Revolving Credit Obligations
exceed the Aggregate Revolving Loan Commitment. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans at any
time prior to the Revolving Loan Termination Date.
(b)    (i) Upon the satisfaction of the conditions precedent set forth in
‎Section 5.01, each Initial Term A Lender severally agrees to make a single term
loan (each individually, a “Term A Loan” and, collectively, the “Term A Loans”)
to the Initial Borrower on the Escrow Date in an aggregate principal amount not
to exceed such Initial Term A Lender’s Initial Term Loan A Commitment, which
Initial Term A Loans (x) shall be denominated in Dollars and (y) shall, at the
option of the Initial Borrower and subject to clause ‎(d) below and ‎Section
4.03, be incurred and maintained as, and/or converted into, Floating Rate Loans
or Eurodollar Rate Loans. The proceeds of the Initial Term A Loans shall be
deposited into the Escrow Account and be subject to the terms of the Escrow
Agreement. Amounts repaid or prepaid in respect of the Initial Term A Loans may
not be reborrowed. Upon the funding of the Initial Term A Loans on the Escrow
Date, the Initial Term Loan A Commitments shall terminate.
(ii) Upon the satisfaction of the conditions precedent set forth in ‎Section 8
of Amendment No. 2, each 2019 Term A Lender severally agrees to make a single
term loan to the Borrower on the Amendment No. 2 Effective Date in an aggregate
principal amount not to exceed such 2019 Term A Lender’s 2019 Term Loan A
Commitment, which 2019 Term A Loans (x) shall be denominated in Dollars and (y)
shall, at the option of the Borrower and subject to clause ‎(d) below and
‎Section 4.03, be incurred and maintained as, and/or converted into, Floating
Rate Loans or Eurodollar Rate Loans. The proceeds of the 2019 Term A Loans shall
be used as set forth in Amendment No. 2.  Amounts repaid or prepaid in respect
of the 2019 Term A Loans may not be reborrowed. Upon the funding of the 2019
Term A Loans on the Amendment No. 2 Effective Date, the 2019 Term Loan A
Commitments shall terminate.
(c)    Upon the satisfaction of the conditions precedent set forth in Section
5.01, each Term B Lender severally agrees to make a single term loan (each
individually, a “Term B Loan” and, collectively, the “Term B Loans”) to the
Initial Borrower on the Escrow Date in an aggregate principal amount not to
exceed such Term B Lender's Term Loan B Commitment, which Term B Loans (x) shall
be denominated in Dollars and (y) shall, at the option of the Initial Borrower
and subject to clause (d) below and Section 4.03, be incurred and maintained as,
and/or converted into, Floating Rate Loans or Eurodollar Rate Loans. The
proceeds of the Term B Loans shall be deposited into the Escrow Account and be
subject to the terms of the Escrow Agreement. Amounts repaid or prepaid in
respect of the Term B Loans may not be reborrowed. Upon the funding of the Term
B Loans on the Escrow Date, the Term Loan B Commitments shall terminate.
(d)    The Term Loans made on the Escrow Date shall initially be Eurodollar Rate
Loans with a one (1) month Interest Period ending on January 31, 2019 and
thereafter may be continued as Eurodollar Rate Loans with a one (1)-month
Interest Period until the Closing Date, at which time, the Term Loans may
continue as Eurodollar Rate Loans or converted into Floating Rate Loans in the
manner provided in Section 2.09 and subject to the other conditions and
limitations therein set forth and set forth in this Article 2 and set forth in
the definition of Interest Period; provided that the Initial Borrower shall be
required to deliver a Borrowing/Election Notice, signed by it, together with
appropriate documentation in form and substance reasonably satisfactory to the
Administrative Agent indemnifying the applicable Lenders for the amounts
described in Section 4.04 on or before the third (3rd) Business Day prior to the
Escrow Date.
(e)    Subject to ‎Section 4.03, Revolving Loans made after the Closing Date
shall be, at the option of the Borrower, selected in accordance with ‎Section
2.09, either Floating Rate Loans or Eurodollar Rate Loans.
(f)    On the Maturity Date, the Borrower shall repay in full the outstanding
principal balance of the Loans. Each Advance under this ‎Section 2.01 shall
consist of Loans made by each applicable Lender ratably in proportion to such
Lender’s respective Pro Rata Share of such Advance.
(g)    Borrowing/Election Notice; Making of Loans. The Initial Borrower, with
respect to the Initial Term A Loans and the Term B Loans, and the Borrower, with
respect to any Revolving Loans and the 2019 Term A Loans, shall deliver to the
Administrative Agent a Borrowing/Election Notice, signed by it, in accordance
with the terms of ‎Section 2.07. Promptly after receipt of a Borrowing/Election
Notice under ‎Section 2.07 in respect of Loans, the Administrative Agent shall
notify each Lender of the applicable Class by facsimile, or other similar form
of transmission, of the requested Loan. Each applicable Lender shall make
available its Loan in accordance with the terms of ‎Section 2.06. The
Administrative Agent will promptly make the funds so received from the Lenders
available to the Initial Borrower or the Borrower, as applicable, at the
Administrative Agent’s office in Chicago, Illinois on the Escrow Date or, in the
case of Revolving Lenders, applicable Borrowing Date on or after the Closing
Date and shall disburse such proceeds (x) with respect to the Term Loans funded
on the Escrow Date, to the Escrow Account or (y) otherwise, in accordance with
the Borrower’s disbursement instructions set forth in the applicable
Borrowing/Election Notice. The failure of any Lender to deposit the amount
described above with the Administrative Agent on the Escrow Date or the
applicable Borrowing Date shall not relieve any other Lender of its obligations
hereunder to make its Loan on the Escrow Date or such Borrowing Date.
Section 2.02    Swing Line Loans.
(a)    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in ‎Sections 5.02 and ‎5.03, as applicable, from and
including the Closing Date and prior to the Revolving Loan Termination Date, the
Swing Line Bank may, in its discretion, on the terms and conditions set forth in
this Agreement, make swing line loans to the Borrower from time to time, in
Dollars, in an amount not to exceed the Swing Line Commitment (each,
individually, a “Swing Line Loan” and collectively, the “Swing Line Loans”);
provided, however, at no time shall the Revolving Credit Obligations exceed the
Aggregate Revolving Loan Commitment; and provided, further, that at no time
shall the sum of (i) the outstanding amount of the Swing Line Bank’s Pro Rata
Share of the Swing Line Loans, plus (ii) the outstanding amount of Revolving
Loans made by the Swing Line Bank pursuant to ‎Section 2.01, exceed the Swing
Line Bank’s Revolving Loan Commitment at such time. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Swing Line Loans at any
time prior to the Revolving Loan Termination Date.
(b)    Borrowing/Election Notice for Swing Line Loans. The Borrower shall
deliver to the Administrative Agent and the Swing Line Bank a Borrowing/Election
Notice, signed by it, not later than 12:00 noon (Chicago time) on the Borrowing
Date of each Swing Line Loan, specifying (i) the applicable Borrowing Date
(which date shall be a Business Day and which may be the same date as the date
the Borrowing/Election Notice is given), and (ii) the aggregate amount of the
requested Swing Line Loan which shall be an amount not less than $500,000 and
increments of $100,000 in excess thereof. The Swing Line Loans shall at all
times be Floating Rate Loans or shall bear interest at such other rate as shall
be agreed to between the Borrower and the Swing Line Bank at the time of the
making of such Swing Line Loans.
(c)    Making of Swing Line Loans. Promptly after receipt of the
Borrowing/Election Notice under ‎Section 2.02(b) in respect of Swing Line Loans,
the Swing Line Bank may, in its sole discretion make available its Swing Line
Loan, in funds immediately available to the Administrative Agent at its address
specified pursuant to ‎Article 14. The Administrative Agent will promptly make
the funds so received from the Swing Line Bank available to the Borrower on the
Borrowing Date at the Administrative Agent’s aforesaid address.
(d)    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on or before the fifth (5th) Business Day after the Borrowing
Date for such Swing Line Loan. The Borrower may at any time pay, without penalty
or premium, all outstanding Swing Line Loans or, in a minimum amount of $500,000
and increments of $100,000 in excess thereof, any portion of the outstanding
Swing Line Loans, upon notice to the Administrative Agent and the Swing Line
Bank. In addition, the Administrative Agent (i) may at any time in its sole
discretion with respect to any outstanding Swing Line Loan, or (ii) shall, in
the event the Borrower shall not have otherwise repaid such Loan, on the fifth
(5th) Business Day after the Borrowing Date of any Swing Line Loan, require each
Revolving Lender (including the Swing Line Bank) to make a Revolving Loan in the
amount of such Revolving Lender’s Pro Rata Share of such Swing Line Loan, for
the purpose of repaying such Swing Line Loan. The making of such Revolving Loans
by the Revolving Lenders shall discharge the Borrower’s obligation under the
first sentence of this ‎Section 2.02(d) and such failure to pay shall not
constitute a Default by the Borrower. Promptly following receipt of notice
pursuant to this ‎Section 2.02(d) from the Administrative Agent, each Revolving
Lender shall make available its required Revolving Loan or Revolving Loans, in
funds immediately available to the Administrative Agent at its address specified
pursuant to ‎Article 14. Revolving Loans made pursuant to this Section 2.02(d)
shall initially be Floating Rate Loans and thereafter may be continued as
Floating Rate Loans or converted into Eurodollar Rate Loans in the manner
provided in ‎Section 2.09 and subject to the other conditions and limitations
therein set forth and set forth in this ‎Article 2. Unless a Revolving Lender
shall have notified the Swing Line Bank, prior to its making any Swing Line
Loan, that any applicable condition precedent set forth in Sections ‎5.02 and
‎5.03, as applicable, had not then been satisfied, such Revolving Lender’s
obligation to make Revolving Loans pursuant to this ‎Section 2.02(d) to repay
Swing Line Loans shall be unconditional, continuing, irrevocable and absolute
and shall not be affected by any circumstances, including, without limitation,
(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Lender may have against the Administrative Agent, the Swing Line Bank
or any other Person, (B) the occurrence or continuance of a Default or Unmatured
Default, (C) any adverse change in the condition (financial or otherwise) of the
Borrower or (D) any other circumstances, happening or event whatsoever. In the
event that any Revolving Lender fails to make payment to the Administrative
Agent of any amount due under this ‎Section 2.02(d), the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Revolving Lender hereunder
until the Administrative Agent receives such payment from such Revolving Lender
or such obligation is otherwise fully satisfied. In addition to the foregoing,
if for any reason any Revolving Lender fails to make payment to the
Administrative Agent of any amount due under this ‎Section 2.02(d), such
Revolving Lender shall be deemed, at the option of the Administrative Agent, to
have unconditionally and irrevocably purchased from the Swing Line Bank, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Revolving Lender together with interest
thereon at the NYFRB Rate for each day during the period commencing on the date
of demand and ending on the date such amount is received. On the Revolving Loan
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Swing Line Loans.
Section 2.03    Rate Options for all Advances; Maximum Interest Periods. The
Swing Line Loans shall be Floating Rate Loans at all times or shall bear
interest at such other rate as may be agreed to between the Borrower and the
Swing Line Bank at the time of the making of any such Swing Line Loan. The
Revolving Loans and Term Loans may be Floating Rate Loans or Eurodollar Rate
Loans, or a combination thereof, selected by the Borrower in accordance with
‎Section 2.09. The Borrower may select, in accordance with ‎Section 2.09, rate
options and Interest Periods applicable to the Revolving Loans and Term Loans;
provided that there shall be no more than eight (8) Interest Periods in effect
with respect to all of the Loans at any time.
Section 2.04    Prepayment of Loans.
(a)    Optional Prepayments.
(i)    Subject to clause ‎(b) below, the Borrower may from time to time and at
any time upon at least one (1) Business Day’s prior written notice repay or
prepay, without penalty or premium all or any part of outstanding Floating Rate
Loans comprising the same Advance in an aggregate minimum amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof. Advances of
Eurodollar Rate Loans may be voluntarily repaid or prepaid on or prior to the
last day of the applicable Interest Period, subject to the indemnification
provisions contained in ‎Section 4.04, provided that the Borrower may not so
prepay Eurodollar Rate Loans unless it shall have provided at least three (3)
Business Days’ prior written notice to the Administrative Agent of such
prepayment and provided, further that optional prepayments of Advances of
Eurodollar Rate Loans made pursuant to ‎Section 2.04(a)(i) shall be for the
entire amount of the outstanding Eurodollar Rate Loans that are Revolving Loans
of such Advance. Prior to any repayment of any Advances of any Class under this
Section, the Borrower shall select the Advances or Advances of the applicable
Class to be repaid and shall notify the Administrative Agent by telephone
(confirmed by hand delivery or facsimile) of such selection. Each repayment of
an Advance shall be applied ratably to the Loans included in the repaid Advance.
Repayments of Advances shall be accompanied by accrued interest on the amounts
repaid.
(ii)    In the event any Term B Loans are subject to a Repricing Event prior to
the six month anniversary of the Closing Date, a Term B Lender whose Term B
Loans are prepaid or repaid in whole or in part, or which is required to assign
any of its Term B Loans pursuant to ‎Section 2.19, in connection with such
Repricing Event or which holds a Term B Loan the All-in Yield of which is
reduced as a result of a Repricing Event shall be paid an amount equal to 1.00%
of the aggregate principal amount of such Lender’s Term B Loans so prepaid,
repaid, assigned or repriced.
(b)    Mandatory Prepayments.
(i)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Borrower or any Restricted Subsidiary in respect of any
Prepayment Event (other than the Divestiture Process, which is addressed in
subclause (iii) below) following the Closing Date, the Borrower shall, no later
than one Business Day following the day such Net Proceeds are received (or, in
the case of a Prepayment Event described in clauses (a) or (b) of the definition
of the term “Prepayment Event,” within three Business Days after such Net
Proceeds are received), prepay Term Loans in an amount equal to (x) in the case
of an event described in clauses (a) or (b) of the definition of the term
“Prepayment Event” an amount equal to the Asset Sale/Casualty Event Percentage
multiplied by Net Proceeds received by the Borrower or such Restricted
Subsidiary in connection with such event or (y) otherwise, 100.0% of such Net
Proceeds; provided that, in the case of any event described in clauses (a) or
(b) of the definition of the term “Prepayment Event,” if the Borrower shall,
prior to the date of the required prepayment, deliver to the Administrative
Agent a certificate of an Authorized Officer of the Borrower to the effect that
the Borrower intends to cause the Net Proceeds from such event (or a portion
thereof specified in such certificate) to be applied within 365 days after
receipt of such Net Proceeds to acquire real property, equipment or other
tangible assets to be used in the business of the Borrower or the Restricted
Subsidiaries, or to consummate any Permitted Acquisition (or any other
acquisition of all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of) any Person) permitted hereunder, and certifying that no Unmatured
Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds from such event (or
the portion of such Net Proceeds specified in such certificate, if applicable)
except to the extent of any such Net Proceeds that have not been so applied by
the end of such 365-day period (or within a period of 180 days thereafter if by
the end of such initial 365-day period the Borrower or one or more Restricted
Subsidiaries shall have entered into an agreement with a third party to acquire
such real property, equipment or other tangible assets, or to consummate such
Permitted Acquisition or other acquisition, with such Net Proceeds), at which
time a prepayment shall be required in an amount equal to the Net Proceeds that
have not been so applied (and no prepayment shall be required to the extent the
aggregate amount of such Net Proceeds that are not reinvested in accordance with
this Section does not exceed $10,000,000 in any fiscal year); provided, further
that to the extent any such Net Proceeds shall be received in respect of assets
owned by a Loan Party, such Net Proceeds may be reinvested only in assets owned
by a Loan Party or, in the case of a Permitted Acquisition or other acquisition,
by any Person that shall become a Subsidiary Guarantor upon the consummation
thereof (other than, in each case, Equity Interests in Foreign Subsidiaries,
except to the extent such Net Proceeds shall have resulted from the sale of
Equity Interests in one or more Foreign Subsidiaries).
(ii)    In the event that the Borrower has Excess Cash Flow for any fiscal year
of the Borrower, commencing with the fiscal year ending September 30, 2019, the
Borrower shall, not later than ninety (90) days following the end of such fiscal
year, prepay Term Loans on a pro rata basis between the Classes of Term Loans in
an amount equal to the excess of (x) an amount equal to the ECF Percentage
multiplied by Excess Cash Flow for such fiscal year over (y) the amount of
prepayments of Term Loans pursuant to ‎Section 2.04(a)(i) during such fiscal
year (other than any such prepayment made with the proceeds of Indebtedness).
(iii)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Borrower or any Restricted Subsidiary in respect of the
Divestiture Process, the Borrower shall, no later than one Business Day
following the day such Net Proceeds are received, prepay Term Loans (other than
the 2019 Term A Loans) in an amount equal to 100.0% of such Net Proceeds.
(iv)    Prior to any optional or mandatory prepayment of Term Loan Advances
under this Section, the Borrower shall, subject to the next sentence, specify
the Term Loan Advance or Term Loan Advances to be prepaid in the notice of such
prepayment. In the event of any mandatory prepayment of Term Loan Advances from
a Prepayment Event under clauses (a) or (b) of the definition thereof made at a
time when Term Loan Advances of more than one Class remain outstanding, the
Borrower shall select Term Loan Advances to be prepaid so that the aggregate
amount of such prepayment is allocated among the Term Loan Advances pro rata
based on the aggregate principal amounts of outstanding Term Loans of each such
Class; provided that to the extent provided in the relevant Incremental Term
Loan Amendment or Extension Agreement, any Class of Incremental Term Loans or
Extended Term Loans may be paid on a pro rata basis or less than pro rata basis
with any other Class of Term Loans. Any prepayment of Loans from a Prepayment
Event described in clause (c) of the definition of “Prepayment Event” shall be
applied to the Class or Classes of Loans selected by the Borrower.
(v)    Notwithstanding the foregoing, any Term Lender may elect, by notice to
the Administrative Agent by telephone (confirmed by hand delivery or facsimile)
at least one Business Day (or such shorter period as may be established by the
Administrative Agent) prior to the required prepayment date, to decline all or
any portion of any prepayment of its Term Loans pursuant to this ‎Section 2.04
(other than an optional prepayment pursuant to paragraph (a) of this Section or
a prepayment pursuant to clause (c) of the definition of “Prepayment Event,”
which may not be declined), in which case the aggregate amount of the payment
that would have been applied to prepay Loans but was so declined may be retained
by the Borrower and shall constitute “Declined Proceeds.”
(vi)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by hand delivery or facsimile) of any optional prepayment and, to the
extent practicable, any mandatory prepayment hereunder (A) in the case of
prepayment of a Eurodollar Rate Loan, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (B) in the case of
prepayment of a Floating Rate Loan, not later than 11:00 a.m., New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Advance or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that a notice of
prepayment of Advances pursuant to paragraph (a) of this Section may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each partial prepayment of any Advance shall be in an amount
that would be permitted in the case of an advance of an Advance of the same Type
as provided in ‎Section 2.04(a), except as necessary to apply fully the required
amount of a mandatory prepayment. Each prepayment of an Advance shall be applied
ratably to the Loans included in the prepaid Advance. Prepayments shall be
accompanied by accrued interest as required by ‎Section 2.11. In no event
(except pursuant to ‎Section 2.05 below) shall a repayment or a prepayment of a
Revolving Loan result in a reduction of the Aggregate Revolving Loan Commitment.
(vii)    Foreign Prepayment Event. Notwithstanding anything to the contrary
contained in ‎Section 2.04(b), mandatory prepayments (other than mandatory
prepayments pursuant to Section 2.04(b)(iii)) arising from the receipt of Net
Cash Proceeds from any Prepayment Event by or the Excess Cash Flow attributable
to any Foreign Subsidiary (each, a “Foreign Mandatory Prepayment Event”) shall
not be required (A) to the extent the making of any such Foreign Mandatory
Prepayment Event (or the repatriation of funds to effect such payment) would
give rise to a material adverse Tax consequence (as determined in good faith by
the Borrower) or (B) so long as the applicable local law will not permit
repatriation thereof to the United States (the Borrower hereby agreeing to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly file any required forms, obtain any necessary consents and take all
similar actions reasonably required by the applicable local law to permit such
repatriation); provided that if such repatriation of any such affected Net Cash
Proceeds or Excess Cash Flow is later permitted under applicable law, such
repatriation will, subject to clause ‎(A) above, be effected as promptly as
practicable and such repatriated Net Cash Proceeds or Excess Cash Flow, as
applicable, will be promptly after such repatriation applied to the repayment of
the Term Loans pursuant to ‎Section 2.04(b) to the extent provided herein.
(c)    Term Loans Repayment. If (i) the Closing Date has not occurred on or
prior to the first to occur of (x) the Borrower’s written notice to the
Arrangers of, or its public announcement of, the abandonment of the Acquisition,
(y) the termination of the Acquisition Agreement in accordance with its terms,
and (z) 5:00 p.m. New York City time on January 15, 2019 (the “Outside Date”);
provided, however, that the Outside Date shall be extended (A) to April 15, 2019
if all conditions to Closing (as defined in the Acquisition Agreement as in
effect on January 15, 2018) set forth in Article IX of the Acquisition Agreement
as in effect on January 15, 2018 shall have been satisfied (or, with respect to
conditions to be satisfied at such Closing, are then capable of being satisfied)
as of January 15, 2019, other than the conditions set forth in Sections
‎9.01(c), ‎9.01(d), ‎9.02(c) and ‎9.02(d) of the Acquisition Agreement as in
effect on January 15, 2018 (the “Regulatory Conditions”) and (B) to July 15,
2019 if after an extension pursuant to clause (A), all conditions to Closing (as
defined in the Acquisition Agreement as in effect on January 15, 2018) set forth
in Article IX of the Acquisition Agreement as in effect on January 15, 2018
shall have been satisfied (or, with respect to conditions to be satisfied at
such Closing, are then capable of being satisfied) as of April 15, 2019, other
than the Regulatory Conditions (such earliest date, the “Termination Date”), or
(ii) the Escrow End Date (as defined in the Escrow Agreement) otherwise occurs,
then the Initial Borrower shall immediately repay the Term Loans and any accrued
interest and fees thereon. For the avoidance of doubt, to the extent the Term
Loans are funded net of any original issue discount or upfront fees that would
have been payable in accordance with the Fee Letter on the Closing Date, the
repayment of the Term Loans plus any accrued and unpaid interest and fees with
respect to the Term Loans shall be accompanied by the amount of such original
issue discount or upfront fees.
Section 2.05    Reduction of Revolving Loan Commitments; Expansion Option.
(a)    Reduction of Revolving Loan Commitments.
(i)    The Borrower may permanently reduce the Aggregate Revolving Loan
Commitment in whole, or in part ratably among the Lenders, in an aggregate
minimum amount of $25,000,000 and integral multiples of $5,000,000 in excess of
that amount (unless the Aggregate Revolving Loan Commitment is reduced in
whole), upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction; provided, however, that the amount of the Aggregate Revolving Loan
Commitment may not be reduced below the aggregate principal amount of the
outstanding Revolving Credit Obligations. All accrued Commitment Fees shall be
payable on the effective date of any termination of the obligations of the
Revolving Lenders to make Revolving Loans hereunder and all accrued Commitment
Fees shall be payable upon any reduction of the Aggregate Revolving Loan
Commitment on the amount so reduced.
(ii)    If the Closing Date has not occurred on or prior to the Termination
Date, all undrawn Commitments shall immediately terminate.
(b)    Expansion Option.
(i)    The Borrower may from time to time after the Closing Date elect to
increase the Aggregate Revolving Loan Commitment (each, a “Revolving Loan
Increase”) or increase the aggregate principal amount of any Class of Term Loans
or enter into one or more tranches of term loans (each an “Incremental Term
Loan”), in each case in minimum amounts of $50,000,000 and increments of
$10,000,000 so long as, after giving effect thereto, the aggregate amount of
such Revolving Loan Increases and such Incremental Term Loans (other than
Incremental Term Loans in respect of Refinancing Term Loans) does not exceed (A)
(i) an aggregate amount equal to the greater of (x) $600,000,000 and (y) 100.0%
of Consolidated EBITDA for the period of four consecutive fiscal quarters of the
Borrower most recently ended on or prior to such date for which Financial
Statements have been delivered plus (ii) the aggregate principal amount of any
prepayments of Term Loans (in the case of Term Loans consisting of Incremental
Term Loans (or any refinancing thereof) solely to the extent incurred in
reliance on this clause ‎(A)) made pursuant to ‎Section 2.04(a) following the
Closing Date to the extent not funded with the proceeds of Indebtedness for
borrowed money plus (B) an additional amount, so long as, after giving effect to
the incurrence of such additional amount (and assuming for such purposes that
the entire amount of any such Revolving Loan Increase is fully funded), the pro
forma First Lien Net Leverage Ratio does not exceed 2.75 to 1.00 (or, if such
Indebtedness is incurred in connection with a Permitted Acquisition, the First
Lien Net Leverage Ratio in effect immediately prior thereto); provided that, for
purposes of this clause ‎(B), net cash proceeds of Incremental Term Loans
incurred at such time shall not be netted against the applicable amount of
Consolidated First Lien Indebtedness for purposes of such calculation of the
First Lien Net Leverage Ratio at such time; provided, further, that the
aggregate principal amount of the sum of all (x) Revolving Loan Increases, taken
as a whole, plus (y) Incremental Term Loans incurred in the form of “term A
loans” (which shall mean a term loan facility with amortization (without giving
effect to any increase made solely to make such Incremental Term Loans fungible
with any Term Loans) greater than 1.0% per year prior to maturity or that mature
prior to the Term Loan B Maturity Date), taken as a whole, shall not exceed
$300,000,000. The Borrower may arrange for any such Revolving Loan Increase or
Incremental Term Loan to be provided by one or more existing Lenders (each
existing Lender so agreeing to an increase in its Revolving Loan Commitment, or
to participate in such Incremental Term Loans, an “Increasing Lender”), or by
one or more new banks, financial institutions or other entities (each such new
bank, financial institution or other entity, an “Augmenting Lender”), to
increase their existing Revolving Loan Commitments or to participate in such
Incremental Term Loans (it being agreed that any Lender approached to provide
any such Revolving Loan Increase or Incremental Term Loans may elect or decline,
in its sole discretion, to provide such Revolving Loan Increase or Incremental
Term Loans); provided that (i) each Augmenting Lender, shall be subject to the
approval of the Borrower and the Administrative Agent and, in the case of a
Revolving Loan Increase, the Issuing Banks (which consent shall not be
unreasonably withheld or delayed), and (ii) with respect to any Revolving Loan
Increase, (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit E-1
hereto (each, an “Increasing Lender Supplement”), and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit E-2 hereto (each, an “Augmenting Lender
Supplement”). No consent of any Lender (other than the Lenders participating in
the Revolving Loan Increase or Incremental Term Loan) shall be required for any
Revolving Loan Increase or Incremental Term Loans pursuant to this ‎Section
2.05(b)(i), as applicable. Revolving Loan Increases and Incremental Term Loans
created pursuant to this ‎Section 2.05(b)(i), shall become effective on the date
agreed by the Borrower, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof. Incremental Term Loans may be made hereunder pursuant to an
amendment or an amendment and restatement (an “Incremental Term Loan Amendment”)
of this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this ‎Section 2.05(b). Notwithstanding the
foregoing, no increase in the Aggregate Revolving Loan Commitment (or in the
Revolving Loan Commitment of any Lender) or Incremental Term Loans shall become
effective under this paragraph unless:
(1)    on the proposed date of the effectiveness of such increase or Incremental
Term Loans, the conditions set forth in paragraphs ‎(a) and ‎(b) of ‎Section
5.03 shall be satisfied or waived by the Required Lenders; provided that if the
proceeds of such Incremental Term Loans are being used to finance a Limited
Condition Acquisition, (i) the condition set forth in such paragraph ‎(a) shall
be satisfied or waived by the Required Lenders as of the date the definitive
acquisition agreements for such Limited Condition Acquisition are entered into
and (ii) the condition set forth in such paragraph ‎(b) shall be limited to the
accuracy of the Specified Representations, and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by an
Authorized Officer of the Borrower; and
(2)    the Administrative Agent shall have received documents consistent with
those delivered pursuant to Sections ‎5.02 and ‎5.03 as to the corporate power
and authority of the Borrower to borrow hereunder after giving effect to such
increase (including, without limitation, opinions of counsel for the Borrower
and the Subsidiary Guarantors in form and substance reasonably satisfactory to
the Administrative Agent).
(ii)    On the effective date of any Revolving Loan Increase, (A) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Revolving
Lender’s portion of the outstanding Revolving Loans of all the Revolving Lenders
to equal such Revolving Lender’s Pro Rata Share of Revolving Credit Availability
at such time and (B) the Borrower shall be deemed to have repaid and reborrowed
all outstanding Revolving Loans as of the date of any increase in the Revolving
Loan Commitments (with such reborrowing to consist of the Types of Revolving
Loans, with related Interest Periods if applicable, specified in a
Borrowing/Election Notice delivered by the Borrower in accordance with the
requirements of ‎Section 2.07). The deemed payments made pursuant to clause ‎(B)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Rate
Loan, shall be subject to indemnification by the Borrower pursuant to the
provisions of ‎Section 4.04 if the deemed payment occurs other than on the last
day of the related Interest Periods.
(iii)    The terms and conditions of any Revolving Loan Increase and the
Incremental Term Loans shall be, except as otherwise set forth herein or in the
applicable Revolving Loan Increase or Incremental Term Loan Amendment, identical
to those of the Revolving Loan Commitment, Term A Loans and Term B Loans, as
applicable; provided that (A) (x) if the All-in Yield for any Incremental Term
Loans (other than Incremental Term Loans in respect of Refinancing Term Loans)
that is a “term A facility” (which shall mean a term loan facility with
amortization (without giving effect to any increase made solely to make such
Incremental Term Loans fungible with any Term Loans) greater than 1.0% per year
prior to maturity or that mature prior to the Term Loan B Maturity Date) exceeds
the All-in Yield for the(x) prior to the Amendment No. 2 Effective Date, the
Initial Term A Loans and (y) on or after the Amendment No. 2 Effective Date, the
2019 Term A Loans, in each case, by more than 50 basis points (the amount of
such excess above 50 basis points being referred to herein as the “Term A Yield
Differential”), then the Applicable Margin for the Term A Loans shall
automatically be increased by the Term A Yield Differential (plus, if elected by
the Borrower in its sole discretion, an additional amount in order to make the
Term A Loans fungible with such Incremental Term Loans), effective upon the
making of such Incremental Term Loans and (y) if the All-in Yield for any
Incremental Term Loans (other than Incremental Term Loans in respect of
Refinancing Term Loans) that is a “term B facility” (which shall mean a term
loan facility with amortization (without giving effect to any increase made
solely to make such Incremental Term Loans fungible with any Term Loans) less
than or equal to 1.0% per year prior to maturity) exceeds the All-in Yield for
the Term B Loans by more than 50 basis points (the amount of such excess above
50 basis points being referred to herein as the “Term B Yield Differential”),
then the Applicable Margin for the Term B Loans shall automatically be increased
by the Term B Yield Differential (plus, if elected by the Borrower in its sole
discretion, an additional amount in order to make the Term B Loans fungible with
such Incremental Term Loans), effective upon the making of such Incremental Term
Loans; provided that this clause ‎(A) shall not be applicable to any Incremental
Term Loan that (x) is incurred after the date that is twelve months following
the Closing Date or (y) incurred in connection with a Change of Control or
transformative acquisition not otherwise permitted under the this Agreement
(this clause ‎(A) being referred to herein as the “MFN Provision”), (B) no
Incremental Term Maturity Date shall be earlier than the Term Loan B Maturity
Date (unless such Incremental Term Loans are a "term A facility" as described
above, in which event, the applicable Incremental Term Maturity Date shall not
be earlier than the(x) prior to the Amendment No. 2 Effective Date, the Initial
Term Loan A Maturity Date and (y) on and after the Amendment No. 2 Effective
Date, the 2019 Term Loan A Maturity Date), (C) the Weighted Average Life to
Maturity of any Incremental Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term B Loans (unless such Incremental
Term Loans are a "term A facility" as described above, in which event, the
applicable Weighted Average Life to Maturity shall be no shorter than the
remaining Weighted Average Life to Maturity of the(x) prior to the Amendment No.
2 Effective Date, the Initial Term A Loans and (y) on and after the Amendment
No. 2 Effective Date, the 2019 Term A Loans), (D) the Incremental Term Loans
will rank pari passu in right of payment and with respect to security with the
Term Loans and none of the obligors or guarantors with respect thereto shall be
a Person that is not a Loan Party, (E) the Incremental Term Loans may
participate on a pro rata basis (or on a basis that is less than pro rata) in
any mandatory prepayments of the Term Loans, but may not provide for mandatory
prepayment requirements that are more favorable than those applicable to Term
Loans, and (F) to the extent the terms of the Incremental Term Loans are
inconsistent with the terms of the Term Loans (except as set forth in clauses
‎(A), ‎(B) and ‎(C) above), (i) such terms shall be reasonably satisfactory to
the Administrative Agent and (ii) to the extent such terms are more favorable to
the Incremental Lenders than the terms hereof to the Term Lenders, the Borrower
may elect to conform to such terms for the benefit of all of the Term Lenders
pursuant to an amendment hereto subject solely to the reasonable satisfaction of
the Administrative Agent. For the avoidance of doubt, all terms of any Revolving
Loan Increase (including the Applicable Margin thereon) shall be identical to
the terms of the Revolving Facility.
Section 2.06    Method of Borrowing. Not later than 2:00 p.m. (Chicago time) on
each Borrowing Date, each applicable Lender shall make available its Pro Rata
Share of each such Advance, in immediately available funds, to the
Administrative Agent at its address specified pursuant to ‎Article 14. The
Administrative Agent will promptly make the funds so received from the Lenders
available to the Borrower at the Administrative Agent’s aforesaid address.
Section 2.07    Method of Selecting Types and Interest Periods for Advances. The
Borrower shall select the Type and Class of Advance and, in the case of each
Advance of Eurodollar Rate Loans, the Interest Period applicable to each Advance
from time to time. The Borrower shall give the Administrative Agent irrevocable
notice in substantially the form of Exhibit B hereto (a “Borrowing/Election
Notice”) not later than 11:00 a.m. (Chicago time) (a) on or before the Borrowing
Date of each Advance of Floating Rate Loans and (b) three (3) Business Days
before the Borrowing Date for each Advance of Eurodollar Rate Loans specifying:
(i) the Borrowing Date (which shall be a Business Day) of such Advance; (ii) the
aggregate amount of such Advance; (iii) the Type and Class of Advance selected;
and (iv) in the case of each Advance of Eurodollar Rate Loans, the Interest
Period applicable thereto; provided, however, that with respect to the borrowing
on the Escrow Date, such notice shall be delivered in accordance with the terms
of ‎Section 2.01(d) and shall be accompanied by the documentation specified in
such Section, if applicable. The Borrower shall select Interest Periods so that,
to the best of the Borrower’s knowledge, it will not be necessary to prepay all
or any portion of any Advance of Eurodollar Rate Loans prior to the last day of
the applicable Interest Period in order to make mandatory prepayments as
required pursuant to the terms hereof. Each Advance of Floating Rate Loans and
all Obligations other than Loans shall bear interest from and including the date
of the making of such Advance, in the case of Advances of Floating Rate Loans,
and the date such Obligation is due and owing in the case of such other
Obligations, to (but not including) the date of repayment thereof at the
Alternate Base Rate, changing when and as such Alternate Base Rate changes.
Changes in the rate of interest on that portion of the Loans maintained as
Floating Rate Loans will take effect simultaneously with each change in the
Alternate Base Rate. Each Advance of Eurodollar Rate Loans shall bear interest
from and including the first day of the Interest Period applicable thereto to
(but not including) the last day of such Interest Period at the interest rate
determined as applicable to such Advance, changing when and as the Applicable
Margin changes. Changes in the rate of interest on that portion of the Loans
maintained as Eurodollar Rate Loans will take effect simultaneously with each
change in the Applicable Margin.
Section 2.08    Minimum Amount of Each Advance. Each Advance (other than an
Advance to repay Swing Line Loans or a Reimbursement Obligation) shall be in the
minimum amount of $10,000,000 (and in multiples of $1,000,000 if in excess
thereof); provided, however, that any Advance of Floating Rate Loans may be in
the amount of the unused Aggregate Revolving Loan Commitment.
Section 2.09    Method of Selecting Types and Interest Periods for Conversion
and Continuation of Advances.
(a)    Right to Convert. The Borrower may elect from time to time, subject to
the provisions of ‎Section 2.03, this ‎Section 2.09 and ‎Section 5.03 to convert
all or any part of a Loan of any Type into any other Type or Types of Loans;
provided that any conversion of any Advance of Eurodollar Rate Loans shall be
made on, and only on, the last day of the Interest Period applicable thereto.
(b)    Automatic Conversion and Continuation. Floating Rate Loans shall continue
as Floating Rate Loans unless and until such Floating Rate Loans are repaid or
converted into Eurodollar Rate Loans. Eurodollar Rate Loans shall continue as
Eurodollar Rate Loans until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Rate Loans shall be automatically
converted into Floating Rate Loans unless the Borrower shall have repaid such
Loans or given the Administrative Agent a Borrowing/Election Notice in
accordance with ‎Section 2.09(d) requesting that, at the end of such Interest
Period, such Eurodollar Rate Loans continue as a Eurodollar Rate Loan.
(c)    No Conversion Post-Default. Notwithstanding anything to the contrary
contained in ‎Section 2.09(a) or ‎Section 2.09(b), no Loan may be converted into
or continued as a Eurodollar Rate Loan (except with the consent of the Required
Lenders) when any Default has occurred and is continuing.
(d)    Borrowing/Election Notice. The Borrower shall give the Administrative
Agent an irrevocable Borrowing/Election Notice of each conversion of a Floating
Rate Loan into a Eurodollar Rate Loan or continuation of a Eurodollar Rate Loan
not later than 11:00 a.m. (Chicago time) three (3) Business Days prior to the
date of the requested conversion or continuation, specifying: (i) the requested
date (which shall be a Business Day) of such conversion or continuation; (ii)
the amount and Type of the Loan to be converted or continued; and (iii) the
amount of Eurodollar Rate Loan(s) into which such Loan is to be converted or
continued, and the duration of the Interest Period applicable thereto.
Section 2.10    Default Rate. After the occurrence and during the continuance of
a Default under (a) ‎Section 8.01(a), if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due (after giving effect to any applicable grace period), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2.0% per annum plus the rate
otherwise applicable to such Loan as provided in ‎Section 2.03 and (ii) in the
case of any other overdue amount, 2.0% per annum plus the rate applicable to
Advances of Floating Rate Loans and (b) ‎Section 8.01(e) or ‎8.01(f), the
interest rate described in clause ‎(a) above shall be applicable to the Loans
without any election or action on the part of the Administrative Agent or any
other Lender.
Section 2.11    Method of Payment. All payments of principal, interest, fees,
commissions and L/C Obligations hereunder shall be made, without setoff,
deduction or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to ‎Article 14,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 2:00 p.m. (Chicago time)
on the date when due and shall be made ratably among the Lenders (unless such
amount is not to be shared ratably in accordance with the terms hereof). Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds which the Administrative Agent received at its address
specified pursuant to ‎Article 14 or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. The Borrower
authorizes the Administrative Agent to charge the account of the Borrower
maintained with JPMorgan for each payment of principal, interest, fees,
commissions and L/C Obligations as it becomes due hereunder. Each reference to
the Administrative Agent in this ‎Section 2.11 shall also be deemed to refer,
and shall apply equally, to each Issuing Bank, in the case of payments required
to be made by the Borrower to such Issuing Bank pursuant to ‎Article 3.
Section 2.12    Evidence of Debt; Noteless Agreement.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record
(i)    the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, with respect thereto,
(ii)    the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder,
(iii)    the original stated amount of each Letter of Credit and the amount of
the L/C Obligations outstanding at any time and
(iv)    the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to clauses‎(a) and
‎(b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded unless the Borrower objects to information
contained therein within thirty (30) days of the Borrower’s receipt of such
information; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with the terms of this Agreement.
(d)    Any Lender may request that its Loans be evidenced by a promissory note.
In such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note for such Loans payable to the order of such Lender and in a form
approved by the Administrative Agent in its reasonable discretion and consistent
with the terms of this Agreement. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (prior to any assignment
pursuant to ‎Section 13.03) be represented by one or more promissory notes in
such form, payable to the order of the payee named therein, except to the extent
that any such Lender subsequently returns any such note for cancellation and
requests that such Loans once again be evidenced as described in clauses ‎(a)
and ‎(b) above.
Section 2.13    Telephonic NoticesThe Borrower authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower. The Borrower agrees to deliver
promptly to the Administrative Agent a written confirmation, signed by an
Authorized Officer of the Borrower, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders with respect to such telephonic notice shall govern absent
manifest error. In case of disagreement concerning such notices, if the
Administrative Agent has recorded telephonic Borrowing/Election Notices, such
recordings will be made available to the Borrower upon the Borrower’s request
therefor.
Section 2.14    Promise to Pay; Interest and Commitment Fees; Interest Payment
Dates; Interest and Fee Basis; Loan and Control Accounts. Promise to Pay. The
Borrower unconditionally promises to pay when due the principal amount of each
Loan and all other Obligations incurred by it, and to pay all unpaid interest
accrued thereon, in accordance with the terms of this Agreement and the other
Loan Documents.
(a)    Interest Payment Dates. Interest accrued on each Floating Rate Loan shall
be payable on each Payment Date, commencing with the first such date to occur
after the Escrow Date and on any date on which such Floating Rate Loan is
prepaid, whether by acceleration or otherwise and at maturity. Interest accrued
on each Eurodollar Rate Loan shall be payable on the last day of its applicable
Interest Period, on any date on which the Eurodollar Rate Loan is prepaid,
whether by acceleration or otherwise, and at maturity. Interest accrued on each
Eurodollar Rate Loan having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period. Interest accrued on the principal balance of all other
Obligations shall be payable in arrears
(i)    on each Payment Date, commencing on the first such day following the
incurrence of such Obligation,
(ii)    upon repayment thereof in full or in part, and
(iii)    if not theretofore paid in full, at the time such other Obligation
becomes due and payable (whether by acceleration or otherwise).
(b)    Commitment Fees and Administrative Agent’s and Arrangers’ Fees.
(i)    The Borrower shall pay to the Administrative Agent, for the account of
the Revolving Lenders in accordance with their Pro Rata Shares, from and after
the Closing Date until the Revolving Loan Termination Date, a commitment fee
(the “Commitment Fee”) accruing at the per annum rate of the then Applicable
Commitment Fee Percentage, on the daily average unused Revolving Loan
Commitments (with the aggregate amount of any outstanding Swing Line Loans being
deemed to be unused Revolving Loan Commitments for this purpose for all
Revolving Lenders other than the Swing Line Bank). All such Commitment Fees
payable under this clause ‎(c)‎‎(i) shall be payable quarterly in arrears on
each Payment Date occurring after the Closing Date (with the first such payment
being calculated for the period from the Closing Date and ending on the last
Business Day of the first fiscal quarter of the Borrower ending after the
Closing Date), and on the Revolving Loan Termination Date.
(ii)    The Borrower shall pay to the Administrative Agent for the sole account
of the Administrative Agent, the fees payable at the times and in the amounts
separately agreed.
(c)    Interest and Fee Basis; Applicable Margin, Applicable Commitment Fee
Percentage and Applicable L/C Fee Percentage. Fees payable with respect to
Letters of Credit and Commitment Fees shall be calculated for actual days
elapsed (including the first day but excluding the last day) on the basis of a
year of 360 days. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). Interest shall be payable for the day
an Obligation is incurred but not for the day of any payment on the amount paid
if payment is received prior to 2:00 p.m. (Chicago time) at the place of
payment. If any payment of principal of or interest on a Loan or any payment of
any other Obligations shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.
Section 2.15    Notification of Advances, Interest Rates, Prepayments and
Aggregate Revolving Loan Commitment Reductions. Promptly after receipt thereof,
the Administrative Agent will notify each applicable Lender of the contents of
each Aggregate Revolving Loan Commitment reduction notice, Increasing Lender
Supplement, Augmenting Lender Supplement, Borrowing/Election Notice, repayment
notice and issuance of Letter of Credit notice received by it hereunder. The
Administrative Agent will notify each applicable Lender of the interest rate
applicable to each Eurodollar Rate Loan promptly upon determination of such
interest rate and will give each applicable Lender prompt notice of each change
in the Alternate Base Rate.
Section 2.16    Lending Installations. Each Lender may book its Loans or Letters
of Credit at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation. Subject to the provisions of ‎Section 4.06,
each Lender may, by written or facsimile notice to the Administrative Agent and
the Borrower, designate a Lending Installation through which Loans will be made
by it and for whose account Loan payments and/or payments of L/C Obligations are
to be made.
Section 2.17    Non-Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the NYFRB Rate for such day or (ii) in the case of payment by the Borrower, the
interest rate applicable to the relevant Loan.
Section 2.18    Maturity Date. This Agreement shall be effective until the
Maturity Date. Notwithstanding the termination of this Agreement, until all of
the Obligations (other than contingent indemnity obligations) shall have been
fully and indefeasibly paid and satisfied in cash (to the full extent that such
Obligations are payable in cash), all financing arrangements among the Borrower
and the Lenders under or in connection with this Agreement and the other Loan
Documents shall have been terminated and all of the Letters of Credit shall have
expired, been canceled or terminated, all of the rights and remedies under this
Agreement and the other Loan Documents shall survive.
Section 2.19    Replacement of Certain Lenders. In the event a Lender (an
“Affected Lender”) shall have: (i) become a Defaulting Lender, (ii) requested
compensation from the Borrower under Sections ‎4.01, ‎4.02 or ‎4.05 to recover
Indemnified Taxes, Other Taxes or other additional costs incurred by such Lender
which are not being incurred generally by the other Lenders, (iii) delivered a
notice pursuant to ‎Section 4.03 claiming that such Lender is unable to extend
Eurodollar Rate Loans to the Borrower for reasons not generally applicable to
the other Lenders or (iv) has invoked ‎Section 10.02, then, in any such case,
the Borrower or the Administrative Agent may make written demand on such
Affected Lender (with a copy to the Administrative Agent in the case of a demand
by the Borrower and a copy to the Borrower in the case of a demand by the
Administrative Agent) for the Affected Lender to assign, and such Affected
Lender shall use commercially reasonable efforts to assign five (5) Business
Days after the date of such demand, to one or more financial institutions that
comply with the provisions of ‎Section 13.03 which the Borrower or the
Administrative Agent, as the case may be, shall have engaged for such purpose
(“Replacement Lender”), all of such Affected Lender’s rights and obligations
under this Agreement and the other Loan Documents (including, without
limitation, its Revolving Loan Commitment, Term Loan A Commitment and/or Term
Loan B Commitment, all Loans owing to it, all of its participation interests in
existing Letters of Credit, and its obligation to participate in additional
Letters of Credit and Swing Line Loans hereunder) in accordance with ‎Section
13.03. The Administrative Agent is authorized to execute any Assignment and
Assumption as attorney-in-fact for any Affected Lender failing to execute and
deliver the same within five (5) Business Days after the date of such demand.
Further, with respect to such assignment the Affected Lender shall have
concurrently received, in cash, all amounts due and owing to the Affected Lender
hereunder or under any other Loan Document, including, without limitation, the
aggregate outstanding principal amount of the Loans owed to such Lender,
together with accrued interest thereon through the date of such assignment,
amounts payable under Sections ‎2.04(a)(ii), ‎4.01, ‎4.02 and ‎4.05 with respect
to such Affected Lender and compensation payable under ‎Section 2.14(c) in the
event of any replacement of any Affected Lender under clause ‎(ii) or clause
‎(iii) of this ‎Section 2.19; provided that upon such Affected Lender’s
replacement, such Affected Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections ‎4.01, ‎4.02, ‎4.04, ‎4.05
and ‎10.07, as well as to any fees accrued for its account hereunder and not yet
paid, and shall continue to be obligated under ‎Article 11 with respect to
losses, obligations, liabilities, damages, penalties, actions, judgments, costs,
expenses or disbursements for matters which occurred prior to the date the
Affected Lender is replaced. Upon the replacement of any Affected Lender
pursuant to this ‎Section 2.19, the provisions of ‎Section 9.02 shall continue
to apply with respect to Loans which are then outstanding with respect to which
the Affected Lender has become a Defaulting Lender.
Section 2.20    Extension Offers.
(a)    The Borrower may on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, an “Extension Offer”) to
all of the Term A Lenders, all of the Term B Lenders or all of the Revolving
Lenders of one or more Classes on a pro rata basis (each Class subject to such
an Extension Offer, an “Extension Request Class”) to make one or more Extension
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Extension
Permitted Amendment and (ii) the date on which such Extension Permitted
Amendment is requested to become effective (which shall not be less than five
(5) Business Days after the date of such notice, unless otherwise agreed to by
the Administrative Agent). Extension Permitted Amendments shall become effective
only (i) with respect to the Term A Loans of the Term A Lenders of the Extension
Request Class that accept the applicable Extension Offer or the Term B Loans of
the Term B Lenders of the Extension Request Class that accept the applicable
Extension Offer, as applicable (such Term Lenders, the “Extending Term Lenders”)
and, in the case of any Extending Term Lender, only with respect to such
Lender’s Term A Loans or Term B Loans, as applicable, of such Extension Request
Class as to which such Term A Lender’s or Term B Lender’s, as applicable,
acceptance has been made and (ii) with respect to the Revolving Loans of the
Revolving Lenders of the Extension Request Class that accept the applicable
Extension Offer (such Revolving Lenders, the “Extending Revolving Lenders”) and,
in the case of any Extending Revolving Lender, only with respect to such
Lender’s Revolving Loans of such Extension Request Class as to which such
Revolving Lender’s acceptance has been made.
(b)    An Extension Permitted Amendment shall be effected pursuant to an
Extension Agreement executed and delivered by the Borrower, each applicable
Extending Term Lender or Extending Revolving Lender, and the Administrative
Agent; provided that no Extension Permitted Amendment shall become effective
unless the Borrower shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates,
reaffirmation agreements and other documents as shall reasonably be requested by
the Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Term Lender and Revolving Lender as to the effectiveness of
each Extension Agreement.
Section 2.21    Repayment of Term Loans.
(a)    The Borrower shall repay the Term B Loans on the first Business Day
following the last day of each March, June, September and December, beginning
with the first Business Day following the end of the first fiscal quarter of the
Borrower ending after the Closing Date and ending with the last such day to
occur prior to the Term Loan B Maturity Date, in an aggregate principal amount
for each such date equal to 0.25% of the aggregate principal amount of the Term
B Loans funded on the Escrow Date.
(b)    (i) The Borrower shall repay the Initial Term A Loans on the first
Business Day following the last day of each March, June, September and December,
beginning with the first Business Day following the end of the first fiscal
quarter of the Borrower ending after the Closing Date and ending with the last
such day to occur prior to the Initial Term Loan A Maturity Date, in an
aggregate principal amount for each such date equal to 6.25% of the aggregate
principal amount of the Term A Loans funded on the Escrow Date.
(ii) The Borrower shall repay the 2019 Term A Loans on the first Business Day
following the last day of each March, June, September and December, beginning
with the first Business Day following the end of the first fiscal quarter of the
Borrower ending on March 31, 2020 and ending with the last such day to occur
prior to the 2019 Term Loan A Maturity Date, in an aggregate principal amount
for each such date equal to 6.25% of the aggregate principal amount of the 2019
Term A Loans funded on the Amendment No. 2 Effective Date, with the remaining
balance, together with all other amounts owed with respect thereto, payable on
the 2019 Term Loan A Maturity Date.
(c)    The Borrower shall repay Incremental Term Loans in such amounts and on
such date or dates as shall be specified therefor in the Incremental Term Loan
Amendment (as such amounts may be adjusted pursuant to such Incremental Term
Loan Amendment or pursuant to an Increasing Lender Supplement). The Borrower
shall repay Extended Term Loans in such amounts and on such date or dates as
shall be specified therefore in the Extension Agreement establishing such
Extended Term Loans.
(d)    Any prepayment of a Term Loan of any Class pursuant to ‎Section 2.04
(other than ‎Section 2.04(c)) shall be applied to reduce the subsequent
scheduled repayments of the Term Loans of such Class to be made pursuant to this
‎Section 2.21 in direct order against the remaining scheduled installments of
principal due in respect of the Term Loans under this ‎Section 2.21; provided
that any prepayment of a Term Loan of any Class made pursuant to ‎Section
2.04(a) shall be applied to reduce the subsequent scheduled repayments of
Advances of such Class to be made pursuant to this ‎Section 2.21 in the manner
specified by the Borrower in the applicable notice of prepayment (or, if no such
specification is made therein, in direct order as provided above).
Section 2.22    Refinancing Facilities.
(a)    At any time after the Closing Date, the Borrower shall have the right to
refinance, renew and/or replace
(i)    all of the Term A Loans then outstanding,
(ii)    all of the Term B Loans then outstanding and/or
(iii)    all or any portion of any Revolving Loan Commitments then in effect or
any outstanding Revolving Loans (including any Refinancing Revolving Credit
Commitments and Refinancing Revolving Loans) (clauses ‎‎(i), (ii) and ‎‎(iii)
above, together, “Refinanced Debt”) with (x) (A) in the case of clause ‎(i) or
clause ‎(ii) above, one or more new term loan facilities established hereunder
by adding one or more new term loan commitments (each such commitment, a
“Refinancing Term Loan Commitment”, and the loans made thereunder, “Refinancing
Term Loans”) and (B) in the case of clause ‎‎(iii) above, one or more new
revolving credit facilities established hereunder by adding one or more new
revolving credit commitments (each such commitment, a “Refinancing Revolving
Credit Commitment”, and the loans made thereunder, “Refinancing Revolving
Loans”) or (y) other Indebtedness in the form of one or more series of notes or
loans (such other notes or loans, “Other Permitted Refinancing Debt”, and
clauses (x) and (y) above, together, “Credit Agreement Refinancing
Indebtedness”), pursuant to a Refinancing Amendment, provided that:
(iv)    any Credit Agreement Refinancing Indebtedness that ranks pari passu or
junior in right of security will be subject to the Pari Passu Intercreditor
Agreement or the Junior Lien Intercreditor Agreement, as applicable;
(v)    no Refinancing Term Loans or Other Permitted Refinancing Debt will have a
maturity date that is prior to the latest maturity date applicable to the
Refinanced Debt being refinanced thereby, nor a shorter Weighted Average Life to
Maturity than, the Refinanced Debt being refinanced thereby;
(vi)    no Refinancing Revolving Loans will have a maturity date (nor will the
revolving credit facility in respect thereof require commitment reductions)
prior to the maturity date of the Refinanced Debt being refinanced thereby;
(vii)    such Credit Agreement Refinancing Indebtedness will have such pricing
(including interest, fees and premiums), optional prepayment and redemption
terms as may be agreed by the Borrower and the lenders thereof;
(viii)    any Credit Agreement Refinancing Indebtedness that is secured shall
not be secured by assets other than Collateral;
(ix)    any Credit Agreement Refinancing Indebtedness that is guaranteed shall
not be guaranteed by any Person other than the Subsidiary Guarantors;
(x)    such Credit Agreement Refinancing Indebtedness will have terms (other
than those described in clauses ‎‎(ii) through ‎(vi) of this proviso) that are
substantially identical to, or (taken as a whole) no more favorable (as
reasonably determined by the Borrower) to the lenders providing such Credit
Agreement Refinancing Indebtedness than, those applicable to the Refinanced Debt
being refinanced thereby (except for covenants or other provisions applicable
only to periods after the latest Maturity Date at the time such Credit Agreement
Refinancing Indebtedness is incurred);
(xi)    the aggregate principal amount of any Credit Agreement Refinancing
Indebtedness shall not exceed the aggregate principal amount of the Refinanced
Debt being refinanced thereby, plus any interest, premiums, fees and expenses,
or to the extent otherwise permitted under this Agreement; and
(xii)    no Refinancing Term Loans shall share more favorably than ratably in
any mandatory prepayments hereunder.
(b)    Any Credit Agreement Refinancing Indebtedness may be provided by any
Lender or any Augmenting Lender. Each Class of Credit Agreement Refinancing
Indebtedness incurred under this ‎Section 2.22 shall be in an aggregate
principal amount that is (i) not less than $10,000,000 (or in integral multiples
of $5,000,000 in excess thereof) in the case of Refinancing Term Loans and
Refinancing Term Loan Commitments and (ii) not less than $5,000,000 (or in
integral multiples of $1,000,000 in excess thereof), in each case, or such other
amount of the total outstanding amount of the Refinanced Debt.
(c)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Refinancing Term Loans, Refinancing Revolving
Loans, Refinancing Term Loan Commitments or Refinancing Revolving Credit
Commitments, as applicable). Any Refinancing Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section. In addition, if so provided in the relevant Refinancing Amendment and
with the consent of each Issuing Bank, participations in letters of credit
issued under any Refinanced Debt shall be reallocated to the Lenders under the
Credit Agreement Refinancing Indebtedness refinancing such Refinanced Debt
accordance with the terms of such Refinancing Amendment.
(d)    This ‎Section 2.22 shall supersede any provisions in ‎Section 2.11, ‎9.03
or ‎12.02 to the contrary.
Section 2.23    MIRE Events. If there are any Mortgaged Properties, any (x)
increase or extension (including a renewal) of the Revolving Loans or (y)
extension (including a renewal) of Term Loans (excluding, in each case (i) any
continuation or conversion of Advances, (ii) the making of any Revolving Loans
or (iii) the issuance, renewal or extension of any Letter of Credit) shall be
subject to (and conditioned upon): (1) the prior delivery of all flood-related
documentation with respect to such Mortgaged Properties as required by
subsection (v)(c) of the definition of Collateral and Guarantee Requirement and
(2) the Administrative Agent shall have received written confirmation from the
Arrangers, that flood insurance due diligence and flood insurance compliance has
been completed by it (such written confirmation not to be unreasonably withheld,
conditioned or delayed).
ARTICLE 3    
The Letter of Credit Facility
Section 3.01    Obligation to Issue Letters of Credit. Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrower herein set forth, each Issuing Bank
hereby agrees to issue for the account of the Borrower or any of its Restricted
Subsidiaries (with respect to which the Borrower shall remain primarily liable)
through such Issuing Bank’s branches as it and the Borrower may jointly agree,
one or more standby Letters of Credit denominated in Dollars in accordance with
this ‎Article 3, from time to time during the period, commencing on the Closing
Date and ending on the fifth (5th) Business Day prior to the Revolving Loan
Termination Date. Notwithstanding the foregoing, each Existing Letter of Credit
shall be deemed to be a Letter of Credit under this Agreement and for all
purposes of the Loan Documents.
Section 3.02    [Reserved].
Section 3.03    Types and Amounts. No Issuing Bank shall have any obligation to
and no Issuing Bank shall (except in the case of clause ‎(a)(iii) below, in
which case the applicable Issuing Bank may, in its sole discretion):
(a)    issue any Letter of Credit if on the date of issuance, before or after
giving effect to the Letter of Credit requested hereunder, (i) the Revolving
Credit Obligations at such time would exceed the Aggregate Revolving Loan
Commitment at such time, (ii) the aggregate outstanding amount of the L/C
Obligations would exceed the Letter of Credit Sublimit or (iii) the aggregate
outstanding amount of the L/C Obligations under Letters of Credit issued by such
Issuing Bank would exceed such Issuing Bank’s Letter of Credit Fronting Sublimit
(as set forth on ‎Schedule 2.01); or
(b)    issue any Letter of Credit which has an expiration date later than the
date which is the earlier of (i) one (1) year after the date of issuance thereof
or (ii) five (5) Business Days immediately preceding the Revolving Loan
Termination Date; provided that (A) any Letter of Credit with a one-year tenor
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause ‎(b)‎(ii) above) and
(B) a Letter of Credit may expire up to one year beyond the Revolving Loan
Termination Date so long as the Borrower cash collateralizes 105.0% of the face
amount of such Letter of Credit no later than thirty (30) days prior to the
Revolving Loan Termination Date.
Section 3.04    Conditions. In addition to being subject to the satisfaction of
the conditions contained in Sections ‎5.02 and ‎5.03, the obligation of any
Issuing Bank to issue any Letter of Credit is subject to the satisfaction in
full of the following conditions:
(a)    the Borrower shall have delivered to such Issuing Bank (with copies
delivered simultaneously to the Administrative Agent) at such times and in such
manner as such Issuing Bank may reasonably prescribe, a request for issuance of
such Letter of Credit in substantially the form of Exhibit C hereto, duly
executed applications for such Letter of Credit, and such other documents,
instructions and agreements as may be required pursuant to the terms thereof
(all such applications, documents, instructions, and agreements being referred
to herein as the “L/C Documents”), and the proposed Letter of Credit shall be
reasonably satisfactory to such Issuing Bank as to form and content; and
(b)    as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit and no law, rule
or regulation applicable to such Issuing Bank and no request or directive
(whether or not having the force of law) from a Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit or request that such Issuing
Bank refrain from the issuance of Letters of Credit generally or the issuance of
that Letter of Credit.
Section 3.05    Procedure for Issuance of Letters of Credit.
(a)    Subject to the terms and conditions of this ‎Article 3 and provided that
the applicable conditions set forth in Sections ‎5.02 and ‎5.03 hereof have been
satisfied, the applicable Issuing Bank shall, on the requested date, issue a
Letter of Credit on behalf of the Borrower in accordance with such Issuing
Bank’s usual and customary business practices and, in this connection, such
Issuing Bank may assume that the applicable conditions set forth in Section
‎5.03 hereof have been satisfied unless it shall have received notice to the
contrary from the Administrative Agent or a Lender or has knowledge that the
applicable conditions have not been met.
(b)    Immediately upon such issuance, the applicable Issuing Bank shall give
the Administrative Agent written or telex notice, or telephonic notice confirmed
promptly thereafter in writing, of the issuance of a Letter of Credit, provided,
however, that the failure to provide such notice shall not result in any
liability on the part of such Issuing Bank.
(c)    The applicable Issuing Bank shall not extend (including as a result of
any evergreen provision) or amend any Letter of Credit unless the requirements
of this ‎Section 3.05 are met as though a new Letter of Credit was being
requested and issued.
Section 3.06    Letter of Credit Participation. Immediately upon the issuance of
each Letter of Credit hereunder, each Revolving Lender with a Pro Rata Share
shall be deemed to have automatically, irrevocably and unconditionally purchased
and received from each Issuing Bank an undivided interest and participation in
and to each Letter of Credit, the obligations of the Borrower in respect
thereof, and the liability of the applicable Issuing Bank thereunder
(collectively, an “L/C Interest”) in an amount equal to the amount available for
drawing under such Letter of Credit multiplied by such Revolving Lender’s Pro
Rata Share. If the Borrower fails at any time to repay a Reimbursement
Obligation pursuant to ‎Section 3.07, promptly following receipt of notice from
the Administrative Agent or the applicable Issuing Bank, each Revolving Lender
shall make payment to the Administrative Agent, for the account of the
applicable Issuing Bank, in immediately available funds in an amount equal to
such Revolving Lender’s Pro Rata Share of the amount of any unreimbursed payment
of an L/C Draft or other draw under a Letter of Credit. The obligation of each
Revolving Lender to reimburse the applicable Issuing Bank under this ‎Section
3.06 shall be unconditional, continuing, irrevocable and absolute. In the event
that any Revolving Lender fails to make payment to the Administrative Agent of
any amount due under this ‎Section 3.06, the Administrative Agent shall be
entitled to receive, retain and apply against such obligation the principal and
interest otherwise payable to such Revolving Lender hereunder until the
Administrative Agent receives such payment from such Revolving Lender or such
obligation is otherwise fully satisfied; provided, however, that nothing
contained in this sentence shall relieve such Revolving Lender of its obligation
to reimburse the applicable Issuing Bank for such amount in accordance with this
‎Section 3.06.
Section 3.07    Reimbursement Obligation. The Borrower agrees unconditionally,
irrevocably and absolutely to pay immediately to the Administrative Agent, for
the account of the Revolving Lenders, the amount of each advance drawn under or
pursuant to a Letter of Credit or an L/C Draft related thereto (such obligation
of the Borrower to reimburse the Administrative Agent for an advance made under
a Letter of Credit or L/C Draft being hereinafter referred to as a
“Reimbursement Obligation” with respect to such Letter of Credit or L/C Draft),
each such reimbursement to be made by the Borrower no later than the Business
Day on which the applicable Issuing Bank makes payment of each such L/C Draft
or, in the case of any other draw on a Letter of Credit, the date specified in
the demand of the applicable Issuing Bank. If the Borrower at any time fails to
repay a Reimbursement Obligation pursuant to this ‎Section 3.07, such failure
shall not constitute a Default if the Revolving Credit Obligations do not, and
after making Revolving Loans in repayment of such Reimbursement Obligation would
not, exceed the Aggregate Revolving Loan Commitments and the conditions set
forth in Sections ‎5.03(a) and ‎5.03(b) have been satisfied, and the Borrower
shall be deemed to have elected to borrow Revolving Loans from the Revolving
Lenders, as of the date of the advance giving rise to the Reimbursement
Obligation, equal in amount to the amount of the unpaid Reimbursement
Obligation. Such Revolving Loans shall be made as of the date of the payment
giving rise to such Reimbursement Obligation, automatically, without notice and
without any requirement to satisfy the conditions precedent otherwise applicable
to an Advance of Revolving Loans. Such Revolving Loans shall constitute an
Advance of Floating Rate Loans, the proceeds of which Advance shall be used to
repay such Reimbursement Obligation. If, for any reason, the Borrower fails to
repay a Reimbursement Obligation on the day such Reimbursement Obligation arises
and, for any reason, the Revolving Lenders are unable to make or have no
obligation to make Revolving Loans, then such Reimbursement Obligation shall
bear interest from and after such day, until paid in full, at the interest rate
applicable to a Floating Rate Loan.
Section 3.08    Letter of Credit Fees. The Borrower agrees to pay:
(a)    quarterly, in arrears commencing on the last day of the first fiscal
quarter ended after the Closing Date, to the Administrative Agent for the
ratable benefit of the Revolving Lenders, except as set forth in ‎Section
9.02(a), a letter of credit fee at a rate per annum equal to the Applicable L/C
Fee Percentage on the average daily outstanding face amount available for
drawing under all standby Letters of Credit;
(b)    quarterly, in arrears, to the applicable Issuing Bank, a letter of credit
fronting fee which shall accrue at the rate of 0.125% per annum on the average
daily outstanding face amount available for drawing under all Letters of Credit
issued by such Issuing Bank; and
(c)    to the applicable Issuing Bank, all customary fees and other issuance,
amendment, cancellation, document examination, negotiation, transfer and
presentment expenses and related charges in connection with the issuance,
amendment, cancellation, presentation of L/C Drafts, negotiation, transfer and
the like customarily charged by such Issuing Bank with respect to standby
Letters of Credit, payable at the time of invoice of such amounts.
Section 3.09    Issuing Bank Reporting Requirements. Upon the request of any
Revolving Lender, each Issuing Bank shall furnish to such Revolving Lender
copies of any Letter of Credit and any application for or reimbursement
agreement with respect to a Letter of Credit to which such Issuing Bank is
party.
Section 3.10    Indemnification; Exoneration.
(a)    In addition to amounts payable as elsewhere provided in this ‎Article 3,
the Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, each Issuing Bank and each Revolving Lender from and
against any and all liabilities and costs which the Administrative Agent, such
Issuing Bank or such Revolving Lender may incur or be subject to as a
consequence, direct or indirect, of
(i)    the issuance of any Letter of Credit other than, in the case of such
Issuing Bank, as a result of its gross negligence or willful misconduct, as a
court of competent jurisdiction determines in a final and nonappealable
judgment, or
(ii)    the failure of such Issuing Bank to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”).
(b)    As among the Borrower, the Revolving Lenders, the Administrative Agent
and each Issuing Bank, the Borrower assumes all risks of the acts and omissions
of, or misuse of such Letter of Credit by, the beneficiary of any Letter of
Credit. In furtherance and not in limitation of the foregoing, subject to the
provisions of the Letter of Credit applications and Letter of Credit
reimbursement agreements executed by the Borrower at the time of request for any
Letter of Credit, neither the Administrative Agent, any Issuing Bank nor any
Revolving Lender shall be responsible (in the absence of gross negligence or
willful misconduct in connection therewith, as a court of competent jurisdiction
determines in a final and nonappealable judgment):
(i)    for the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for and issuance of the Letters of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii)    for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason;
(iii)    for failure of the beneficiary of a Letter of Credit to comply duly
with conditions required in order to draw upon such Letter of Credit;
(iv)    for errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, or other similar
form of teletransmission or otherwise;
(v)    for errors in interpretation of technical trade terms;
(vi)    for any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit or of the
proceeds thereof;
(vii)    for the misapplication by the beneficiary of a Letter of Credit of the
proceeds of any drawing under such Letter of Credit; and
(viii)    for any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks and the Revolving Lenders, including,
without limitation, any Governmental Acts. None of the above shall affect,
impair, or prevent the vesting of any Issuing Bank’s rights or powers under this
‎Section 3.10.
(c)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, as a court of competent jurisdiction determines in a final and
nonappealable judgment, put such Issuing Bank, the Administrative Agent or any
Revolving Lender under any resulting liability to the Borrower or relieve the
Borrower of any of its obligations hereunder to any such Person.
(d)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
‎Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.
Section 3.11    Cash Collateral. Notwithstanding anything to the contrary herein
or in any application for a Letter of Credit, after the occurrence and during
the continuance of a Default, the Borrower shall, upon the Administrative
Agent’s demand, deliver to the Administrative Agent for the benefit of the
Revolving Lenders and the Issuing Banks, cash, or other collateral of a type
satisfactory to the Required Lenders, having a value, as determined by such
Revolving Lenders, equal to 105.0% of the aggregate outstanding L/C Obligations.
In addition, but without duplication of amounts deposited pursuant to the
foregoing sentence, if the Revolving Credit Availability is at any time less
than the amount of contingent L/C Obligations outstanding at any time, the
Borrower shall deposit cash collateral with the Administrative Agent in an
amount equal to 105.0% of the amount by which such L/C Obligations exceed such
Revolving Credit Availability. Any such collateral shall be held by the
Administrative Agent in a separate account appropriately designated as a cash
collateral account in relation to this Agreement and the Letters of Credit and
retained by the Administrative Agent for the benefit of the Revolving Lenders
and the Issuing Banks as collateral security for the Borrower’s obligations in
respect of this Agreement and each of the Letters of Credit and L/C Drafts. Such
amounts shall be applied to reimburse the Issuing Banks for drawings or payments
under or pursuant to Letters of Credit or L/C Drafts, or if no such
reimbursement is required, to payment of such of the other Obligations as the
Administrative Agent shall determine. If no Default shall be continuing, amounts
remaining in any cash collateral account established pursuant to this ‎Section
3.11 which are not to be applied to reimburse the Issuing Banks for amounts
actually paid or to be paid by the Issuing Banks in respect of a Letter of
Credit or L/C Draft, shall be returned promptly to the Borrower (after deduction
of the Administrative Agent’s reasonable out-of-pocket expenses incurred in
connection with such cash collateral account) as the Letters of Credit expire.
ARTICLE 4    
Yield Protection; Taxes
Section 4.01    Yield Protection. If any Change in Law:
(a)    subjects any Lender, any applicable Lending Installation, any Issuing
Bank or the Administrative Agent to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (i) Indemnified
Taxes, (ii) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes or (iii) Connection Income Taxes), or
(b)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender, any
applicable Lending Installation or any Issuing Bank (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Rate Loans), or
(c)    imposes any other condition the result of which is to increase the cost
to any Lender, any applicable Lending Installation or any Issuing Bank of
making, funding or maintaining its Loans or L/C Interests or reduces any amount
receivable by any Lender, any applicable Lending Installation or any Issuing
Bank in connection with its Loans or L/C Interests, or requires any Lender, any
applicable Lending Installation or any Issuing Bank to make any payment
calculated by reference to the amount of Loans or L/C Interests held or interest
received by it, by an amount deemed material by such Lender or such Issuing
Bank, as the case may be, and the result of any of the foregoing is to increase
the cost to such Lender, applicable Lending Installation, such Issuing Bank or
the Administrative Agent of making or maintaining its Loans, L/C Interests or
Revolving Loan Commitment or to reduce the return received by such Lender,
applicable Lending Installation, such Issuing Bank or the Administrative Agent
in connection with such Loans, L/C Interests or Revolving Loan Commitment, then,
within fifteen (15) days of demand by such Person, the Borrower shall pay such
Person such additional amount or amounts as will compensate such Person for such
increased cost or reduction in amount received.
Notwithstanding the foregoing provisions of this ‎Section 4.01, if any Lender
fails to notify the Borrower of any event or circumstance which will entitle
such Lender to compensation pursuant to this ‎Section 4.01 within 180 days after
such Lender obtains knowledge of such event or circumstance, then such Lender
shall not be entitled to compensation from the Borrower for any amount arising
prior to the date which is 180 days before the date on which such Lender
notifies the Borrower of such event or circumstance.
Notwithstanding the above, a Lender will not be entitled to demand compensation
under this ‎Section 4.01 at any time if it is not the general practice and
policy of such Lender to demand such compensation from similarly situated
borrowers in similar circumstances under agreements containing provisions
permitting such compensation to be claimed at such time.
Section 4.02    Changes in Capital Adequacy Regulations. If any Lender or any
Issuing Bank determines that any Change in Law regarding liquidity or capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital or on the capital of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.
Notwithstanding the above, a Lender will not be entitled to demand compensation
under this ‎Section 4.02 at any time if it is not the general practice and
policy of such Lender to demand such compensation from similarly situated
borrowers in similar circumstances under agreements containing provisions
permitting such compensation to be claimed at such time.
Section 4.03    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurodollar Rate
Advance:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Base Rate or the Eurodollar Rate, as
applicable (including because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Eurodollar Base Rate or the Eurodollar Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Advance for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any Borrowing/Election Notice that requests the conversion of any Advance to, or
continuation of any Advance as, a Eurodollar Advance shall be ineffective and
(B) if any Borrowing/Election Notice requests a Eurodollar Advance, such
Borrowing shall be made as Floating Rate Advance; provided that if the
circumstances giving rise to such notice affect only one Type of Advances, then
the other Type of Advances shall be permitted.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause ‎(a)‎(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause ‎(a)‎(i) have not arisen
but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in ‎Section 9.03, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
of each Class stating that such Required Lenders object to such amendment. Until
an alternate rate of interest shall be determined in accordance with this clause
‎(b) (but, in the case of the circumstances described in clause ‎(ii) of the
first sentence of this ‎Section 4.03(b), only to the extent the LIBO Screen Rate
for such Interest Period is not available or published at such time on a current
basis), (x) any Borrowing/Election Notice that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and (y) if any Borrowing/Election
Notice requests a Eurodollar Revolving Borrowing, such Borrowing shall be made
as a Floating Rate Borrowing.
Section 4.04    Funding Indemnification. If any payment of a Eurodollar Rate
Loan occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Rate Loan is not made on the date specified by the Borrower for any
reason other than default by the Lenders, or a Eurodollar Rate Loan is assigned
other than on the last day of an Interest Period therefor as a result of a
request of the Borrower pursuant to ‎Section 2.19, the Borrower will indemnify
each Lender for any loss or cost incurred by it resulting therefrom (excluding
loss of margin), including, without limitation, any loss or cost in liquidating
or employing deposits acquired to fund or maintain such Eurodollar Rate Loan.
Section 4.05    Taxes.
(a)    Defined Terms. For purposes of this ‎Section 4.05, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding for Indemnified Taxes been made.
(c)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(d)    Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this ‎Section
4.05) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of ‎Section 13.02(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph ‎(e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this ‎Section 4.05,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections ‎4.05(g)(ii)(A), ‎4.05(g)(ii)(B) and ‎4.05(g)(ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
(as applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E (as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(c)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Agent as may be necessary for the Administrative
Agent to comply with its obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause ‎(D), “FATCA” shall include any amendments made to FATCA after the Escrow
Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    FATCA Compliance. The Administrative Agent shall deliver to the Borrower
on or prior to the date of its execution of this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower), executed copies of
IRS form W-9.
(i)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this ‎Section 4.05 (including by
the payment of additional amounts pursuant to this ‎Section 4.05), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph ‎(i) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph ‎(i), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this paragraph ‎(i) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
Section 4.06    Lender Statements; Survival of Indemnity. To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurodollar Rate Loans to reduce any liability
of the Borrower to such Lender under Sections ‎4.01, ‎4.02 and ‎4.05 or to avoid
the unavailability of Eurodollar Rate Loans under ‎Section 4.03, so long as such
designation is not, in the reasonable judgment of such Lender, disadvantageous
to such Lender. Each Lender or the Administrative Agent on its own behalf or on
behalf of a Lender shall deliver a written statement of such Lender or the
Administrative Agent (as applicable) to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Sections ‎4.01, ‎4.02,
‎4.04 or ‎4.05. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Rate Loan shall be calculated as though each Lender or the
Administrative Agent (as applicable) funded its Eurodollar Rate Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not, and without regard to loss of margin.
Unless otherwise provided herein, the amount specified in the written statement
of any Lender or the Administrative Agent (as applicable) shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower under Sections ‎4.01, ‎4.02, ‎4.04 and ‎4.05 shall survive
payment of the Obligations, termination of the Letters of Credit and termination
of this Agreement.
ARTICLE 5    
Conditions Precedent
Section 5.01    Escrow Date. This Agreement and the obligations of the Term
Lenders to fund Term Loans hereunder for deposit into the Escrow Account shall
become effective on the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.03):
(a)    The Administrative Agent shall have received from each party hereto or
thereto either a counterpart of this Agreement and the Escrow Agreement signed
on behalf of such party or written evidence satisfactory to the Administrative
Agent (which may include facsimile or electronic transmission of a signed
signature page of such party) that such party has signed a counterpart of this
Agreement, the Escrow Agreement and each other instrument reasonably requested
by the Administrative Agent to evidence or perfect the Lien of the
Administrative Agent on the proceeds of the Term Loans held in the Escrow
Account.
(b)    The Initial Borrower shall have furnished to the Administrative Agent
each of the following, with sufficient copies for the Lenders, all in form and
substance reasonably satisfactory to the Administrative Agent:
(i)    a certificate signed by an Authorized Officer of the Initial Borrower,
certifying as to the matters set forth in clauses (c) and (d) of this Section
5.01;
(ii)    a duly executed Borrowing/Election Notice signed by an Authorized
Officer of the Initial Borrower.
(iii)    the written opinion of the Initial Borrower’s counsel, addressed to the
Administrative Agent, each Issuing Bank and the Lenders and dated the Escrow
Date, in substantially a form and containing assumptions and qualifications
reasonably acceptable to the Administrative Agent and its counsel;
(iv)    a certificate signed by an Authorized Officer of the Initial Borrower,
certifying that (i) the proceeds of the Senior USD Notes in an aggregate
original principal amount not to exceed $500,000,000 were funded into escrow and
(ii) the proceeds of the Senior Euro Notes in an aggregate original principal
amount not to exceed €650,000,000 were funded into escrow;
(v)    copies of the Articles of Incorporation of the Initial Borrower, together
with all amendments and a certificate of good standing, both certified by the
appropriate governmental officer in its jurisdiction of incorporation;
(vi)    copies, certified by the Secretary or Assistant Secretary of the Initial
Borrower, of its By-Laws and of its Board of Directors' (or similar body)
resolutions authorizing the execution of this Agreement and the Escrow
Agreement;
(vii)    an incumbency certificate, executed by the Secretary or Assistant
Secretary of the Initial Borrower, which shall identify by name and title and
bear the original or facsimile signature of the officers of the Initial Borrower
authorized to sign this Agreement and the Escrow Agreement and the officers of
the Initial Borrower authorized to make borrowings hereunder, upon which
certificate the Lenders shall be entitled to rely until informed of any change
in writing by the Initial Borrower;
(viii)    evidence that appropriate UCC financing statements have been (or, on
the Escrow Date, will be) duly filed in such office or offices and such control
agreements have been executed and delivered, in each case, as may be necessary
or, in the opinion of Administrative Agent, desirable to perfect the
Administrative Agent’s Liens in and to the Escrow Account and the proceeds of
the Term Loans funded on the Escrow Date; and
(ix)    to the extent the Initial Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date (in the event that any Lender that has requested, in a
written notice to the Initial Borrower at least 10 days prior to the Effective
Date), a Beneficial Ownership Certification in relation to the Initial Borrower
(provided that, upon the execution and delivery by such Lender of its signature
page to this Agreement, the condition set forth in this clause (ix) shall be
deemed to be satisfied);
(c)    All of the representations in this Agreement with respect to the Initial
Borrower shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the
Escrow Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) as of such earlier date;
(d)    No Default or Unmatured Default with respect to the Initial Borrower
shall have occurred and be continuing or would result from the Advance of the
Term Loans on the Escrow Date;
(e)    The Administrative Agent (for the benefit of itself and the other parties
entitled thereto) and the Arrangers shall have received all fees and other
amounts due and payable on or prior to the Escrow Date (including fees for the
account of the Lenders and fees, disbursements and charges of counsel to the
Administrative Agent and the Arrangers), including to the extent invoiced at
least two Business Days prior to such date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses required to be reimbursed or
paid by the Initial Borrower and the Borrower hereunder.
(f)    The Administrative Agent shall have received all documentation and other
information reasonably requested by each Lender that is required for compliance
with the PATRIOT Act or other “know your customer” and anti-money laundering
rules and regulations (which requested information shall have been received at
least three (3) Business Days prior to the Escrow Date to the extent requested
by the Lenders at least ten (10) Business Days prior to the Escrow Date).
Section 5.02    Closing Date. The release of the proceeds of the Term Loans from
the Escrow Account on the Closing Date, the obligation of each Revolving Lender
to make Loans and the Swing Line Bank to make Swing Line Loans on the Closing
Date and any agreement of the Issuing Banks to issue any Letters of Credit
hereunder on the Closing Date is subject to the satisfaction (or waiver in
accordance with ‎Section 9.03) of the following conditions:
(a)    The Administrative Agent shall have received from each party hereto or
thereto either a counterpart of this Agreement and each other Loan Document
signed on behalf of such party or written evidence satisfactory to the
Administrative Agent (which may include facsimile or electronic transmission of
a signed signature page of such party) that such party has signed a counterpart
of this Agreement and each other Loan Document to which it is a party,
including, without limitation, the Collateral Agreement and such other Loan
Documents as the Administrative Agent or its counsel may have reasonably
requested to the extent required to be satisfied on the Closing Date.
(b)    The Borrower shall have furnished to the Administrative Agent each of the
following, with sufficient copies for the Lenders, all in form and substance
satisfactory to the Administrative Agent:
(i)    a certificate, in form and substance satisfactory to the Administrative
Agent signed by an Authorized Officer of the Borrower and dated the Closing
Date, certifying as to the satisfaction of the conditions set forth in Sections
‎5.02(e),‎(j),‎(k) and ‎(l);
(ii)    the written opinions of counsel to the Loan Parties, addressed to the
Administrative Agent, each Issuing Bank and the Lenders, in substantially forms
and containing assumptions and qualifications acceptable to the Administrative
Agent and its counsel;
(iii)    a completed Perfection Certificate, dated the Closing Date and signed
by an Authorized Officer of the Borrower;
(iv)    evidence that appropriate UCC financing statements and IP Security
Agreements have been (or, on the Closing Date, will be) duly filed in such
office or offices as may be necessary or, in the opinion of Administrative
Agent, desirable to perfect the Administrative Agent’s Liens in and to the
Collateral to the extent required to be satisfied on the Closing Date;
(v)    copies of the Certificate of Incorporation of each Loan Party, together
with all amendments and a certificate of good standing, both certified by the
appropriate governmental officer in its jurisdiction of incorporation;
(vi)    copies, certified by the Secretary or Assistant Secretary of each of the
Loan Parties, of its By-Laws (or other equivalent governing document) and of its
Board of Directors’ (or similar body) resolutions authorizing the execution of
the Loan Documents entered into by it;
(vii)    an incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Loan Parties, which shall identify by name and title
and bear the original or facsimile signature of the officers of the Loan Parties
authorized to sign the Loan Documents and the officers of the Borrower
authorized to make borrowings hereunder, upon which certificate the Lenders
shall be entitled to rely until informed of any change in writing by the
Borrower;
(viii)    a certificate dated as of the Closing Date substantially in the form
of Exhibit M signed by the chief financial officer (or other person with
reasonably equivalent responsibilities) of the Borrower, attesting that the
Borrower and its Subsidiaries, on a consolidated basis after giving effect to
the Transactions, are Solvent; and
(ix)    to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least five days prior to the Closing
Date (in the event that any Lender that has requested, in a written notice to
the Initial Borrower at least 10 days prior to the Closing Date), a Beneficial
Ownership Certification in relation to the Borrower (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).
(c)    (i) The Collateral and Guarantee Requirement shall have been satisfied
and (ii) the Administrative Agent shall have received satisfactory evidence that
all steps have been taken to perfect security interests in the Collateral
(including delivery of any certificated Equity Interests and other physical,
pledged collateral) to the extent required pursuant to the Collateral and
Guarantee Requirement definition.
(d)    The Borrowers shall have furnished to the Administrative Agent:
(i)     the Historical Information; and
(ii)    unaudited pro forma balance sheet and customary unaudited pro forma
statements of income of the Borrower as of and for the twelve-month period
ending on the last day of the most recently completed twelve month period
referred to in clauses ‎(i) and ‎(ii) of the definition of Historical
Information, which pro forma financial statements prepared after giving effect
to the Transactions (including the incurrence of Term Loans) as if such
Transactions had occurred as of such date (in the case of each balance sheet) or
at the beginning of such period (in the case of each of the other financial
statements) in each case compliant in all material respects with the
requirements of Regulation S-K and Regulation S-X under the Securities Act for
offerings of debt securities on a registration statement on Form S-1 for a
non-reporting company and of the type and form customarily included in offering
documents used in private placements under Rule 144A of the Securities Act;
(e)    Since September 30, 2017, there shall not have been any event, change or
circumstance that, individually or in the aggregate, has had or would reasonably
be expected to have a Material Adverse Effect (as defined in the Acquisition
Agreement as in effect on January 15, 2018) on the Business (as defined in the
Acquisition Agreement as in effect on January 15, 2018).
(f)    The Administrative Agent shall have received the results of a recent Lien
and judgment search in each relevant jurisdiction with respect to the Loan
Parties, and such search shall reveal no Liens on any of the assets of the Loan
Parties except for Liens permitted under ‎Section 7.03(b).
(g)    The Initial Borrower shall have merged, or shall substantially
concurrently with the occurrence of the Closing Date, merge with and into the
Borrower, with the Borrower being the surviving entity of such merger.
(h)    The Administrative Agent shall have received all documentation and other
information reasonably requested by each Lender that is required for compliance
with the PATRIOT Act or other “know your customer” and anti-money laundering
rules and regulations (which requested information shall have been received at
least three (3) Business Days prior to the Closing Date to the extent requested
by the Lenders at least ten (10) Business Days prior to the Closing Date).
(i)    The Administrative Agent (for the benefit of itself and the other parties
entitled thereto) and the Arrangers shall have received all fees and other
amounts due and payable on or prior to the Closing Date (including fees for the
account of the Lenders and fees, disbursements and charges of counsel to the
Administrative Agent and the Arrangers), including to the extent invoiced at
least two Business Days prior to such date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses required to be reimbursed or
paid by the Borrower hereunder.
(j)    Prior to or substantially concurrently with the occurrence of the Closing
Date, all obligations (other than Existing Letters of Credit) of the Borrower
under the Existing Credit Agreement shall, upon the consummation of the Closing
Date, have been, or will be substantially simultaneously, repaid, redeemed,
defeased or otherwise discharged, and any liens securing such indebtedness
released (other than Existing Letters of Credit)(the actions described in this
‎Section 5.02(j), the “Borrower Refinancing”).
(k)    (x) The Specified Acquisition Agreement Representations shall be true and
correct in all respects and (y) the Specified Representations shall be true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) on and as of the Closing Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) as of such
earlier date.
(l)    The Acquisition shall have been consummated or shall be consummated
concurrently with occurrence of the Closing Date in all material respects in
accordance with the Acquisition Agreement without any amendments, modifications,
waivers or consents that are materially adverse to the Arrangers or the Lenders
in their capacities as Lenders, in each case, without the consent of the
Arrangers, such consent not to be unreasonably withheld or delayed; provided
that, without limitation, (i) any changes to the definition of “Material Adverse
Effect” shall be deemed materially adverse and (ii) any increase or decrease in
the acquisition consideration shall not be deemed to be materially adverse to
the Arrangers or the Lenders so long as (1) any increase is funded by cash on
hand or proceeds of an offering of the Borrower’s equity (the form of which, to
the extent not in the form of common equity, will be reasonably satisfactory to
the Arrangers) and (2) any decrease is allocated to reduce the Term B Facility;
provided that Funded Indebtedness (as defined in the Acquisition Agreement as in
effect on January 15, 2018) of the Acquired Business included in Closing Net
Indebtedness (as defined in the Acquisition Agreement) shall be applied to
reduce the Term Facilities only to the extent such debt (A) consists of (x)
Funded Indebtedness of the type described in clause (d) of the definition
thereof in an aggregate principal amount that exceeds (when taken together with
amounts included in the threshold of $20,000,000 set forth in the definition of
Closing Net Indebtedness) $49,000,000 or (y) Funded Indebtedness that is not in
the form of working capital indebtedness, local currency lines, equipment leases
and similar items incurred in the ordinary course of business (“Permitted
Surviving Debt”) or consists of Permitted Surviving Debt but exceeds $20,000,000
in aggregate principal amount for all such Permitted Surviving Debt and (B) is
not repaid, redeemed, defeased or otherwise discharged, and any liens securing
such Funded Indebtedness released, substantially simultaneously with the
occurrence of the Closing Date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date and such notice shall be conclusive and binding.
Section 5.03    Each Advance and Letters of Credit After the Closing Date. The
Lenders shall not be required to make, convert or continue any Advance, or
issue, amend, extend or renew any Letter of Credit, unless on the applicable
Borrowing Date, or in the case of a Letter of Credit, the date on which the
Letter of Credit is to be issued, amended, extended or renewed, both before and
after taking into account the proposed borrowing, conversion or continuation or
Letter of Credit:
(a)    There exists no Default or Unmatured Default (subject, solely in the case
of an Incremental Term Loan the proceeds of which will be used to finance a
Limited Condition Acquisition, to the proviso of ‎Section 2.05(b)(i)(1));
(b)    All of the representations in this Agreement are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of such Borrowing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date; and
(c)    The Revolving Credit Obligations do not, and after making such proposed
Advance or issuing such Letter of Credit would not, exceed the Aggregate
Revolving Loan Commitment.
Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections ‎5.03(a) and ‎5.03(b) have been satisfied.
ARTICLE 6    
Representations and Warranties
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Initial Borrower and the Borrower, and to issue the Letters of Credit described
herein, (x) the Initial Borrower represents and warrants as follows (other than
clause (a) through (c) of Section 6.21) to each Lender and the Administrative
Agent as of the Escrow Date (after giving effect to the funding of the Term
Loans) (it being understood that for purposes of the representations and
warranties in this ‎Article 6 to be made by the Initial Borrower on the Escrow
Date, references to the “Borrower” shall be deemed to be references to the
Initial Borrower and references to Energizer Holdings, Inc. and the “Subsidiary
Guarantors” shall be disregarded) and (y) the Borrower represents and warrants
as follows to each Lender and the Administrative Agent as of the Closing Date
(after giving effect to the Transactions) and thereafter on each date as
required by ‎Section 5.03:
Section 6.01    Organization; Corporate Powers. Each of the Borrower and each of
its Restricted Subsidiaries (a) is a corporation, limited liability company,
partnership or other commercial entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) is
duly qualified to do business as a foreign entity and is in good standing under
the laws of each jurisdiction in which failure to be so qualified and in good
standing would reasonably be expected to have a Material Adverse Effect, and (c)
has all requisite power and authority to own, operate and encumber its property
and to conduct its business as presently conducted and as proposed to be
conducted.
Section 6.02    Authority.
(a)    Each of the Borrower and each of the Subsidiary Guarantors has the
requisite power and authority
(i)    to execute, deliver and perform each of the Loan Documents which are to
be executed by it or which have been executed by it as required by this
Agreement and the other Loan Documents and
(ii)    to file the Loan Documents, if any, which must be filed by it or which
have been filed by it as required by this Agreement, the other Loan Documents or
otherwise with any Governmental Authority.
(b)    The execution, delivery, performance and filing, as the case may be, of
each of the Loan Documents which must be executed or filed by the Borrower or
any of the Subsidiary Guarantors or which have been executed or filed as
required by this Agreement, the other Loan Documents or otherwise and to which
the Borrower or any of the Subsidiary Guarantors is a party, and the
consummation of the transactions contemplated thereby, have been duly approved
by the respective boards of directors and, if necessary, the shareholders of the
Borrower and the Subsidiary Guarantors, and such approvals have not been
rescinded. No other action or proceedings on the part of the Borrower or the
Subsidiary Guarantors are necessary to consummate such transactions.
(c)    Each of the Loan Documents to which the Borrower or any of the Subsidiary
Guarantors is a party has been duly executed, delivered or filed, as the case
may be, by such party and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (except as enforceability
may be limited by bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles,
including concepts of reasonableness, materiality, good faith and fair dealing
and the possible unavailability of specific performance, injunctive relief or
other equitable remedies (whether enforcement is sought by proceedings in equity
or at law)), is in full force and effect and no material term or condition
thereof has been amended, modified or waived from the terms and conditions
contained in the Loan Documents delivered to the Administrative Agent pursuant
to Sections ‎5.01, ‎5.02 and 5.03 without the prior written consent of the
Required Lenders (or all of the Lenders if required by ‎Section 9.03), and the
Borrower and its Restricted Subsidiaries have performed and complied with all
the material terms, provisions, agreements and conditions set forth therein and
required to be performed or complied with by the Borrower or its Restricted
Subsidiaries on or before the applicable date, and no unmatured default, default
or breach of any covenant by any such party exists thereunder.
Section 6.03    No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which the Borrower or any of the
Subsidiary Guarantors is a party (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are (or will so be) in full force
and effect and except for filings necessary to perfect Liens created under the
Loan Documents, (b) will not violate any applicable law, including any order of
any Governmental Authority, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower or any of the Subsidiary Guarantors,
(d) will not violate or result in a default under any indenture or agreement
(including the Existing Senior Note Indenture, the Senior USD Note Indenture and
the Senior Euro Note Indenture or other material instrument binding upon the
Borrower or any Restricted Subsidiary or any of their assets), or give rise to a
right thereunder to require any payment to be made by the Borrower or any
Restricted Subsidiary, and (e) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any Restricted Subsidiary, except Liens
created pursuant to the Loan Documents, except in the case of clauses ‎(b) and
‎(d) above, for a violation or creation, as applicable, which would not
reasonably be expected to result in a Material Adverse Effect.
Section 6.04    Financial Statements. The Historical Information heretofore
delivered to the Lenders was prepared in accordance with generally accepted
accounting principles in effect on the date the statements were prepared and the
statements present fairly in all material respects the consolidated financial
condition and operations of the Borrower and its Restricted Subsidiaries at such
date and the consolidated results of their operations for the period then ended.
Section 6.05    No Material Adverse Change. Since September 30, 2017, there has
occurred no change in the business, properties or financial condition of the
Borrower and its Restricted Subsidiaries taken as a whole or any other event
which has had or would reasonably be expected to have a Material Adverse Effect.
Section 6.06    Taxes.
(a)    Tax Examinations. All deficiencies which have been asserted against the
Borrower or any of the Borrower’s Restricted Subsidiaries as a result of any
federal, state, local or foreign Tax examination for each taxable year in
respect of which an examination has been conducted have been fully paid or
finally settled or are being contested in good faith and have been reserved for
in the Borrower’s consolidated financial statements to the extent, if any,
required by GAAP.
(b)    Payment of Taxes. All income and other material Tax returns and reports
of the Borrower and its Restricted Subsidiaries required to be filed have been
timely filed, and all material Taxes shown in such returns or reports to be due
and payable have been paid except those items which are being contested in good
faith and have been reserved for in the Borrower’s consolidated financial
statements to the extent, if any, required by GAAP. The Borrower has no
knowledge of any proposed Tax assessment against the Borrower or any of its
Restricted Subsidiaries that will have or would reasonably be expected to have a
Material Adverse Effect.
Section 6.07    Litigation; Loss Contingencies and Violations. There are no
actions, suits, proceedings, arbitrations or, to the knowledge of any member of
the Borrower’s Senior Management Team, threatened in writing against the
Borrower, Energizer Holdings, Inc. or any of its Restricted Subsidiaries (after
giving effect to the Acquisition) or any property of any of them (including,
without limitation, any Intellectual Property) that (a) challenges the validity
or the enforceability of any material provision of the Loan Documents or (b) has
had or would reasonably be expected to have a Material Adverse Effect (other
than as set forth on Schedule 6.07). There is no material loss contingency
within the meaning of GAAP which has not been reflected in the consolidated
financial statements of the Borrower prepared and delivered pursuant to ‎Section
7.01(a) for the fiscal period during which such material loss contingency was
incurred. Neither the Borrower nor any of its Restricted Subsidiaries is (i) in
violation of any applicable Requirements of Law which violation will have or
would reasonably be expected to have a Material Adverse Effect, or (ii) subject
to or in default with respect to any final judgment, writ, injunction,
restraining order or order of any nature, decree, rule or regulation of any
court or Governmental Authority which will have or would reasonably be expected
to have a Material Adverse Effect.
Section 6.08    Subsidiaries. Schedule 6.08 to this Agreement contains, (x) as
of the Escrow Date, a description of the corporate structure of the Initial
Borrower and its Subsidiaries and (y) as of the Closing Date, a description of
the corporate structure of the Borrower, its Subsidiaries and, in each case, any
other Person in which the Borrower or any of its Subsidiaries holds an Equity
Interest in excess of 10.0%, in each case, at such time and prior to giving
effect to the Acquisition. Except as disclosed on Schedule 6.08 (as so
supplemented), none of the issued and outstanding Capital Stock of the Borrower
or any of its Restricted Subsidiaries is subject to any vesting, redemption, or
repurchase agreement, and there are no warrants or options outstanding with
respect to such Capital Stock. The outstanding Capital Stock of the Borrower and
each of its Restricted Subsidiaries is duly authorized, validly issued, fully
paid and nonassessable and the stock of the Borrower’s Restricted Subsidiaries
is not Margin Stock.
Section 6.09    ERISA. No Benefit Plan has failed to satisfy the “minimum
funding standard” (as defined in Sections 302(a)(2) of ERISA and 412(a) of the
Code) whether or not waived. Neither the Borrower nor any member of the
Controlled Group has incurred any material liability to the PBGC which remains
outstanding other than the payment of premiums. As of the last day of the most
recent prior plan year, the market value of assets under each Benefit Plan,
other than any Multiemployer Plan, was not less than the present value of
benefit liabilities thereunder (determined in accordance with the actuarial
valuation assumptions described therein) by an amount which could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any member
of the Controlled Group has (a) failed to make a required contribution or
payment to a Multiemployer Plan of a material amount or (b) incurred a material
complete or partial withdrawal under Section 4203 or Section 4205 of ERISA from
a Multiemployer Plan. Neither the Borrower nor any member of the Controlled
Group has failed to make an installment or any other payment of a material
amount required under Section 412 of the Code on or before the due date for such
installment or other payment.
(a)    Each Plan, Foreign Employee Benefit Plan and Non-ERISA Commitment
complies in all material respects in form, and has been administered in all
material respects in accordance with its terms and, in accordance with all
applicable laws and regulations, including but not limited to ERISA and the
Code. There have been no and there is no prohibited transaction described in
Sections 406 of ERISA or 4975 of the Code with respect to any Plan for which a
statutory or administrative exemption does not exist which could reasonably be
expected to subject the Borrower or any of its Restricted Subsidiaries to
material liability. Neither the Borrower nor any member of the Controlled Group
has taken or failed to take any action which would constitute or result in a
Termination Event, which action or inaction could reasonably be expected to
subject the Borrower or any of its Restricted Subsidiaries to material
liability. Neither the Borrower nor any member of the Controlled Group is
subject to any material liability under, or has any potential material liability
under, Section 4063, 4064, 4069, 4204 or 4212(c) of ERISA. The present value of
the aggregate liabilities to provide all of the accrued benefits under any
Foreign Pension Plan do not exceed the current fair market value of the assets
held in trust or other funding vehicle for such plan by an amount which could
reasonably be expected to have a Material Adverse Effect. With respect to any
Foreign Employee Benefit Plan other than a Foreign Pension Plan, reasonable
reserves have been established in accordance with prudent business practice or
where required by ordinary accounting practices in the jurisdiction in which
such plan is maintained.
(b)    For purposes of this ‎Section 6.09, “material” means any amount,
noncompliance or other basis for liability which could reasonably be expected to
subject the Borrower or any of its Restricted Subsidiaries to liability,
individually or in the aggregate with each other basis for liability under this
‎Section 6.09, in excess of $50,000,000.
Section 6.10    Accuracy of Information. The information, exhibits and reports
furnished by or on behalf of the Borrower and any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents, the representations and warranties of the
Borrower and its Restricted Subsidiaries contained in the Loan Documents, and
all certificates and documents delivered to the Administrative Agent and the
Lenders pursuant to the terms thereof, taken as a whole, do not contain as of
the date furnished any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time (it being
understood that such projected information may vary from actual results and that
such variances may be material).
Section 6.11    Securities Activities. Neither the Borrower nor any of its
Restricted Subsidiaries is engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. The value of all Margin Stock
held by the Borrower constitutes less than 25.0% of the value, as determined in
accordance with the Regulation U, of all assets of the Borrower.
Section 6.12    [Reserved].
Section 6.13    Compliance with Laws; No Default.
(a)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees and, to the
knowledge of the Borrower, their respective directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (i) the Borrower, any Subsidiary or, to the knowledge of the
Borrower, any of their respective directors, officers or employees, or (ii) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Advance, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.
(b)    No Unmatured Default has occurred and is continuing.
Section 6.14    Assets and Properties.
(a)    The Borrower and each of its Restricted Subsidiaries has legal title to
all of its material assets and properties (tangible and intangible, real or
personal) owned by it or (ii) a valid leasehold interest in all of its material
leased assets, except, in the case of (i) and (ii), for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted, and all such assets and property are free and clear of all Liens,
except Liens permitted under ‎Section 7.03(b).
(b)    The Borrower and each Restricted Subsidiary owns, or is licensed to use,
all Intellectual Property (as defined in the Collateral Agreement), material to
its business and to the knowledge of the Borrower, the conduct of their
respective businesses, including the use of such Intellectual Property by the
Borrower and the Restricted Subsidiaries, does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
(c)    Neither this Agreement nor any other Loan Document, nor any transaction
contemplated under any such agreement, will affect any right, title or interest
of the Borrower or such Restricted Subsidiary in and to any of such assets in a
manner that has had or would reasonably be expected to have a Material Adverse
Effect.
Section 6.15    Statutory Indebtedness Restrictions. Neither the Borrower nor
any of its Restricted Subsidiaries is subject to regulation under the Investment
Company Act of 1940, or any other federal or state statute or regulation which
limits its ability to incur indebtedness or its ability to consummate the
transactions contemplated hereby.
Section 6.16    Insurance. The insurance policies and programs in effect with
respect to the respective properties, assets, liabilities and business of the
Borrower and its Restricted Subsidiaries reflect coverage that is reasonably
consistent with prudent industry practice.
Section 6.17    Labor Matters. No attempt to organize the employees of the
Borrower or any of its Restricted Subsidiaries, and no labor disputes, strikes
or walkouts affecting the operations of the Borrower or any of its Restricted
Subsidiaries, is pending, or, to the Borrower’s knowledge, threatened, planned
or contemplated, which has or would reasonably be expected to have a Material
Adverse Effect.
Section 6.18    Environmental Matters.
(a)    Except as disclosed on Schedule 6.18 to this Agreement, before and after
giving effect to the Acquisition:
(i)    the operations of the Borrower and Energizer Holdings, Inc. and its
Restricted Subsidiaries comply in all material respects with Environmental,
Health or Safety Requirements of Laws;
(ii)    the Borrower and Energizer Holdings, Inc. and its Restricted
Subsidiaries have all material permits, licenses or other authorizations
required under Environmental, Health or Safety Requirements of Laws and are in
material compliance with such permits, licenses and other authorizations;
(iii)    neither the Borrower nor Energizer Holdings, Inc. nor any of its
Subsidiaries nor any of their respective present property or operations, or, to
the Borrower’s or any of its Restricted Subsidiaries’ knowledge, any of their
respective past property or operations, are subject to or the subject of any
investigation known to the Borrower or any of its Restricted Subsidiaries or any
judicial or administrative proceeding, order, judgment, decree, settlement or
other agreement respecting: (A) any material violation of Environmental, Health
or Safety Requirements of Laws; (B) any material remedial action relating to any
Contaminant or Environmental, Health or Safety Requirements of Laws; or (C) any
material claims or liabilities arising from the Release or threatened Release of
a Contaminant; and
(iv)    there is not now, nor to the Borrower’s, Energizer Holdings, Inc.’s or
any of its Restricted Subsidiaries’ knowledge has there ever been, on or in the
property of the Borrower, Energizer Holdings, Inc. or any of its Restricted
Subsidiaries any landfill, waste pile, underground storage tanks, aboveground
storage tanks, surface impoundment or hazardous waste storage facility of any
kind, any polychlorinated biphenyls (PCBs) used in hydraulic oils, electric
transformers or other equipment, or any asbestos containing material that would
result in material remediation costs or material penalties to the Borrower or
any of its Restricted Subsidiaries.
(b)    For purposes of this ‎Section 6.18 “material” means any noncompliance or
other basis for liability which could reasonably be likely to subject the
Borrower, Energizer Holdings, Inc. or any of its Subsidiaries to liability,
individually or in the aggregate with each other basis for liability under this
‎Section 6.18, in excess of $50,000,000.
Section 6.19    Solvency. After giving effect to the Loans to be made on the
Escrow Date, any contributions of capital by a direct or indirect parent, the
Initial Borrower is Solvent. After giving effect to (a) the Loans to be made
(and, if applicable, Letters of Credit to be issued) on the Closing Date, or
each such other date as Loans requested hereunder are made (or Letters of Credit
issued), (b) the other transactions contemplated by this Agreement and the other
Loan Documents occurring on the Closing Date and (c) the payment and accrual of
all transaction costs with respect to the foregoing, the Borrower is, and the
Borrower and its Restricted Subsidiaries taken as a whole are, Solvent.
Section 6.20    [Reserved].
Section 6.21    Collateral Matters.
(a)    The Collateral Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
benefit of the Credit Parties, a valid and enforceable security interest in the
Collateral (as defined therein) and (i) when the Collateral (as defined therein)
constituting certificated securities (as defined in the UCC) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person and (ii) when UCC financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the remaining Collateral (as
defined therein) to the extent perfection can be obtained by filing UCC
financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted under ‎Section 7.03(b), in the case
of each of clauses ‎(i) and ‎(ii).
(b)    Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Credit Parties, a legal, valid and enforceable security interest in all the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof except as enforceability may
be limited by (a) bankruptcy, insolvency or other similar laws affecting
creditors’ rights and (b) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or law), and when
the Mortgages have been filed in the jurisdictions specified therein, the
Mortgages will constitute a fully perfected security interest in all right,
title and interest of the mortgagors in the Mortgaged Properties and the
proceeds thereof, prior and superior in right to any other Person, but subject
to Liens permitted under ‎Section 7.03(b).
(c)    Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, against the registrations and applications for Intellectual Property
listed or required to be listed in the schedules to the IP Security Agreements,
and the filing of the UCC financing statements referred to in paragraph ‎(a) of
this ‎Section 6.21, the security interest created under the Collateral Agreement
will constitute a fully perfected security interest in all right, title and
interest of the Loan Parties in the Intellectual Property owned or controlled by
the Borrower and each of its Restricted Subsidiaries in which a security
interest may be perfected by filing with the United States Patent and Trademark
Office or the United States Copyright Office, in each case prior and superior in
right to any other Person, but subject to Liens permitted under ‎Section 7.03(b)
(it being understood that subsequent recordings in the United States Patent and
Trademark Office or the United States Copyright Office may be necessary to
perfect a security interest in such Intellectual Property acquired by the Loan
Parties after the Closing Date).
(d)    Upon the execution and delivery of the Escrow Agreement, the funding of
the Term Loans and the deposit of the proceeds of the Term Loans in the Escrow
Account, the security interest of the Administrative Agent for the benefit of
the Credit Parties in the proceeds of the Term Loans held in the Escrow Account
will constitute a fully perfected security interest in all right, title and
interest of the Initial Borrower thereunder in such proceeds and account, prior
and superior in right to any other Person.
Section 6.22    Use of Proceeds. On the Escrow Date, the proceeds of the Term
Loans will be funded into the Escrow Account. On the Closing Date, the proceeds
of (a) the Term Loans will be used, together with the proceeds of the Senior
Notes, to finance the Acquisition and the Borrower Refinancing and to pay
transaction fees and expenses in connection with the Acquisition and (b) the
Revolving Loans will be used solely (x) to finance or refinance the working
capital and capital expenditures needs of the Borrower and its Restricted
Subsidiaries, (y) for general corporate purposes (including any actions not
prohibited by ‎Section 7.03) of the Borrower and its Restricted Subsidiaries and
(z) to finance a portion of the Acquisition and to pay transaction fees and
expenses in connection with the Acquisition and Transactions; provided the
amount of Revolving Loans incurred on the Closing Date shall not exceed
$50,000,000. The proceeds of the Incremental Term Loans will be used solely for
the purpose or purposes set forth in the applicable Incremental Term Loan
Amendment.
Section 6.23    Brokers. No Loan Party utilized the services of any broker or
finder in connection with obtaining financing from the Lenders under this
Agreement and no brokerage commission or finder’s fee is payable by the Borrower
or any of its Restricted Subsidiaries in connection herewith.
Section 6.24    Patriot Act. The Borrower and each of its Subsidiaries are in
compliance with the PATRIOT Act in all material respects.
Section 6.25    Status as Senior Obligations. The Obligations are “Senior Debt,”
“Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured Financing” (or
any comparable term) under, and as defined in, any definitive documentation in
respect of any Specified Indebtedness that is subordinated in right of payment
to the Obligations.
Section 6.26    Beneficial Ownership.As of the Closing Date, to the best
knowledge of the Borrower, the information included in the Beneficial Ownership
Certification provided on or prior to the Closing Date to any Lender (as
applicable) in connection with this Agreement is true and correct in all
respects.
ARTICLE 7    
Covenants
Except as otherwise provided in Section 7.05, Borrower covenants and agrees that
from and after the Closing Date so long as any Loans or Commitments are
outstanding and thereafter until all of the Obligations (other than contingent
indemnity obligations) shall have been fully and indefeasibly paid and satisfied
in cash, all financing arrangements among the Borrower and the Lenders shall
have been terminated and all of the Letters of Credit shall have expired, been
canceled or terminated, unless the Required Lenders shall otherwise give prior
written consent (provided that on and following the Closing Date, the covenants
in this Article 7 shall be deemed to have been applicable to the Borrower and
its Restricted Subsidiaries (but only at such time as such entities are
Restricted Subsidiaries) as if in effect throughout the period from the Escrow
Date through the Closing Date, and, because the Transferred Entities (as defined
in the Acquisition Agreement) will be acquired on the Closing Date, the
covenants in this Article 7 will not be applicable to such Subsidiaries prior to
the Closing Date):
Section 7.01    Reporting. The Borrower shall:
(a)    Financial Reporting. Furnish to the Administrative Agent (with sufficient
copies for each of the Lenders, which the Administrative Agent shall promptly
deliver to the Lenders); provided that the requirements of this ‎Section 7.01(a)
may be satisfied by notice to the Administrative Agent that such documents
required to be delivered pursuant to this ‎Section 7.01(a) (to the extent
included on Form 10-K or Form 10-Q) have been filed with the Commission:
(i)    Quarterly Reports. As soon as practicable, and in any event within
forty-five (45) days after the end of each of the Borrower’s first three fiscal
quarters, the consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such period and the related consolidated
statements of income and cash flows of the Borrower and its consolidated
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, certified by the
chief financial officer or treasurer of the Borrower on behalf of the Borrower
as fairly presenting in all material respects the consolidated financial
position of the Borrower and its consolidated Subsidiaries as at the dates
indicated and the results of their operations and cash flows for the periods
indicated in accordance with GAAP, subject to normal year-end audit adjustments
and the absence of footnotes.
(ii)    Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (A) the consolidated and
consolidating balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated and consolidating
statements of income, stockholders’ equity and cash flows of the Borrower and
its consolidated Subsidiaries for such fiscal year, and in comparative form the
corresponding figures for the previous fiscal year along with consolidating
schedules in form and substance sufficient to calculate the financial covenant
set forth in ‎Section 7.04, and (B) an audit report on the consolidated
financial statements (but not the consolidating financial statements or
schedules) listed in clause ‎(a) hereof of independent certified public
accountants of recognized national standing, which audit report shall be
unqualified and shall state that such financial statements fairly present in all
material respects the consolidated financial position of the Borrower and its
consolidated Subsidiaries as at the dates indicated and the results of their
operations and cash flows for the periods indicated in conformity with GAAP and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards.
(iii)    Officer’s Compliance Certificate. Together with each delivery of any
financial statements (A) pursuant to clauses ‎(i) and ‎(ii) of this ‎Section
7.01(a), an Officer’s Certificate from the chief financial officer or treasurer
of the Borrower, substantially in the form of Exhibit F attached hereto and made
a part hereof, stating that (x) the representations and warranties of the
Borrower contained in ‎Article 6 hereof shall have been true and correct in all
material respects as of the date of such Officer’s Certificate and (y) as of the
date of such Officer’s Certificate no Default or Unmatured Default exists, or if
any Default or Unmatured Default exists, stating the nature and status thereof
and (B) pursuant to clauses ‎(i) and ‎(ii) of this ‎Section 7.01(a), a
compliance certificate, substantially in the form of Exhibit G attached hereto
and made a part hereof, signed by the Borrower’s chief financial officer or
treasurer (1) setting forth calculations for the period which demonstrates
compliance, when applicable, with the provisions of ‎Section 7.04, and which
calculate the Total Net Leverage Ratio for purposes of determining the then
Applicable Margin, Applicable Commitment Fee Percentage and Applicable L/C Fee
Percentage and (2) if there are any Unrestricted Subsidiaries setting forth
financial information in detail reasonably satisfactory to the Administrative
Agent for the applicable period for such Unrestricted Subsidiaries.
(iv)    Supplemental Perfection Certificate. Within ninety (90) days after the
end of each fiscal year of the Borrower beginning September 30, 2019, a
completed Supplemental Perfection Certificate, signed by an Authorized Officer
of the Borrower, setting forth the information required pursuant to the
Supplemental Perfection Certificate.
(b)    Notice of Default and Adverse Developments. Promptly upon any of the
chief executive officer, chief operating officer, chief financial officer,
treasurer of the Borrower obtaining actual knowledge (i) of any condition or
event which constitutes a Default or Unmatured Default, or becoming aware that
any Lender or Administrative Agent has given any written notice with respect to
a claimed Default or Unmatured Default under this Agreement, (ii) that any
Person having the authority to give such a notice has given any written notice
to the Borrower or any Restricted Subsidiary of the Borrower or taken any other
action with respect to a claimed default or event or condition of the type
referred to in ‎Section 8.01(d), or (iii) that any other development, financial
or otherwise, which would reasonably be expected to have a Material Adverse
Effect has occurred specifying (A) the nature and period of existence of any
such claimed default, Default, Unmatured Default, condition or event, (B) the
notice given or action taken by such Person in connection therewith, and (C)
what action the Borrower has taken, is taking and proposes to take with respect
thereto. The Borrower, will furnish to the Administrative Agent and each Lender
prompt written notice of any change in the information provided in the
Beneficial Ownership Certification delivered to such Lender that would result in
a change to the list of beneficial owners identified in such certification.
(c)    ERISA Notices. Deliver or cause to be delivered to the Administrative
Agent and the Lenders, at the Borrower’s expense, the following information and
notices as soon as reasonably possible, and in any event:
(i)    within ten (10) Business Days after any member of the Controlled Group
obtains knowledge that a Termination Event has occurred which could reasonably
be expected to subject the Borrower to liability individually or in the
aggregate in excess of $50,000,000, a written statement of the chief financial
officer or treasurer of the Borrower describing such Termination Event and the
action, if any, which the member of the Controlled Group has taken, is taking or
proposes to take with respect thereto, and when known, any action taken or
threatened by the IRS, DOL or PBGC with respect thereto;
(ii)    within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Borrower or a member of the Controlled Group with
respect to such request within ten (10) Business Days after such communication
is received; and
(iii)    within ten (10) Business Days after the Borrower or any member of the
Controlled Group knows or has reason to know that (A) a Multiemployer Plan has
been terminated, (B) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (C) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.
For purposes of this ‎Section 7.01(c), the Borrower and any member of the
Controlled Group shall be deemed to know all facts known by the administrator of
any Plan of which the Borrower or any member of the Controlled Group is the plan
sponsor.
(d)    Other Indebtedness. Deliver to the Administrative Agent (i) a copy of
each regular report, notice or communication regarding potential or actual
defaults (including any accompanying officer’s certificate) delivered by or on
behalf of the Borrower to the holders of funded Material Indebtedness,
including, without limitation holders of Indebtedness under the Existing Senior
Note Indenture, the Senior USD Note Indenture and the Senior Euro Note
Indenture, pursuant to the terms of the agreements governing such Indebtedness,
such delivery to be made at the same time and by the same means as such notice
or other communication is delivered to such holders, and (ii) a copy of each
notice received by the Borrower from the holders of funded Material Indebtedness
who are authorized and/or have standing to deliver such notice pursuant to the
terms of such Indebtedness, such delivery to be made promptly after such notice
is received by the Borrower.
(e)    Other Reports. Deliver or cause to be delivered to the Administrative
Agent and the Lenders copies of all financial statements, reports and notices,
if any, sent by the Borrower to its securities holders or filed with the
Commission by the Borrower, other than Reports on Form 8-K which contain only
information furnished pursuant to Item 12 thereof.
(f)    Environmental Notices. As soon as possible and in any event within ten
(10) days after receipt by the Borrower, deliver or cause to be delivered to the
Administrative Agent a copy of (i) any notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the Release by the Borrower, any of its Subsidiaries, or any other
Person of any Contaminant into the environment, and (ii) any notice alleging any
violation of any Environmental, Health or Safety Laws by the Borrower or any of
its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Borrower and each of its
Restricted Subsidiaries to liability individually or in the aggregate in excess
of $50,000,000.
(g)    [Reserved].
(h)    Other Information. Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Borrower, any of its
Subsidiaries, or their respective business and assets, as from time to time may
be reasonably requested by the Administrative Agent including information
requested by the Administrative Agent for the purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation.
Section 7.02    Affirmative Covenants.
(a)    [Reserved].
(b)    Corporate Powers; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect (i) its legal
existence and (ii) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except in the case of clause ‎(ii)
where failure to do so, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation, dissolution,
disposition or other transaction permitted under Sections ‎7.03(c) or ‎7.03(e).
(c)    Compliance with Laws, Etc. The Borrower shall, and shall cause its
Restricted Subsidiaries to, (i) comply with all Requirements of Law and all
restrictive covenants affecting such Person or the business, properties, assets
or operations of such Person, and (ii) obtain as needed all permits necessary
for its operations and maintain such permits in good standing unless, in either
case, failure to comply or obtain such permits would not reasonably be expected
to have a Material Adverse Effect.
(d)    Payment of Obligations. The Borrower shall pay or discharge, and cause
each of its Restricted Subsidiaries to pay or discharge all its material
obligations, including Tax liabilities (whether or not shown on a Tax return),
before the same shall become delinquent or in default, except where (i) (A) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (B) the Borrower or such Restricted Subsidiary has set aside on
its books reserves with respect thereto to the extent required by GAAP or (ii)
the failure to make payment would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
(e)    Insurance. The Borrower will, and will cause each Restricted Subsidiary
to, maintain with financially sound and reputable insurance companies, insurance
in such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations. Each such policy
of liability or casualty insurance maintained by or on behalf of Loan Parties
shall (i) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the
Credit Parties, as an additional insured thereunder, (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Administrative Agent, on behalf of the Credit Parties, as a loss payee
thereunder and (iii) endeavor to provide to the extent commercially available
for at least thirty (30) days’ (or such shorter number of days as may be agreed
to by the Administrative Agent) prior written notice to the Administrative Agent
of any cancellation of such policy. With respect to each Mortgaged Property that
is located in an area identified by the Federal Emergency Management Agency (or
any successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under Flood Insurance Laws, then, the
applicable Loan Party (A) has obtained, and will maintain, with financially
sound and reputable insurance companies, such flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (B) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.
(f)    Inspection of Property; Books and Records; Discussions. The Borrower
shall permit and cause each of the Borrower’s Restricted Subsidiaries to permit,
any authorized representative(s) designated by either the Administrative Agent
or any Lender to visit and inspect any of the properties of the Borrower or any
of its Restricted Subsidiaries, to examine their respective financial and
accounting records and other material data relating to their respective
businesses or the transactions contemplated hereby (including, without
limitation, in connection with environmental compliance, hazard or liability),
and to discuss their affairs, finances and accounts with their officers and
independent certified public accountants, all upon reasonable notice and at such
reasonable times during normal business hours, (provided that (i) an officer of
the Borrower or any of its Restricted Subsidiaries may, if it so desires, be
present at and participate in any such discussion, and (ii) unless a Default
exists, there shall be no more than two (2) such visits and inspections during
any calendar year). The Borrower shall keep and maintain, and cause each of the
Borrower’s Restricted Subsidiaries to keep and maintain, in all material
respects, proper books of record and account in which entries in conformity with
GAAP shall be made of all dealings and transactions in relation to their
respective businesses and activities. If a Default has occurred and is
continuing, the Borrower, upon the Administrative Agent’s request, shall turn
over copies of any such records to the Administrative Agent or its
representatives.
(g)    ERISA Compliance. The Borrower shall, and shall cause each of the
Borrower’s Restricted Subsidiaries to, establish, maintain and operate all Plans
to comply in all material respects with the provisions of ERISA and shall
operate all Plans and Non-ERISA Commitments to comply in all material respects
with the applicable provisions of the Code, all other applicable laws, and the
regulations and interpretations thereunder and the respective requirements of
the governing documents for such Plans and Non-ERISA Commitments, except for any
noncompliance which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
(h)    Maintenance of Property. The Borrower shall cause all property (tangible
and intangible (including Intellectual Property), real or personal) necessary
for the conduct of its business or the business of any Restricted Subsidiary to
be maintained, protected and enforced and kept in good condition, repair and
working order and supplied with all necessary equipment, as applicable, and
shall cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, except, individually or in the aggregate,
as would not reasonably be expected to have a Material Adverse Effect.
(i)    Environmental Compliance. The Borrower and its Restricted Subsidiaries
shall comply with all Environmental, Health or Safety Requirements of Law,
except where noncompliance will not subject, and is not reasonably likely to
subject, the Borrower or any of its Restricted Subsidiaries to liability,
individually or in the aggregate, in excess of $50,000,000.
(j)    Use of Proceeds. The Borrower will use the proceeds of the Loans and
Letters of Credit only for the purposes set forth in ‎Section 6.21.
(k)    Additional Subsidiaries. If any additional Subsidiary (other than an
Excluded Subsidiary) is formed or acquired, after the Closing Date (or any
Excluded Subsidiary ceases to constitute an Excluded Subsidiary after such
date), the Borrower will promptly notify the Administrative Agent thereof and
will, as promptly as practicable, and in any event within thirty (30) days
ability to extend or, with respect to Mortgaged Property held by such Subsidiary
and specifically the items required by subsection (v) of the definition of
Collateral and Guarantee Requirement relating thereto, ninety (90) days (or such
longer period as the Administrative Agent may agree in writing) after such
Subsidiary is formed or acquired (or any Excluded Subsidiary ceases to
constitute an Excluded Subsidiary) cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interests in or Indebtedness of such Subsidiary owned by or on behalf
of any Loan Party.
(l)    Further Assurances. The Borrower shall, and shall cause each other Loan
Party to, execute any and all further documents, IP Security Agreements, UCC
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of UCC financing statements, IP
Security Agreements, fixture filings, mortgages, deeds of trust and other
documents) that are required under the Collateral Documents or this Agreement to
cause the Collateral and Guarantee Requirement to be and remain satisfied at all
times (subject to the last paragraph of the Collateral and Guarantee Requirement
definition). The Borrower shall provide to the Administrative Agent, from time
to time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.
(m)    Maintenance of Ratings. The Borrower shall use commercially reasonable
efforts to maintain continuously in effect a public corporate rating from S&P
and a public corporate family rating from Moody’s, in each case in respect of
the Borrower, and a public rating of the Term Loans by each of S&P and Moody’s,
it being understood that there is no obligation to maintain any particular
rating at any time.
(n)    Pledge of Capital Stock. The Loan Parties shall pledge or cause to be
pledged all of the issued and outstanding Capital Stock of each Subsidiary held
by a Loan Party to the extent required to meet the Collateral and Guarantee
Requirement (other than any Excluded Assets (as defined in the applicable
Collateral Documents)) in accordance with, and to the extent required by, the
requirements of the Collateral Documents to the Administrative Agent for the
benefit of the Credit Parties to secure the Obligations.
(o)    Designation of Restricted Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary; provided that (i)immediately before and after such designation, no
Default shall have occurred and be continuing (or, in the case of a designation
that is necessary or advisable (as determined by the Borrower in good faith) for
the consummation of a Limited Condition Acquisition, no Default exists as of the
date the definitive acquisition agreements for such Limited Condition
Acquisition are entered into), (ii) immediately after giving effect to such
designation, the Borrower shall be in compliance on a pro forma basis with the
financial covenant set forth in ‎Section 7.04, and, as a condition precedent to
the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating compliance with such financial covenant and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Specified Indebtedness. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute (A) an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s or its
Restricted Subsidiaries’ (as applicable) Investments therein and (B) the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.
(p)    Information Regarding Collateral.
(i)    The Borrower will furnish to the Administrative Agent promptly (and in
any event within thirty (30) days thereof) written notice of any change in (A)
the legal name of any Loan Party, as set forth in its organizational documents,
(B) the jurisdiction of organization or the form of organization of any Loan
Party (including as a result of any merger or consolidation), (C) the location
of the chief executive office of any Loan Party or (D) the organizational
identification number, if any, and the Federal Taxpayer Identification Number of
such Loan Party, in each case, only with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a UCC financing statement, of such Loan Party. The Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the UCC or otherwise that are required
in order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral affected thereby. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.
(ii)    If (A) any material assets are acquired by any Loan Party after the
Closing Date (other than assets constituting Collateral under the Collateral
Documents that become subject to the Lien of the Collateral Documents upon the
acquisition thereof) or (B) any Mortgaged Property is acquired by any Loan Party
after the Closing Date, the Borrower will promptly notify the Administrative
Agent thereof and will, as promptly as practicable, and in any event within
thirty (30) days (or such longer period as the Administrative Agent may agree in
writing) or, in the case of clause ‎(B), within ninety (90) days (or such longer
period as the Administrative Agent may agree in writing) after such Mortgaged
Property is acquired, cause such assets to be subjected to a Lien securing the
Secured Obligations and take such actions as shall be necessary or reasonably
requested by the Administrative Agent to satisfy the Collateral and Guarantee
Requirement, including, without limitation, to grant and perfect such Lien, all
at the expense of the Borrower and, in the case of clause ‎(A), all to the
extent required by the Collateral Documents. It is understood and agreed that,
notwithstanding anything to the contrary set forth in this Agreement or in any
Collateral Document, the Loan Parties shall not be required to obtain (1)
foreign local law pledges (2) landlord lien waivers, estoppels or collateral
access agreements, or (3) enter into Control Agreements with respects to
Excluded Accounts.
(q)    Certain Post-Closing Obligations. The Borrower will, and will cause the
other Loan Parties to, deliver (i) each of the items set forth in subsections
(v) and (vi) of the definition of Collateral and Guarantee Requirement within
ninety (90) days of the Closing Date with respect to each Mortgaged Property and
each Deposit Account and security account (other than Excluded Accounts), as
applicable (subject to the penultimate paragraph of the Collateral and Guarantee
Requirement definition) and (ii) each of the items not required to be delivered
on the Closing Date due to the operation of the last paragraph of the Collateral
and Guarantee Requirement definition shall be delivered at the time required
pursuant to such paragraph.
Section 7.03    Negative Covenants.
(a)    Indebtedness. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(i)    Indebtedness created under the Loan Documents;
(ii)    Indebtedness existing on the Escrow Date and set forth on Schedule
7.03(a) and Refinancing Indebtedness in respect thereof;
(iii)    Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (A) such Indebtedness shall not have been transferred to any
Person other than the Borrower or any Restricted Subsidiary, (B) any such
Indebtedness owing by any Loan Party to a Restricted Subsidiary that is not a
Loan Party shall be unsecured and subordinated in right of payment to the
Obligations on terms customary for intercompany subordinated Indebtedness, as
reasonably determined by the Administrative Agent and (C) any such Indebtedness
shall be incurred in compliance with ‎Section 7.03(d);
(iv)    Guarantees incurred in compliance with ‎Section 7.03(d);
(v)    Indebtedness of the Borrower or any Restricted Subsidiary (A) incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capitalized Lease Obligations, provided that such Indebtedness
is incurred prior to or within 180 days after such acquisition or the completion
of such construction or improvement and the principal amount of such
Indebtedness does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets or (B) assumed in connection with the acquisition
of any fixed or capital assets, and Refinancing Indebtedness in respect of any
of the foregoing; provided that the aggregate principal amount of Indebtedness
permitted by this clause ‎(v), together with Sale-Leaseback Transactions
permitted under Section 7.03(e)(vii), shall not exceed $175,000,000 at any time
outstanding;
(vi)    Indebtedness in respect of netting services, overdraft protections,
deposit and checking accounts, in each case, in the ordinary course of business;
(vii)    Indebtedness in respect of letters of credit, bank guarantees and
similar instruments issued for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of business supporting obligations under
workers’ compensation, unemployment insurance and other social security laws;
(viii)    Indebtedness of the Borrower or any Restricted Subsidiary in the form
of bona fide purchase price adjustments or earn-outs incurred in connection with
any Permitted Acquisition or other Investment permitted by ‎Section 7.03(d);
(ix)    the Existing Credit Agreement (prior to the Closing Date), the Existing
Senior Notes, the Senior USD Notes, the Senior Euro Notes and any Refinancing
Indebtedness in respect thereof;
(x)    Indebtedness owed to the Borrower with respect to any return of excess
escrow funds;
(xi)    Indebtedness in connection with one or more standby letters of credit or
performance or surety bonds or completion guarantees issued by the Borrower or a
Restricted Subsidiary in the ordinary course of business or pursuant to
self-insurance obligations and not in connection with the borrowing of money or
the obtaining of advances or credit;
(xii)    (A)    Permitted Debt; provided that:
(i)    in the case of Indebtedness that is secured on a pari passu basis with
the Liens under the Loan Documents, after giving effect to the incurrence of
such Indebtedness and any related transaction on a pro forma basis, the First
Lien Net Leverage Ratio shall not exceed (x) 2.75 to 1.00 or (y) if such
Indebtedness is incurred in connection with a Permitted Acquisition, the greater
of (A) 2.75 to 1.00 and (B) the First Lien Net Leverage Ratio in effect
immediately prior thereto (in each case calculated as of the last day of the
fiscal quarter of the Borrower then most recently ended for which Financial
Statements have been delivered pursuant to ‎Section 7.01(a) (or, prior to the
first delivery pursuant to Section 7.01(a), Section 5.02(d)(i))); provided that
any such Indebtedness in the form of term loans shall be subject to the MFN
Provision;
(ii)    in the case of Indebtedness that is secured on a junior basis to the
Liens under the Loan Documents, after giving effect to the incurrence of such
Indebtedness and any related transaction on a pro forma basis the Senior Secured
Net Leverage Ratio shall not exceed (x) 2.75 to 1.00 or (y) if such Indebtedness
is incurred in connection with a Permitted Acquisition, (A) the greater of (x)
2.75 to 1.00 and (B) the Senior Secured Net Leverage Ratio in effect immediately
prior thereto (in each case calculated as of the last day of the fiscal quarter
of the Borrower then most recently ended for which Financial Statements have
been delivered pursuant to ‎Section 7.01(a) (or, prior to the first delivery
pursuant to Section 7.01(a), Section 5.02(d)(i))); and
(iii)    in the case of Indebtedness that is unsecured, after giving effect to
the incurrence of such Indebtedness and any related transaction on a pro forma
basis the Total Net Leverage Ratio shall not exceed (x) 5.50 to 1.00 or (y) if
such Indebtedness is incurred in connection with a Permitted Acquisition, (A)
the greater of (x) 5.50 to 1.00 and (B) the Total Net Leverage Ratio in effect
immediately prior thereto (in each case calculated as of the last day of the
fiscal quarter of the Borrower then most recently ended for which financial
statements have been delivered pursuant to ‎Section 7.01(a) (or, prior to the
first delivery pursuant to Section 7.01(a), Section 5.02(d)(i)));
provided, further that, for purposes of this clause ‎(xii), cash proceeds of
Permitted Debt incurred at such time shall not be netted against the applicable
amount of Consolidated First Lien Indebtedness, Consolidated Senior Secured
Indebtedness or Consolidated Total Indebtedness, as applicable, for purposes of
such calculation of the First Lien Net Leverage Ratio, Senior Secured Net
Leverage Ratio or Total Net Leverage Ratio, as applicable, at such time;
provided, further, that the aggregate principal amount of Indebtedness of the
Restricted Subsidiaries that are not Loan Parties permitted by this clause
‎(xii) shall not exceed at any time outstanding the greater of (i) $50,000,000
or (y) 5.0% of Consolidated Net Tangible Assets (measured at the time of
incurrence) and
(B)    Refinancing Indebtedness in respect of Indebtedness incurred pursuant to
clause ‎(A) above;
(xiii)    [reserved];
(xiv)    Indebtedness incurred under leases of real property in respect of
tenant improvements;
(xv)    Indebtedness of the Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition so long as such Indebtedness is not
incurred in contemplation of such Permitted Acquisition and any Refinancing
Indebtedness in respect thereof;
(xvi)    other Indebtedness in an aggregate principal amount not to exceed the
greater of (i) $175,000,000 at any time outstanding or (y) 16.0% of Consolidated
Net Tangible Assets (measured at the time of incurrence);
(xvii)    Indebtedness consisting of (A) the financing of insurance premiums and
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(xviii)    obligations under any agreement governing the provision of treasury
or cash management services, including deposit accounts, overnight draft, credit
cards, debit cards, p-cards (including purchasing cards and commercial cards),
funds transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services;
(xix)    Indebtedness in the form of Swap Agreements permitted under ‎Section
7.03(m);
(xx)    Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred in connection with the disposition
of any business, assets or Capital Stock of a Subsidiary, other than Guarantees
of Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Capital Stock; provided, however, that the maximum aggregate
liability in respect of all such Indebtedness shall at no time exceed the gross
proceeds actually received by the Borrower or such Restricted Subsidiary in
connection with such disposition;
(xxi)    Indebtedness of Foreign Subsidiaries (i) incurred to provide
consideration for, or to provide all or any portion of the funds or credit
support utilized to consummate, a Permitted Acquisition or (ii) incurred in an
aggregate principal amount outstanding at any one time not to exceed the greater
of (x) $100,000,000 or (y) 9.0% of Consolidated Net Tangible Assets (measured at
the time of incurrence);
(xxii)    the Separation Obligations; and
(xxiii)    any Assumed Liabilities (as defined in the Acquisition Agreement).
The Borrower will not, and will not permit any Restricted Subsidiary to, issue
any Disqualified Stock, other than, in the case of the Restricted Subsidiaries,
to the Borrower or any other Restricted Subsidiary; provided that any issuance
of Equity Interests of any Restricted Subsidiary that is not a Loan Party to any
Loan Party shall be subject to ‎Section 7.03(d).
For purposes of determining compliance with any restriction on the incurrence of
Indebtedness in Dollars where Indebtedness is denominated in a different
currency, the amount of such Indebtedness will be the Dollar Equivalent
determined on the date of such determination. The principal amount of any
Refinancing Indebtedness incurred in the same currency as the Indebtedness being
refinanced will be the Dollar Equivalent of the Indebtedness refinanced
determined on the date such Indebtedness refinanced was initially incurred.
Notwithstanding any other provision of this covenant, (i) increases in
Indebtedness solely due to fluctuations in the exchange rate of currencies will
not be deemed to exceed the maximum amount that the Borrower or any Restricted
Subsidiary may incur under this Section 7.03(a); and (ii) any Indebtedness that
is permitted at the time of incurrence as a result of the measurement of
Consolidated Net Tangible Assets at such time, will not be deemed to exceed the
maximum amount that the Borrower or any Restricted Subsidiary may incur under
the applicable subsection of this Section 7.03(a) solely as a result of a later
decrease in the amount of Consolidated Net Tangible Assets.
(b)    Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired, except:
(i)    Liens created under (A) the Loan Documents and (B) prior to the Closing
Date, the Existing Credit Agreement and the other documents, instruments and
agreements executed in connection therewith;
(ii)    Permitted Encumbrances;
(iii)    any Lien on any asset of the Borrower or any Restricted Subsidiary
existing on the Escrow Date and set forth on Schedule 7.03(b); provided that (A)
such Lien shall not apply to any other asset of the Borrower or any Restricted
Subsidiary and (B) such Lien shall secure only those obligations that it secures
on the Escrow Date and any extensions, renewals and refinancings thereof that do
not increase the outstanding principal amount thereof;
(iv)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes (including pursuant to a Permitted Acquisition) a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary in a transaction
permitted hereunder) after the Closing Date prior to the time such Person
becomes a Restricted Subsidiary (or is so merged or consolidated); provided that
(A) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary (or such merger or
consolidation), (B) such Lien shall not apply to any other assets of the
Borrower or any Restricted Subsidiary (other than, in the case of any such
merger or consolidation, the assets of any special purpose merger Restricted
Subsidiary that is a party thereto) and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged or consolidated), and
any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;
(v)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (A) such Liens secure only
Indebtedness permitted by ‎Section 7.03(a)(v) and obligations relating thereto
not constituting Indebtedness and (B) such Liens shall not apply to any other
asset of the Borrower or any Restricted Subsidiary (other than after-acquired
property that is (a) affixed or incorporated into the property covered by such
Lien, (b) subject to a Lien securing such Indebtedness, the terms of which
Indebtedness requires or includes a pledge of after-acquired property and (c)
the proceeds and products thereof); provided, further, that in the event
purchase money obligations are owed to any Person with respect to financing of
more than one purchase of any fixed or capital assets, such Liens may secure all
such purchase money obligations and may apply to all such fixed or capital
assets financed by such Person;
(vi)    in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under ‎Section 7.03(e), customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(vii)    in the case of (A) any Restricted Subsidiary that is not a wholly owned
Restricted Subsidiary or (B) the Equity Interests in any Person that is not a
Restricted Subsidiary, any encumbrance or restriction, including any put and
call arrangements, related to Equity Interests in such Restricted Subsidiary or
such other Person set forth in the organizational documents of such Restricted
Subsidiary or such other Person or any related joint venture, shareholders’ or
similar agreement;
(viii)    Liens solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by the Borrower or a Restricted Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;
(ix)    Liens arising from UCC financing statement filings in connection with
any supply chain finance programs or other receivables sale transactions
permitted under ‎Section 7.03(e)(ix);
(x)    any Lien on assets of any Foreign Subsidiary; provided that such Lien
shall secure only Indebtedness of such Foreign Subsidiary permitted by ‎Section
7.03(a) and obligations relating thereto not constituting Indebtedness;
(xi)    Liens on assets acquired (either directly or through the acquisition of
an entity) pursuant to the Acquisition and permitted under the Acquisition
Agreement; provided that (A) such Lien is not created in contemplation of or in
connection with the Acquisition, (B) such Lien shall not apply to any other
assets of the Borrower or any Restricted Subsidiary and (C) such Lien shall
secure only those obligations that it secures on the date of the Acquisition,
and any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;
(xii)    other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed the greater of (i) $125,000,000 and (ii) 11.0%
Consolidated Net Tangible Assets at any time outstanding;
(xiii)    Liens securing Indebtedness permitted by Section 7.03(a)(xii)(A)(1) or
(2); and
(xiv)    (A) prior to the Closing Date, Liens on escrow accounts (including the
Escrow Account) created for the benefit of or to secure, directly or indirectly,
the Senior USD Notes, the Senior Euro Notes, or this Agreement, and (B) Liens on
escrow accounts created for the benefit of or to secure, directly or indirectly,
any Permitted Debt solely to the extent such Permitted Debt is funded in escrow
prior to the closing of a Permitted Acquisition or other Investment permitted
hereunder.
(c)    Fundamental Changes; Business Activities.
(i)    The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default or Unmatured
Default shall have occurred and be continuing (or, in the case of a Limited
Condition Acquisition, no Default or Unmatured Default exists as of the date the
definitive acquisition agreements for such Limited Condition Acquisition are
entered into), (A) any Restricted Subsidiary (other than the Borrower) may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation, (B) any Person (other than the Borrower) may merge into or
consolidate with any Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary and, if any party to such merger or
consolidation is a Loan Party, a Loan Party, (C) any Restricted Subsidiary may
merge into or consolidate with any Person (other than the Borrower) in a
transaction permitted under ‎Section 7.03(e) in which, after giving effect to
such transaction, the surviving entity is not a Restricted Subsidiary, (D) any
Restricted Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders, (E) the Borrower
may merge into or consolidate with any Person; provided that (i) the Borrower
shall be the surviving Person (the “Surviving Person”) or (ii) if the Borrower
is not the Surviving Person, (a) the Surviving Person shall be a corporation
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia, (b) the Lenders shall have received all
documentation and other information with respect to the Surviving Person
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations including the PATRIOT Act; and
(c) the Borrower shall have delivered to the Administrative Agent a customary
opinion of counsel with respect to the Surviving Person and a certificate on
behalf of the Borrower signed by one of its Authorized Officers stating that all
conditions provided in this ‎Section 7.03(c)(i)(E) relating to such transaction
have been satisfied; provided that any such merger or consolidation involving a
Person that is not a wholly owned Restricted Subsidiary immediately prior to
such merger or consolidation shall not be permitted unless it is also permitted
by ‎Section 7.03(d), and (F) on the Closing Date, the Initial Borrower may merge
with and into the Borrower with the Borrower being the Surviving Person.
(ii)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than a
Permitted Business.
(d)    Investments, Loans, Advances, Guarantees and Acquisitions. The Borrower
will not, and will not permit any Restricted Subsidiary to, purchase, hold,
acquire (including pursuant to any merger or consolidation), make or otherwise
permit to exist any Investment in any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all the assets of any other Person or of a business unit, division, product line
or line of business of any other Person, except:
(i)    Investments in cash and Cash Equivalents;
(ii)    Investments existing on the Escrow Date and set forth on Schedule
7.03‎(d);
(iii)    (A) Permitted Acquisitions and (B) other Investments by the Borrower
and any of its Restricted Subsidiaries in their respective subsidiaries or joint
ventures; provided that, the aggregate amount of such Permitted Acquisitions and
Investments by the Loan Parties in, and loans and advances by the Loan Parties
to, and Guarantees by the Loan Parties of Indebtedness and other obligations of,
Restricted Subsidiaries that are not Loan Parties and joint ventures (excluding
all such Investments, loans, advances and Guarantees existing on the Escrow Date
and permitted by clause ‎(ii)‎ above) pursuant to this clause ‎(iii) and clauses
‎(iv) and ‎(v) below shall not exceed $150,000,000 at any time outstanding;
provided, further, that in the case of any such Investment under the immediately
preceding proviso, (A) no Default shall have occurred and be continuing or shall
result therefrom and (B) no more than (i) $50,000,000 of such Investments shall
consist of Intellectual Property, (ii) $75,000,000 of such Investments shall be
made in joint ventures and (iii) $75,000,000 of such Investments shall be made
in Unrestricted Subsidiaries; provided further, that the limitation described in
this proviso shall not apply to any acquisition to the extent (A) any such
consideration is financed with the proceeds of substantially concurrent sales of
Equity Interests of (other than Disqualified Stock) or capital contributions to
the Borrower or (B) the Person so acquired (or the Person owning the assets so
acquired) becomes a Loan Party even though such Person owns Capital Stock in
Persons that are not otherwise required to become Loan Parties, if, in the case
of this clause (B), at least 60.0% of the Consolidated EBITDA of the Person(s)
acquired in such acquisition (or the Persons owning the assets so acquired) (for
this purpose and for the component definitions used in the definition of
“Consolidated EBITDA”, determined on a consolidated basis for such Person(s) and
the Restricted Subsidiaries) is generated by Person(s) that will become Loan
Parties (i.e., disregarding any Consolidated EBITDA generated by Restricted
Subsidiaries of such Persons that are not (or will not become) Loan Parties).
(iv)    loans or advances made by the Borrower to any Restricted Subsidiary or
made by any Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary; provided that (A) the Indebtedness resulting therefrom is permitted
by ‎Section 7.03(a)(iii) and (B) the amount of such loans and advances made by
the Loan Parties to Restricted Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause ‎(iii) above;
(v)    Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness
or other obligations of the Borrower or any Restricted Subsidiary (including any
such Guarantees arising as a result of any such Person being a joint and several
coapplicant with respect to any letter of credit or letter of guaranty);
provided that the aggregate amount of Indebtedness and other obligations of
Restricted Subsidiaries that are not Loan Parties that is Guaranteed by any Loan
Party shall be subject to the limitation set forth in clause ‎(iii) above;
(vi)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(vii)    Investments in the form of equity commitments issued to or for the
benefit of an Unrestricted Subsidiary in connection with the closing in escrow
of an offering of Indebtedness by such Unrestricted Subsidiary the proceeds of
which will be used to consummate the transactions set forth in the Odin
Acquisition Agreement solely to the extent such Indebtedness will be Permitted
Debt of the Borrower or another Loan Party when the proceeds thereof are
released from escrow and the aggregate principal amount of such Indebtedness
does not exceed $1,100,000,000; provided that the amount of any such Investment
shall not exceed (x) the amount of interest that would accrue on such
Indebtedness through the maximum escrow period therefor plus (y) an amount
sufficient to fund the upfront fees and original issue discount and any
applicable premium with respect to such Indebtedness;
(viii)    deposits, prepayments and other credits to suppliers, lessors and
landlords made in the ordinary course of business;
(ix)    advances by the Borrower or any Restricted Subsidiary to employees in
the ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes;
(x)    Investments made as a result of receipt of noncash consideration from a
sale, transfer or other disposition of assets permitted under ‎Section
7.03(e)(viii);
(xi)    Investments in the form of Swap Agreements permitted under ‎Section
7.03(m);
(xii)    Investments constituting deposits described in clauses (iii) and (iv)
of the definition of “Permitted Encumbrances” and endorsements of instruments
for collection or deposit in the ordinary course of business;
(xiii)    consummation of the Transactions and the Permitted Reorganization
Transactions;
(xiv)    Investments by a Restricted Subsidiary of the Borrower that is not a
Loan Party in any Loan Party or in any other such Restricted Subsidiary that is
also not a Loan Party;
(xv)    other Investments in an amount not to exceed the Available Amount;
provided that, at the time each such Investment is made no Default shall have
occurred and be continuing or would result therefrom (or, in the case of an
Investment that is necessary or advisable (as determined by the Borrower in good
faith) for the consummation of a Limited Condition Acquisition, no Default
exists as of the date the definitive acquisition agreements for such Limited
Condition Acquisition are entered into);
(xvi)    (x) other Investments in any Person in an aggregate amount not to
exceed the greater of (i) $125,000,000 and (ii) 11.0% Consolidated Net Tangible
Assets at any time outstanding and (y) Investments in any person engaged in a
Permitted Business in an aggregate amount not to exceed the greater of (x)
$125,000,000 and (y) 11.0% of Consolidated Net Tangible Assets (measured at the
time of Investment); and
(xvii)    unlimited Investments so long as (1) no Unmatured Default or Default
shall have occurred and be continuing or would result therefrom and (2) after
giving effect to such Investment on a pro forma basis the Senior Secured Net
Leverage Ratio shall not exceed 2.75 to 1.00 (calculated as of the last day of
the fiscal quarter of the Borrower then most recently ended for which financial
statements have been delivered pursuant to ‎Section 7.01(a) (or, prior to the
first delivery pursuant to Section 7.01(a), Section 5.02(d)(i))).
For the purposes of this Section, any unreimbursed payment by the Borrower or
any Restricted Subsidiary for goods or services delivered to any Subsidiary,
other than, in the case of a Restricted Subsidiary, itself, shall be deemed to
be an Investment in such Subsidiary.
(e)    Asset Sales and Equity Issuances. The Borrower will not, and will not
permit any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose
of any asset, including any Equity Interest owned by it, nor will the Borrower
permit any Restricted Subsidiary to issue any additional Equity Interests in
such Restricted Subsidiary (other than to the Borrower or any other Restricted
Subsidiary in compliance with ‎Section 7.03(d), and other than directors’
qualifying shares and other nominal amounts of Equity Interests that are
required to be held by other Persons under applicable law), except:
(i)    (A) sales of inventory, (B) sales, transfers and other dispositions of
used, surplus, obsolete or outmoded machinery or equipment and (C) dispositions
of cash and Cash Equivalents, in each case (other than in the case of clause
‎(c)) in the ordinary course of business;
(ii)    sales, transfers, leases and other dispositions to the Borrower or any
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary that is not a Loan Party shall be
made in compliance with ‎Section 7.03(d) and ‎Section 7.03(i);
(iii)    the sale or discount of accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof and not in connection with any financing transaction (other than
transactions permitted under ‎Section 7.03(e)(ix));
(iv)    dispositions of assets subject to any casualty or condemnation
proceeding (including in lieu thereof);
(v)    leases or subleases of real property granted by the Borrower or any of
its Restricted Subsidiary to third Persons not interfering in any material
respect with the business of the Borrower or any Restricted Subsidiary;
(vi)    the sale, transfer or other disposition of Intellectual Property (A) in
the ordinary course of business including pursuant to non-exclusive licenses of
any Intellectual Property, or (B) which, in the reasonable judgment of the
Borrower or any of its Restricted Subsidiary, are determined to be uneconomical,
negligible, unused or obsolete in the conduct of business;
(vii)    dispositions of assets in respect of Sale-Leaseback Transactions in an
aggregate amount, together with the aggregate amount of Indebtedness incurred
pursuant to Section 7.03(a)(v) not to exceed $175,000,000;
(viii)    sales, transfers and other dispositions of assets that are not
permitted by any other clause of this Section; provided that (A) such sales,
transfers and other dispositions shall be made for fair value, (B) at least
75.0% of the consideration for such sales, transfers and other dispositions
shall consist of cash or Cash Equivalents; provided that for purposes of the
foregoing, the amount of (x) any liabilities (as shown on the Borrower’s most
recent balance sheet or in the notes thereto) of the Borrower or any Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Secured Obligations) that are assumed by the transferee of any such assets and
from which the Borrower and all Restricted Subsidiaries have been validly
released by all creditors in writing, (y) any securities received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash (to the extent of the
cash received) within ninety (90) days following the closing of such
disposition, and (z) any Designated Noncash Consideration received by the
Borrower or any of its Restricted Subsidiaries in such asset sale having an
aggregate fair market value, taken together with all other Designated Noncash
Consideration received pursuant to this clause (B) that is at that time
outstanding, not to exceed $35,000,000, shall be deemed to be cash for purposes
of this paragraph and for no other purpose, (C) the proceeds of such sale,
transfer or other distribution shall be applied to the extent required under
‎Section 2.04(b)(ii) and (D) the aggregate proceeds of all such sales, transfers
and other distributions in reliance on this clause (viii) during any fiscal year
of the Borrower shall not exceed 10.0% of Consolidated Assets as of the last day
or the immediately preceding year;
(ix)    dispositions of accounts receivable and related assets in connection
with any supply chain finance programs or other receivables sale transactions,
provided that the aggregate outstanding balance of accounts receivable so sold
by the Borrower and any Restricted Subsidiaries during any fiscal year of the
Borrower shall not exceed $500,000,000; and
(x)    any disposition of assets pursuant to the Divestiture Process or the
Permitted Reorganization Transactions.
(f)    [Reserved].
(g)    [Reserved].
(h)    Restricted Payments; Certain Payments of Indebtedness.
(i)    The Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except that
(A) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Stock) of the Borrower, (B) any Restricted Subsidiary may declare and pay
dividends or make other distributions with respect to its Equity Interests, or
make other Restricted Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests (or, if not ratably, on a basis
more favorable to the Borrower and the Restricted Subsidiaries), (C) the
Borrower may make Restricted Payments, not exceeding $30,000,000 during any
fiscal year of the Borrower, pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Borrower and the
Restricted Subsidiaries (with any unused amount available in the following
fiscal year only), (D) the Borrower may repurchase Equity Interests (1) upon the
exercise of stock options, deferred stock units and restricted shares to the
extent such Equity Interests represent a portion of the exercise price of such
stock options, deferred stock units or restricted shares and (2) in connection
with the withholding of a portion of the Equity Interests granted or awarded to
a director or an employee to pay for the taxes payable by such director or
employee upon such grant or award, (E) the Borrower may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in the Borrower in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for shares of common stock in the
Borrower, (F) so long as no Default has occurred and is continuing, the Borrower
may declare and make Restricted Payments in an aggregate amount, together with
payments made pursuant to Section 7.03(h)(ii)(F), not to exceed $100,000,000 in
any fiscal year in respect of dividends on the Borrower’s common or preferred
stock, (G) so long as no Default has occurred and is continuing as of the date
such dividend is declared (or, in the case of a Restricted Payment that is
necessary or advisable (as determined by the Borrower in good faith) for the
consummation of a Limited Condition Acquisition, no Default exists as of the
date the definitive acquisition agreements for such Limited Condition
Acquisition are entered into), the Borrower may make additional Restricted
Payments in an amount not to exceed the Available Amount and (H) the Borrower
may make additional Restricted Payments; provided that at the time of and
immediately after giving effect to any such Restricted Payment referred to in
this clause ‎(H), (1) no Default shall have occurred and be continuing or would
result therefrom (or, in the case of a Restricted Payment that is necessary or
advisable (as determined by the Borrower in good faith) for the consummation of
a Limited Condition Acquisition, no Default exists as of the date the definitive
acquisition agreements for such Limited Condition Acquisition are entered into)
and (2) after giving effect to such Restricted Payment and any related
transaction on a pro forma basis the Senior Secured Net Leverage Ratio shall not
exceed 2.75 to 1.00 (calculated as of the last day of the fiscal quarter of the
Borrower then most recently ended for which financial statements have been
delivered pursuant to ‎Section 7.01(a) (or, prior to the first delivery pursuant
to Section 7.01(a), Section 5.02(d)(i))).
(ii)    The Borrower will not, and will not permit any Restricted Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness permitted by ‎Section 7.03(a)(xii),
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any other Specified Indebtedness, except:
(A)    payments of regularly scheduled interest and principal as and when due in
respect of any Specified Indebtedness, other than payments in respect of any
Subordinated Indebtedness prohibited by the subordination provisions thereof;
(B)    refinancings of Specified Indebtedness with the proceeds of other
Indebtedness permitted under ‎Section 7.03(a);
(C)    payments of or in respect of Specified Indebtedness solely by issuance of
the common stock of the Borrower;
(D)    payments of or in respect of Specified Indebtedness incurred by any
Restricted Subsidiary that is not a Loan Party;
(E)    other payments of or in respect of Specified Indebtedness; provided that
at the time of and immediately after giving effect thereto, (1) no Default or
Unmatured Default shall have occurred and be continuing or would result
therefrom and (2) the amount of such payment shall not exceed the Available
Amount as of the date thereof;
(F)    so long as no Default has occurred and is continuing, other payments of
or in respect of Specified Indebtedness in an aggregate amount, together with
the Restricted Payments made pursuant to Section 7.03(h)(i)(F), not to exceed
$100,000,000 in any fiscal year;
(G)    other payments of or in respect of Specified Indebtedness; provided that
at the time of and immediately after giving effect to any such payment (1) no
Unmatured Default or Default shall have occurred and be continuing or would
result therefrom and (2) after giving effect to such payment on a pro forma
basis the Senior Secured Net Leverage Ratio shall not exceed 2.75 to 1.00
(calculated as of the last day of the fiscal quarter of the Borrower then most
recently ended for which financial statements have been delivered pursuant to
‎Section 7.01(a) (or, prior to the first delivery pursuant to Section 7.01(a),
Section 5.02(d)(i))).
(iii)    The Borrower will not, and will not permit any of the Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any documentation governing
Specified Indebtedness.
(i)    Transactions with Affiliates. The Borrower will not, and will not permit
any Restricted Subsidiary to, sell, lease, license or otherwise transfer any
assets to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(i) transactions in the ordinary course of business at prices and on terms and
conditions, taken as a whole, not less favorable to the Borrower or such
Restricted Subsidiary than those that would prevail in an arm’s-length
transaction with unrelated third parties, (ii) transactions between or among the
Borrower and the Restricted Subsidiaries not involving any other Affiliate,
(iii) any Restricted Payment permitted by ‎Section 7.03(h), (iv) any guarantees
of Indebtedness or other obligations of Affiliates if such Indebtedness or other
obligations would be permitted to be incurred by the Borrower or a Restricted
Subsidiary under this Agreement and are incurred by such Affiliate to a third
party on arm’s length terms, (v) any Investments permitted by Section 7.03(d),
(vi) the payment of reasonable fees and compensation to, and the providing of
reasonable indemnities on behalf of, directors and officers of the Borrower or
any Restricted Subsidiary, as determined by the Board of Directors of the
Borrower in good faith, (vii) the Transactions contemplated by the Acquisition
Agreement and the Permitted Reorganization Transactions, (vi) the transactions
described on Schedule 7.03(i), (viii) any reasonable or customary employment,
consulting, service, severance, termination agreement, employee benefit plan,
compensation arrangement, indemnification arrangement, or any similar
arrangement entered into by the Borrower or a Restricted Subsidiary with a
current or former director, officer or employee of the Borrower or a Restricted
Subsidiary and payments related thereto; or any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements and other compensation arrangements, options
to purchase Capital Stock of the Borrower, restricted stock plans, restricted
stock unit plans, long-term incentive plans, stock appreciation rights plans,
participation plans or similar employee benefits plans and/or indemnity provided
on behalf of directors, officers and employees of the Borrower or a Restricted
Subsidiary approved by the Board of Directors of the Borrower, (ix) (A)
reimbursement of employee travel and lodging costs and other business expenses
incurred in the ordinary course of business and (B) loans and advances to
employees made in the ordinary course of business in compliance with applicable
laws and consistent with the past practices of the Borrower or that Restricted
Subsidiary, as the case may be; (x) pledges of equity interests of Unrestricted
Subsidiaries to secure Indebtedness of such Unrestricted Subsidiaries, (xi) the
merger by Initial Borrower on the Closing Date with and into the Company; (xii)
Indebtedness permitted by Section 7.03(a)(iv); (xiii) Investments or
Indebtedness in the form of equity commitments issued to or for the benefit of
an Unrestricted Subsidiary in connection with the closing in escrow of any
offering of Indebtedness by such Unrestricted Subsidiary the proceeds of which
will be used to consummate the transactions set forth in the Odin Acquisition
Agreement solely to the extent such Indebtedness will be Permitted Debt of the
Borrower or another Loan Party when the proceeds thereof are released from
escrow and the aggregate principal amount of such Indebtedness does not exceed
$1,100,000,000; provided that the aggregate amount of any such Investments or
Indebtedness shall not exceed (x) the amount of interest that would accrue on
such Indebtedness through the maximum escrow period therefor plus (y) an amount
sufficient to fund the upfront fees and original issue discount and any
applicable premium with respect to such Indebtedness and (xiv) the merger of the
Unrestricted Subsidiary referred to in clause (xiii) with and into the Company
on the closing date of the Odin Acquisition.
(j)    Restrictive Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that restricts or imposes any condition
upon (i) the ability of the Borrower or any Restricted Subsidiary to create,
incur or permit to exist any Lien upon any of its assets to secure the
Obligations or (ii) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to its Equity Interests or to make or repay
loans or advances to the Borrower or to Guarantee the Obligations; provided that
(x) the foregoing shall not apply to (A) restrictions and conditions imposed by
Requirements of Law or by any Loan Document, (B) restrictions and conditions
existing on the Escrow Date identified on Schedule 7.03(j) (but shall apply to
any amendment or modification), (C) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold and such sale is permitted hereunder, (D) in the case of any
Restricted Subsidiary that is not a wholly owned Restricted Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreement, provided that such restrictions and
conditions apply only to such Restricted Subsidiary and to any Equity Interests
in such Restricted Subsidiary, (E) restrictions and conditions set forth in the
Existing Credit Agreement (prior to the Closing Date), the Existing Senior Note
Indenture, the Senior USD Note Indenture and the Senior Euro Note Indenture,
documents in connection with Permitted Debt and permitted Refinancings of each
of the foregoing, provided that such restrictions and conditions are no more
onerous than those set forth in (x) with respect to the Existing Senior Notes,
the Existing Senior Notes Indenture as in effect on June 1, 2015 and (y) with
respect to the Senior USD Notes and the Senior Euro Notes, the Senior USD Note
Indenture and the Senior Euro Note Indenture as in effect on the Escrow Date,
(F) restrictions and conditions imposed by agreements relating to Indebtedness
of Restricted Subsidiaries that are not Loan Parties permitted under ‎Section
7.03(a), (G) restrictions and conditions with respect to cash to secure letters
of credit and other segregated deposits that are permitted pursuant to ‎Section
7.03(b)(viii), (H) restrictions and conditions with respect to the disposition
or distribution of assets or property in joint venture agreements and other
similar agreements entered into in the ordinary course of business; (I)
restrictions and conditions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business; (J)
restrictions and conditions arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, detract from the value of property or assets of the Borrower or
any Restricted Subsidiary thereof in any manner material to the Borrower or any
Restricted Subsidiary thereof; (K) restrictions and conditions contained in
Hedging Obligations; and (L) customary restrictions and conditions with respect
to any supply chain finance programs or other receivables sale transactions
permitted under ‎Section 7.03(e)(ix), (y) clause ‎(i) of the foregoing shall not
apply to (A) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by ‎Section 7.03(a) if such restrictions or
conditions apply only to the assets securing such Indebtedness and (B) customary
provisions in leases and other agreements restricting the assignment thereof and
(z) clause ‎(ii) of the foregoing shall not apply to restrictions and conditions
imposed by agreements relating to Indebtedness of any Restricted Subsidiary in
existence at the time such Restricted Subsidiary became a Restricted Subsidiary
and otherwise permitted under ‎Section 7.03(a) (but shall apply to any amendment
or modification expanding the scope of, any such restriction or condition),
provided that such restrictions and conditions apply only to such Restricted
Subsidiary. Nothing in this paragraph shall be deemed to modify the requirements
set forth in the definition of the term “Collateral and Guarantee Requirement”
or the obligations of the Loan Parties under Sections ‎7.02(k), ‎7.02(l) or
‎7.02(p) or under the Collateral Documents.
(k)    Amendment of Organizational Documents. The Borrower will not, or will
permit any Restricted Subsidiary to, amend, modify or waive any of its rights
under its articles or certificate of incorporation, by-laws or other
organizational documents, in either case, to the extent such amendment,
modification or waiver would be adverse in any material respect to the rights or
interests of the Lenders hereunder or under any other Loan Document.
(l)    Changes in Fiscal Periods. The Borrower will not change its fiscal year
or its method of determining fiscal quarters.
(m)    Swap Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreement, other than Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or a Restricted Subsidiary is exposed in the conduct
of its business or the management of its liabilities and not for speculative
purposes.
(n)    Margin Regulations; Use of Proceeds. Neither the Borrower nor any of its
Subsidiaries, shall use all or any portion of the proceeds of any credit
extended under this Agreement (i) to purchase or carry Margin Stock in violation
of any of the regulations of the Board, including Regulations T, U and X. The
Borrower will not request any Loan, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
Section 7.04    Financial Covenant. Without the written consent of the Required
Pro Rata Lenders, the Borrower shall not permit the Total Net Leverage Ratio as
of the end of any fiscal quarter to exceed (A) for any fiscal quarter ending on
or prior to June 30, 2020, 6.25:1.00, (B) for any fiscal quarter ending after
the fiscal quarter ending after June 30, 2020 and on or prior to December 31,
2021, 5.75:1.00, (C) for any fiscal quarter ending thereafter, 5.25: 1.00. The
Total Net Leverage Ratio shall be calculated as of the last day of each fiscal
quarter based upon (i) for Indebtedness, as of the last day of each such fiscal
quarter and (ii) for Consolidated EBITDA, the actual amount for the four-quarter
period ending on such day.
Section 7.05    Permitted Activities of the Initial Borrower. From and after the
Escrow Date and to the earlier of (i) the Closing Date and (ii) the date that
all of the Obligations (other than contingent indemnity obligations) shall have
been fully and indefeasibly paid and satisfied in cash and all financing
arrangements among the Initial Borrower and the Lenders shall have been
terminated shall have expired, been canceled or terminated, unless the Required
Lenders shall otherwise give prior written consents, the Initial Borrower shall
not (x) incur Indebtedness (other than the Senior USD Notes and under this
Agreement), (y) pledge any of its assets or incur or permit to exist any Lien or
encumbrances on any of its assets (other than pursuant to the escrow
arrangements with respect to the proceeds of the Senior USD Notes and the Term
Loans) or (z) engage in any other activity, in each case, other than the merger
of the Initial Borrower with the Borrower and other activities in the ordinary
course of its entry into and performance of its payment obligations under this
Agreement, the Senior USD Note Indenture or as contemplated by and activities
incidental to its obligations under escrow arrangements with respect to the
proceeds of the Senior USD Notes and the Term Loans.
ARTICLE 8    
Defaults
Section 8.01    Defaults. Commencing on the Closing Date, each of the following
occurrences shall constitute a Default under this Agreement:
(a)    Failure to Make Payments When Due. The Borrower shall (i) fail to pay
when due any of the Obligations consisting of principal with respect to any Loan
or Reimbursement Obligations with respect to Letters of Credit whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise; or (ii)
shall fail to pay within five (5) Business Days of the date when due any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause ‎(i)) payable under this Agreement or the other Loan
Documents.
(b)    Breach of Certain Covenants.
(i)    The Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections ‎7.01(b)(i), ‎7.02(b) (with respect to the
existence of the Borrower) or ‎7.02(j) or in ‎Section 7.03 or ‎7.04; provided
that an Unmatured Default or a Default that results from a failure of the
Borrower to comply with ‎Section 7.04 shall not constitute a Default for
purposes of the Term B Facility or any facility other than the Revolving
Facility and the Term A Facility unless and until the date upon which the
Required Pro Rata Lenders have actually terminated all Revolving Loan
Commitments and declared all Term A Loans and any Revolving Loans to be
immediately due and payable in accordance with this Agreement; or
(ii)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those specified in Sections ‎8.01(a) or ‎8.01(b)(i)), and such failure shall
continue unremedied for a period of thirty (30) days after the earlier to occur
of (A) the date on which written notice from the Administrative Agent or any
Lender is received by the Borrower of such breach and (B) the date on which a
member of the Senior Management Team of the Borrower or any Subsidiary Guarantor
had knowledge of the existence of such breach.
(c)    Breach of Representation or Warranty. Any representation, warranty or
certification made or deemed made by the Borrower to the Administrative Agent or
any Lender herein or by the Borrower or any of its Restricted Subsidiaries in or
in connection with this Agreement or any of the other Loan Documents or any
amendment or modification thereof or waiver thereunder, or in any statement,
report, certificate, financial statement or other document at any time given by
any such Person pursuant to any of the Loan Documents shall be false or
misleading in any material respect on the date as of which made (or deemed
made).
(d)    Default as to Other Indebtedness.
(i)    The Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, termination payment or other payment obligation
and regardless of amount) in respect of any Material Indebtedness (other than
the Obligations), when and as the same shall become due and payable (after
giving effect to any applicable grace period).
(ii)    Any event or condition shall occur that results in any Material
Indebtedness becoming due or being terminated or required to be prepaid,
repurchased, redeemed or defeased prior to its scheduled maturity, or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf, or, in the case of any Swap Agreement, the applicable
counterparty, to cause any Material Indebtedness to become due, or to terminate
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause ‎(ii) shall not apply
to (A) any secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the assets securing such Indebtedness or (B) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof
permitted under ‎Section 7.03(a).
(e)    Involuntary Bankruptcy; Appointment of Receiver, Etc. An involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of the Borrower or
any Material Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered.
(f)    Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or any
Material Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation (other than any liquidation permitted by ‎Section
7.03(c)(i)(D), reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause ‎(a), (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors, or the
Board of Directors (or similar governing body) of the Borrower or any Material
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to above in this
clause ‎(f);
(g)    Judgments and Attachments. One or more judgments for the payment of money
in an aggregate amount in excess of $50,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment and has not denied coverage) shall be rendered against the
Borrower or any Restricted Subsidiary, or any combination thereof, and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Restricted Subsidiary to enforce any such judgment.
(h)    Loan Documents and Collateral Matters.
(i)    Any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder (including
as a result of a transaction permitted under the Loan Documents) or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document.
(ii)    Any Lien purported to be created under any Collateral Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material Collateral, with the priority required by the
applicable Collateral Document, except (A) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents to a Person that is not a Loan Party, (B) the release thereof as
provided in the applicable Collateral Document or ‎Section 10.14 or (C) as a
result of the failure of the Administrative Agent to (x) maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under the Collateral Agreement or (y) continue in accordance with applicable law
the effectiveness of any UCC financing statement.
(i)    Inability to Pay Debts. The Borrower or any Material Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due.
(j)    Termination Event. Any Termination Event, which either alone or together
with any other Termination Events, occurs which the Required Lenders believe is
reasonably likely to subject either the Borrower or any of its Restricted
Subsidiaries to liability individually or in the aggregate in excess of
$50,000,000.
(k)    Change of Control. A Change of Control shall occur.
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with ‎Section 9.03.
Section 8.02    Remedies Prior to Closing Date. In the event that any Escrow
Agreement Default (under and as defined in the Escrow Agreement) occurs and is
continuing on or prior to the Closing Date, so long as such event, condition or
failure is continuing, (A) the Administrative Agent shall, at the written
instruction of the Required Term Lenders, declare the Term Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Term Loans then outstanding
so declared to be due and payable, together with accrued interest thereon and
all fees and other obligations of the Initial Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other notice of any kind, all
of which are hereby waived by the Initial Borrower, and (B) the Administrative
Agent may (and if directed by the Required Term Lenders, shall) foreclose or
otherwise enforce any Lien granted to the Administrative Agent, for the benefit
of the Secured Parties, to secure payment and performance of the Obligations in
accordance with the terms of the Escrow Agreement and exercise any and all
rights and remedies afforded by applicable Law, by any of the Loan Documents, by
equity, or otherwise.
ARTICLE 9    
Acceleration, Defaulting Lenders; Waivers, Amendments and Remedies
Section 9.01    Termination of Commitments; Acceleration. If any Default
described in Sections ‎8.01(e) or ‎8.01(f) occurs with respect to the Borrower,
the obligations of the Lenders to make Loans hereunder and the obligation of the
Issuing Banks to issue Letters of Credit hereunder shall automatically terminate
and the Obligations shall immediately become due and payable without any
election or action on the part of the Administrative Agent or any Lender. If any
other Default occurs, the Required Lenders may terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation of the
Issuing Banks to issue Letters of Credit hereunder, or declare the Obligations
to be due and payable, or both, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower expressly waives. Without in any way
limiting the foregoing, after the occurrence and during the continuance of a
Default, the Administrative Agent shall be entitled to exercise its right to
require cash collateral in support of 105.0% of the then aggregate outstanding
L/C Obligations in accordance with ‎Section 3.11.
Section 9.02    Defaulting Lender. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the Revolving Loan Commitment of such
Defaulting Lender pursuant to ‎Section 2.14(c)(i);
(b)    the Commitments, Loans and other Revolving Credit Obligations of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or Required Pro Rata Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to ‎Section 9.03); provided that this clause ‎(b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;
(c)    if any Swing Line Obligations or L/C Obligations exist at the time such
Lender becomes a Defaulting Lender then:
(i)    all or any part of the Swing Line Obligations and L/C Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares of the Revolving Facility but
only to the extent the sum of all non-Defaulting Lenders’ Revolving Credit
Obligations plus such Defaulting Lender’s Swing Line Obligations and L/C
Obligations does not exceed the total of all non-Defaulting Lenders’ Revolving
Loan Commitments;
(ii)    if the reallocation described in clause ‎(i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Obligations
and (y) second, cash collateralize for the benefit of each Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Obligations
(after giving effect to any partial reallocation pursuant to clause ‎(i) above)
in accordance with the procedures set forth in ‎Section 3.11 for so long as such
L/C Obligations are outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause ‎(ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to ‎Section 3.08
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;
(iv)    if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause ‎(i) above, then the fees payable to the Revolving Lenders
pursuant to ‎Section 3.08 shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares of the Revolving Facility; and
(v)    if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause ‎(i) or ‎(ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all Commitment Fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Revolving Loan Commitment that was utilized by such L/C
Obligations) and letter of credit fees payable under ‎Section 3.08 with respect
to such Defaulting Lender’s L/C Obligations shall be payable to such Issuing
Bank until and to the extent that such L/C Obligations are reallocated and/or
cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swing Line Bank shall
not be required to fund any Swing Line Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100.0% covered by the Revolving Loan Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with ‎Section 9.02(c), and participating interests in any such
newly made Swing Line Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
‎Section 9.02(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a parent of any Lender shall occur
following the Escrow Date and for so long as such event shall continue or (ii)
the Swing Line Bank or any Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swing Line Bank shall not be
required to fund any Swing Line Loan and such Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swing Line Bank or
such Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swing Line Bank or such Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Borrower, the Swing Line Bank
and the Issuing Banks each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Obligations and L/C Obligations of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Loan Commitment and on such
date such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders (other than Swing Line Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Share of the Revolving Facility.
Section 9.03    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under any other Loan Document
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph ‎(b) of this ‎Section 9.03, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. Without limiting the generality of the
foregoing, the execution and delivery of this Agreement or the making of a Loan
shall not be construed as a waiver of any Unmatured Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Unmatured Default at the time.
(b)    Except as provided in Sections ‎2.05(b), ‎2.20, ‎4.03(b) and ‎9.03(c),
none of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that
(i)    any provision of this Agreement or any other Loan Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any technical error, ambiguity, omission, defect or inconsistency
so long as, in each case, the Lenders shall have received at least five (5)
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five (5) Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment; and
(ii)    no such agreement shall (A) increase the Commitment of any Lender
without the written consent of such Lender, (B) reduce or forgive the principal
amount of any Loan or reduce the rate of interest thereon or reduce or forgive
any interest or fees (including any prepayment fees) payable hereunder without
the written consent of each Lender directly affected thereby, (C) postpone the
scheduled maturity date of any Loan, or the date of any scheduled payment of the
principal amount of any Loan under Sections 2.04(c), ‎2.14 or ‎2.21, or any date
for the payment of any interest or fees payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (D) change Sections ‎12.02 or ‎12.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, (E) change any of the provisions of this
‎Section 9.03(b) or the percentage set forth in the definition of the terms
“Required Lenders”, “Required Term Lenders” or “Required Pro Rata Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Revolving Lender or Lender of such
Class, as the case may be); provided that, with the consent of the Required
Lenders, the provisions of this ‎Section 9.03(b) and the definition of the term
“Required Lenders” may be amended to include references to any new class of
loans created under this Agreement (or to lenders extending such loans) on
substantially the same basis as the corresponding references relating to the
existing Classes of Loans or Lenders, (F) release substantially all of the value
of the Guarantees provided by the Guarantors (including, in each case, by
limiting liability in respect thereof) created under the Collateral Agreement
without the written consent of each Lender (except as expressly provided in
‎Section 10.14 or the Collateral Agreement) (including any such release by the
Administrative Agent in connection with any sale or other disposition of any
Subsidiary upon the exercise of remedies under the Collateral Documents), it
being understood that an amendment or other modification of the type of
obligations guaranteed under the Collateral Agreement shall not be deemed to be
a release or limitation of any Guarantee), (G) release all or substantially all
the Collateral from the Liens of the Collateral Documents, without the written
consent of each Lender (except as expressly provided in ‎Section 10.14 or the
applicable Collateral Document (including any such release by the Administrative
Agent in connection with any sale or other disposition of the Collateral upon
the exercise of remedies under the Collateral Documents), it being understood
that an amendment or other modification of the type of obligations secured by
the Collateral Documents shall not be deemed to be a release of the Collateral
from the Liens of the Collateral Documents) and (H) change any provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
representing a Majority in Interest of each affected Class; provided, further
that (1) no such agreement shall amend, modify, extend or otherwise affect the
rights or obligations of the Administrative Agent without the prior written
consent of the Administrative Agent; (2) no amendment, waiver or consent shall,
unless in writing and signed by each Issuing Bank in addition to the Lenders
required above, affect the rights or duties of Issuing Bank under this Agreement
or any L/C Document relating to any Letter of Credit issued or to be issued by
it; (3) no amendment, waiver or consent shall, unless in writing and signed by a
Swing Line Bank in addition to the Lenders required above, affect the rights or
duties of such Swing Line Bank under this Agreement; (4) no amendment, waiver or
consent shall be made to modify ‎Section 7.04 or any definition related thereto
(as any such definition is used for purposes of ‎Section 7.04) without the
written consent of the Required Pro Rata Lenders; provided, however, that the
waivers described in this clause ‎(4) shall not require the consent of any
Lenders other than the Required Pro Rata Lenders; (5) no amendment, waiver or
consent shall be made to accelerate the Revolving Facility or the Term A
Facility upon a breach of ‎Section 7.04 or waive any Default resulting from a
failure to perform or observe the requirements of ‎Section 7.04 without the
written consent of the Required Pro Rata Lenders; provided, however, that the
waivers described in this clause ‎(5) shall not require the consent of any
Lenders other than the Required Pro Rata Lenders and (6) any amendment, waiver
or other modification of this Agreement that by its terms affects the rights or
duties under this Agreement of the Lenders of one or more Classes (but not the
Lenders of any other Class), may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite number or percentage in
interest of each affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time. Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement or any
other Loan Document shall be required of, in the case of any amendment, waiver
or other modification referred to in clause ‎(c) of the first proviso of this
paragraph, any Lender that receives payment in full of the principal of and
interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification.
(c)    Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Credit Party, consent to a departure by any Loan
Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or in any other Collateral Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Collateral and Guarantee Requirement.”
Additionally, the Administrative Agent may, without the consent of any Lender:
enter into any Junior Lien Intercreditor Agreement or Pari Passu Intercreditor
Agreement (or any amendment or supplement thereto) to the extent the Loan
Parties have incurred Indebtedness secured by Liens that are required to be
subject to the Junior Lien Intercreditor Agreement or Pari Passu Intercreditor
Agreement.
(d)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this ‎Section 9.03 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.
(e)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of each Lender or each affected Lender, the consent of the
Required Lenders is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement with respect
to the Class of Loans or Commitments that is the subject of the related consent,
waiver, or amendment, as applicable, pursuant to ‎Section 2.19; provided that
the applicable Replacement Lender shall have consented to the proposed
amendment, waiver or consent.
Section 9.04    Preservation of Rights. No delay or omission of the Lenders or
the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Loan or the issuance of a Letter of
Credit notwithstanding the existence of a Default or the inability of the
Borrower to satisfy the conditions precedent to such Loan or issuance of such
Letter of Credit shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to ‎Section 9.03, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until all of the Obligations (other than contingent
indemnity obligations) shall have been fully and indefeasibly paid and satisfied
in cash, all financing arrangements among the Borrower and the Lenders shall
have been terminated and all of the Letters of Credit shall have expired, been
canceled or terminated.
ARTICLE 10    
General Provisions
Section 10.01    Survival of Representations. All representations and warranties
of the Borrower contained in this Agreement shall survive delivery of this
Agreement and the making of the Loans herein contemplated.
Section 10.02    Governmental Regulation. Anything contained in this Agreement
to the contrary notwithstanding, no Lender shall be obligated to extend credit
to the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
Section 10.03    Performance of Obligations. The Borrower agrees that after the
occurrence and during the continuance of a Default, the Administrative Agent
may, but shall have no obligation to, make any payment or perform any act
required of the Borrower under any Loan Document to the extent the
Administrative Agent determines that such action shall be necessary or advisable
in order to protect or preserve the rights of the Lenders and Issuing Banks
hereunder. The Administrative Agent shall use its reasonable efforts to give the
Borrower notice of any action taken under this ‎Section 10.03 prior to the
taking of such action or promptly thereafter provided the failure to give such
notice shall not affect the Borrower’s obligations in respect thereof. The
Borrower agrees to pay the Administrative Agent, upon demand, the principal
amount of all funds advanced by the Administrative Agent under this ‎Section
10.03, together with interest thereon at the rate from time to time applicable
to Floating Rate Loans from the date of such advance until the outstanding
principal balance thereof is paid in full. If the Borrower fails to make payment
in respect of any such advance under this ‎Section 10.03 within one (1) Business
Day after the date the Borrower receives written demand therefor from the
Administrative Agent, the Administrative Agent shall promptly notify each Lender
and each Lender agrees that it shall thereupon make available to the
Administrative Agent, in Dollars in immediately available funds, the amount
equal to such Lender’s Pro Rata Share of such advance. If such funds are not
made available to the Administrative Agent by such Lender within one (1)
Business Day after the Administrative Agent’s demand therefor, the
Administrative Agent will be entitled to recover any such amount from such
Lender together with interest thereon at the NYFRB Rate for each day during the
period commencing on the date of such demand and ending on the date such amount
is received. The failure of any Lender to make available to the Administrative
Agent its Pro Rata Share of any such unreimbursed advance under this ‎Section
10.03 shall neither relieve any other Lender of its obligation hereunder to make
available to the Administrative Agent such other Lender’s Pro Rata Share of such
advance on the date such payment is to be made nor increase the obligation of
any other Lender to make such payment to the Administrative Agent. All
outstanding principal of, and interest on, advances made under this ‎Section
10.03 shall constitute Obligations subject to the terms of this Agreement until
paid in full by the Borrower.
Section 10.04    Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
Section 10.05    Entire Agreement. The Loan Documents embody the entire
agreement and understanding among the Borrower, the Administrative Agent and the
Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof other than the terms of any prior agreements or understandings
which are expressly stated to survive the execution and delivery of this
Agreement.
Section 10.06    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.
Section 10.07    Expenses; Indemnification.
(a)    Expenses. The Borrower shall reimburse the Administrative Agent and the
Arrangers for any reasonable and documented costs, internal charges and
out-of-pocket expenses (including the reasonable and documented fees, charges
and disbursements of (i) one primary counsel for the Administrative Agent, the
Arrangers and their Affiliates and (ii) any local counsel to the Lenders
retained by the Arrangers or the Administrative Agent, limited to one local
counsel in each relevant jurisdiction, paid or incurred by the Administrative
Agent or the Arrangers in connection with the preparation, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via the internet or through a service such as IntraLinks) review, amendment
modification and, after the occurrence and during the continuance of a Default
or an Unmatured Default, administration of the Loan Documents. The Borrower also
agrees to reimburse the Administrative Agent and the Arrangers and the Lenders
for any documented costs and out-of-pocket expenses (including the reasonable
and documented fees, charges and disbursements of one primary counsel for the
Administrative Agent, the Arrangers and their Affiliates and one primary counsel
for the Lenders) paid or incurred by the Administrative Agent or the Arrangers
or any Lender in connection with the collection of the Obligations and
enforcement of the Loan Documents.
(b)    Indemnity. The Borrower further agrees to defend, protect, indemnify, and
hold harmless the Administrative Agent, each Arranger, the Syndication Agent,
each Co-Documentation, each Issuing Bank, Agent and each and all of the Lenders
and each of their respective Affiliates, and each of such Administrative
Agent’s, Syndication Agent’s, Co-Documentation Agent’s, Issuing Bank’s,
Arranger’s, Lender’s, or Affiliate’s respective officers, directors, trustees,
investment advisors, employees, attorneys, partners, members, advisors, agents
and other representatives and controlling persons (including, without
limitation, those retained in connection with the satisfaction or attempted
satisfaction of any of the conditions set forth in ‎Article 5) (collectively,
the “Indemnitees”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
of any kind or nature whatsoever (including, without limitation, the fees and
disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding, whether or not such
Indemnitees shall be designated a party thereto), whether or not arising in
connection with any third party claim, imposed on, incurred by, or asserted
against such Indemnitees in any manner relating to or arising out of:
(i)    this Agreement, the other Loan Documents, or any act, event or
transaction related or attendant thereto, the making of the Loans, and the
issuance of and participation in Letters of Credit hereunder, the management of
such Loans or Letters of Credit, the use or intended use of the proceeds of the
Loans or Letters of Credit hereunder, or any of the other transactions
contemplated by the Loan Documents; or
(ii)    any liabilities, obligations, responsibilities, losses, damages,
personal injury, death, punitive damages, economic damages, consequential
damages, treble damages, intentional, willful or wanton injury, damage or threat
to the environment, natural resources or public health or welfare, costs and
expenses (including, without limitation, attorney, expert and consulting fees
and costs of investigation, feasibility or remedial action studies), fines,
penalties and monetary sanctions and interest, whether direct or indirect, known
or unknown, absolute or contingent, past, present or future, relating to any
Environmental, Health or Safety Requirement of Laws and arising from or in
connection with the past, present or future operations of the Borrower, its
Subsidiaries or any of their respective predecessors in interest or the past,
present or future environmental, health or safety condition of any respective
property of the Borrower, its Subsidiaries or any of their respective
predecessors in interest, the presence of asbestos-containing materials at any
respective property of the Borrower, its Subsidiaries or any of their respective
predecessors in interest or the Release or threatened Release of any Contaminant
(collectively, the “Indemnified Matters”);
provided, however, the Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters to the extent that such liability,
obligation, loss, damage, penalty, action, judgment, suit, claim, cost or
expenses (x) has been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from (i) the gross negligence or willful
misconduct of such Indemnitee with respect to the Loan Documents or (ii) a
material breach of the obligations of such Indemnitee with respect to the Loan
Documents or (y) has resulted from a dispute solely among Indemnitees that does
not involve an act or omission by the Borrower or any of its Affiliates and is
not brought against such Indemnitee in its capacity as an agent or arranger or
similar role with respect to this Agreement or the other Loan Documents. If the
undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall contribute the maximum portion which it is permitted
to pay and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Matters incurred by the Indemnitees. This ‎Section 10.07(b) shall
not apply with respect to Taxes, other than Taxes that represent losses, claims
or damages arising from any non-Tax claim.
Each Indemnitee, with respect to any action against it in respect of which
indemnity may be sought under this Section, shall give written notice of the
commencement of such action to the Borrower within a reasonable time after such
Indemnitee is made a party to such action. Upon receipt of any such notice by
the Borrower, unless such Indemnitee shall be advised by its counsel that there
are or may be legal defenses available to such Indemnitee that are different
from, in addition to, or in conflict with, the defenses available to the
Borrower or any of its Subsidiaries, the Borrower may participate with the
Indemnitee in the defense of such Indemnified Matter, including the employment
of counsel consented to by such Indemnitee (which consent shall not be
unreasonably withheld); provided, however, nothing provided herein shall entitle
(a) the Borrower or any of its Subsidiaries to assume the defense of such
Indemnified Matter or (b) any Indemnitee to effect any settlement in respect of
any indemnified matter without the Borrower’s consent, such consent not to be
unreasonably withheld or delayed, but if settled with the Borrower’s consent, or
if there is a final judgment in any such action, proceeding or investigation,
the Borrower shall indemnify and hold harmless each Indemnitee to the extent and
in the manner set forth above. The Borrower shall not, without the prior written
consent of an Indemnitee, which consent will not be unreasonably withheld,
conditioned or delayed, effect any settlement of any pending or threatened
claim, litigation, investigation or proceedings relating to the foregoing (the
“Proceedings”) in respect of which indemnity could have been sought hereunder by
such Indemnitee unless (a) such settlement includes an unconditional release of
such Indemnitee in form and substance reasonably satisfactory to such Indemnitee
from all liability or claims that are the subject matter of such Proceedings and
(b) such settlement does not include any statement as to, or any admission of,
fault or wrongdoing, by or on behalf of such Indemnitee.
(c)    Waiver of Certain Claims; Settlement of Claims. The Borrower further
agrees to assert no claim against any of the Indemnitees on any theory of
liability seeking consequential, special, indirect, exemplary or punitive
damages. No settlement of any claim asserted against or likely to be asserted
against an Indemnitee shall be entered into by the Borrower or any if its
Subsidiaries with respect to any claim, litigation, arbitration or other
proceeding relating to or arising out of the transactions evidenced by this
Agreement or the other Loan Documents (whether or not the Administrative Agent
or any Lender or any other Indemnitee is a party thereto) unless such settlement
releases such Indemnitee from any and all liability with respect thereto.
(d)    Survival of Agreements. The obligations and agreements of the Borrower
under this ‎Section 10.07 shall survive the termination of this Agreement.
Section 10.08    Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.
Section 10.09    Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP. If the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any
provision hereof to eliminate the effect of any change in GAAP (or in the
application thereof) occurring after the Escrow Date on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the compliance of the Borrower and its
Subsidiaries with such provision shall be determined on the basis of GAAP as in
effect (and as applied) immediately before the relevant change became effective,
until either such notice is withdrawn or such provision is amended in a manner
satisfactory to the Borrower and the Required Lenders. Until such notice is
withdrawn or the relevant provision is so amended, the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement setting forth a reconciliation between
calculations made with respect to the relevant provision before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to (i) any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Borrower or
any Restricted Subsidiary at “fair value,” as defined therein, and (ii) any
change in GAAP occurring after the Escrow Date as a result of the adoption of
any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on August 17,
2010, or any other proposals issued by the Financial Accounting Standards Board
in connection therewith, in each case if such change would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) was not required to be so treated
under GAAP as in effect on the Escrow Date.
Section 10.10    Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
Section 10.11    Nonliability of Lenders. The relationship between the Borrower,
on one hand, and the Lenders and the Administrative Agent, on the other hand,
shall be solely that of borrower and lender. Neither the Administrative Agent
nor any Lender shall have any fiduciary responsibilities to the Borrower.
Neither the Administrative Agent nor any Lender undertakes any responsibility to
the Borrower to review or inform the Borrower of any matter in connection with
any phase of the Borrower’s business or operations.
Section 10.12    GOVERNING LAW. This Agreement and the other Loan Documents
shall be construed in accordance with and governed by the law of the State of
New York without regard to principles of conflicts of laws that would otherwise
direct the application of the laws of any other jurisdiction; provided, however,
that (i) the interpretation of the definition of Material Adverse Effect (as
defined in the Acquisition Agreement as in effect on January 15, 2018) and
whether or not a Material Adverse Effect (as defined in the Acquisition
Agreement as in effect on January 15, 2018) has occurred, (ii) the determination
of the accuracy of any Specified Acquisition Agreement Representations and
whether as a result of any inaccuracy thereof the Borrower (or the Borrower’s
affiliates) has the right to terminate its (or their) obligations under the
Acquisition Agreement or to decline to consummate the Acquisition (in each case
in accordance with the terms of the Acquisition Agreement as in effect on
January 15, 2018) as a result of a breach of such representation or warranty and
(iii) the determination of whether the transactions contemplated by the
Acquisition Agreement have been consummated in accordance with the terms of the
Acquisition Agreement, in each case, shall be governed by, and construed and
interpreted solely in accordance with, the laws of the State of Delaware.
Section 10.13    CONSENT TO JURISDICTION; JURY TRIAL.
(a)    EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION ‎(b), EACH OF
THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
IN THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR, IF THAT
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE OR FEDERAL COURT
LOCATED IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, AND EACH PARTY
HERETO AGREES TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF, AND TO VENUE IN, SUCH
COURT.
(b)    OTHER JURISDICTIONS. THE BORROWER AGREES THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY OTHER HOLDER OF OBLIGATIONS SHALL HAVE THE RIGHT TO PROCEED
AGAINST THE BORROWER OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH
PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER THE BORROWER OR (2) IN ORDER TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. THE
BORROWER AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY
PROCEEDING BROUGHT BY SUCH PERSON TO REALIZE ON ANY SECURITY FOR THE OBLIGATIONS
OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON BUT SHALL
ONLY BE PERMITTED TO BRING ANY SUCH PERMISSIVE COUNTERCLAIM IN A PROCEEDING
BROUGHT PURSUANT TO CLAUSE ‎(a). THE BORROWER WAIVES ANY OBJECTION THAT IT MAY
HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A
PROCEEDING DESCRIBED IN THIS SUBSECTION ‎(b).
(c)    VENUE. THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.
(d)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
(e)    ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION ‎10.07 AND THIS SECTION ‎10.13, WITH ITS COUNSEL.
Section 10.14    Release of Liens and Guarantees. A Subsidiary Guarantor shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Collateral Documents in Collateral owned by
such Subsidiary Guarantor shall be automatically released, upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a Restricted Subsidiary (including any
voluntary liquidation or dissolution of such Subsidiary Guarantor in accordance
with ‎Section 7.03(c)); provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. Upon any sale or other transfer by
any Loan Party (other than to the Borrower or any other Loan Party) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Collateral Document in any Collateral pursuant to ‎Section
9.03, the security interests in such Collateral created by the Collateral
Documents shall be automatically released. In connection with any termination or
release pursuant to this ‎Section 10.14, the Administrative Agent shall execute
and deliver to any Loan Party, at such Loan Party’s expense, all documents that
such Loan Party shall reasonably request to evidence such termination or
release. In connection with any supply chain finance programs or other
receivables sale transactions permitted by ‎Section 7.03(e)(ix), the
Administrative Agent shall execute and deliver to Borrower or any Restricted
Subsidiary, at Borrower’s expense, a Release substantially in the form of
Exhibit L attached hereto, or any other documents that Borrower or such
Restricted Subsidiary shall reasonably request, evidencing the release of the
Administrative Agent’s lien on the applicable receivables and related assets.
Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Administrative Agent.
Section 10.15    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
Section 10.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.
ARTICLE 11    
The Administrative Agent
Section 11.01    Appointment and Authorization.
(a)    Each Lender and each Issuing Bank hereby irrevocably appoints the
Administrative Agent and its successors and assigns to serve as the
administrative agent and collateral agent under the Loan Documents and each
Lender and each Issuing Bank authorizes the Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto. Without limiting the foregoing, each Lender and each Issuing Bank
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.
(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that
(i)    the Administrative Agent in good faith believes exposes it to liability
unless the Administrative Agent receives an indemnification satisfactory to it
from the Lenders and the Issuing Banks with respect to such action or
(ii)    is contrary to this Agreement or any other Loan Document or applicable
law, including any action that may be in violation of the automatic stay under
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided. Except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any Subsidiary or any Affiliate of any of the foregoing that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby; and
(ii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;
(d)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence, bad faith or willful
misconduct in the selection of such sub-agent.
(e)    In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any Reimbursement Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, payments made by an Issuing
Bank pursuant to a Letter of Credit and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim under Sections ‎2.12, ‎2.13, ‎2.15,
‎2.17 and ‎9.03) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Credit Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Credit Parties, to pay to the Administrative Agent any amount
due to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under ‎Section 9.03). Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Issuing Bank or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or Issuing Bank in any such proceeding.
(f)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Credit Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Obligations provided under the Loan Documents, to have
agreed to the provisions of this Article.
Section 11.02    Administrative Agent and Affiliates. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Banks”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.
Section 11.03    Administrative Agent’s Reliance, Indemnification, Etc.
(a)    Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence, bad faith
or willful misconduct (such absence to be presumed unless otherwise determined
by a court of competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.
(b)    The Administrative Agent shall be deemed not to have knowledge of any
Unmatured Default unless and until written notice thereof (stating that it is a
“notice of unmatured default”) is given to the Administrative Agent by the
Borrower, a Lender or an Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth in any Loan
Documents or the occurrence of any Unmatured Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral or (vi)
the satisfaction of any condition set forth in ‎Article 5 or elsewhere in any
Loan Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by the Borrower, any Subsidiary, any
Lender or any Issuing Bank as a result of, any determination of the All-in
Yield.
(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with‎ Section 9.04, (ii) may rely on the Register to
the extent set forth in ‎Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).
Section 11.04    Posting of Communications.
(a)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Escrow Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. Each of the Lenders, each of the
Issuing Banks and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.
(d)    Each Lender and each Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.
(e)    Each of the Lenders, each of the Issuing Banks and the Borrower agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.
(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
Section 11.05    Successor Agent.
(a)    Subject to the terms of this paragraph, the Administrative Agent may
resign at any time from its capacity as such. In connection with such
resignation, the Administrative Agent shall give notice of its intent to resign
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor administrative agent. If no successor administrative agent
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor.
(b)    Notwithstanding paragraph (a) of this ‎Section 11.06, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents, provided that, solely for purposes of maintaining any security
interest granted to the Administrative Agent under any Collateral Document for
the benefit of the Credit Parties, the retiring Administrative Agent shall
continue to be vested with such security interest as collateral agent for the
benefit of the Credit Parties, and continue to be entitled to the rights set
forth in such Collateral Document and Loan Document and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this Section
(it being understood and agreed that the retiring Administrative Agent shall
have no duty or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided, further that (i) all payments required to be
made hereunder or under any other Loan Document to the Administrative Agent for
the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender. Following the effectiveness of the
Administrative Agent’s resignation from its capacity as such, the provisions of
this Article and ‎Section 10.07, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its subagents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause ‎(a) above.
Section 11.06    Credit Decision.
(a)    Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement as a Lender, and to
make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
(b)    Each Lender, by delivering its signature page to this Agreement on the
Escrow Date, or delivering its signature page to an Assignment and Assumption or
any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on each
of the Escrow Date and the Closing Date.
Section 11.07    Administrative Agent, Arrangers, Syndication Agent,
Co-Documentation Agents. None of the Persons identified on the cover page to
this Agreement, the signature pages to this Agreement or otherwise in this
Agreement as a “Syndication Agent”, “Co-Documentation Agent” or “Arranger” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than if such Person is a Lender, those applicable to all Lenders
as such, but all such persons shall have the benefit of the indemnities provided
for hereunder. Without limiting the foregoing, none of the Persons identified on
the cover page to this Agreement, the signature pages to this Agreement or
otherwise in this Agreement as a “Syndication Agent”, “Co-Documentation Agent”
or “Arranger” shall have or be deemed to have any fiduciary duty to or fiduciary
relationship with any Lender. In addition to the agreement set forth in ‎Section
11.07, each of the Lenders acknowledges that it has not relied, and will not
rely, on any of the Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
Section 11.08    Collateral Matters.
(a)    Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Credit Party’s right to file a proof of claim
in an insolvency proceeding, no Credit Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Credit Parties in accordance with the terms thereof.
(b)    In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Cash Management Services the obligations under which
constitute Secured Cash Management Obligations and no Hedging Agreement the
obligations under which constitute Secured Hedging Obligations, will create (or
be deemed to create) in favor of any Credit Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Credit Party that is a party to any such arrangement in
respect of Cash Management Services or a Hedging Agreement, as applicable, shall
be deemed to have appointed the Administrative Agent to serve as administrative
agent and collateral agent under the Loan Documents and agreed to be bound by
the Loan Documents as a Credit Party thereunder, subject to the limitations set
forth in this paragraph.
(c)    The Credit Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by ‎Section 7.03(b)(ii). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Credit Party for any failure to monitor or
maintain any portion of the Collateral.
Section 11.09    Credit Bidding. The Credit Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Credit Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Credit Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in ‎Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Credit Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Credit Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Credit Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Credit Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Credit Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause ‎(ii) above, each Credit Party shall execute
such documents and provide such information regarding the Credit Party (and/or
any designee of the Credit Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.
ARTICLE 12    
Setoff; Ratable Payments
Section 12.01    Setoff. In addition to, and without limitation of, any rights
of the Lenders under applicable law, if any Default occurs and is continuing,
any indebtedness from any Lender to the Borrower (including all account
balances, whether provisional or final and whether or not collected or
available) may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part hereof, shall then
be due.
Section 12.02    Ratable Payments. If any Lender, whether by setoff or
otherwise, has payment made to it upon its respective Loans (other than payments
received pursuant to Sections ‎4.01, ‎4.02 or ‎4.04 or as otherwise provided
herein) in a greater proportion than that received by any other Lender, such
Lender agrees, promptly upon demand, to purchase a portion of the Loans held by
the other Lenders so that after such purchase each Lender will hold its ratable
proportion of the applicable Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligation or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to the obligations owing to them. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.
Section 12.03    Application of Payments. Subject to the provisions of ‎Section
9.02, the Administrative Agent shall, unless otherwise specified at the
direction of the Required Lenders which direction shall be consistent with the
last sentence of this ‎Section 12.03, apply all payments and prepayments in
respect of any Obligations received after the occurrence and during the
continuance of a Default or Unmatured Default in the following order:
(a)    first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower;
(b)    second, to pay interest on and then principal of any advance made under
‎Section 10.03 for which the Administrative Agent has not then been paid by the
Borrower or reimbursed by the Lenders;
(c)    third, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Administrative Agent;
(d)    fourth, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Lenders and the issuer(s) of
Letters of Credit;
(e)    fifth, to pay interest due in respect of Swing Line Loans;
(f)    sixth, to pay interest due in respect of Loans (other than Swing Line
Loans) and L/C Obligations and any fees, premiums and scheduled periodic
payments on any Banking Services Obligations and Hedging Obligations, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause sixth held by them;
(g)    seventh, to the ratable payment or prepayment of principal outstanding on
Swing Line Loans;
(h)    eighth, to the ratable payment or prepayment of principal outstanding on
Loans (other than Swing Line Loans), Reimbursement Obligations, and all other
Banking Services Obligations and Hedging Obligations, ratably among the Secured
Parties in proportion to the respective amounts described in this clause eighth
held by them;
(i)    ninth, to provide required cash collateral, if required pursuant to
‎Section 3.11; and
(j)    tenth, to the ratable payment of all other Obligations, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Secured Parties on such date.
Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrower, all principal payments in respect
of Loans (other than Swing Line Loans) shall be applied to the outstanding Loans
first, to repay outstanding Floating Rate Loans, and then to repay outstanding
Eurodollar Rate Loans with those Eurodollar Rate Loans which have earlier
expiring Interest Periods being repaid prior to those which have later expiring
Interest Periods. The order of priority set forth in this ‎Section 12.03 and the
related provisions of this Agreement are set forth solely to determine the
rights and priorities of the Secured Parties as among themselves.
Section 12.04    Relations Among Lenders.
(a)    Except with respect to the exercise of setoff rights of any Lender in
accordance with ‎Section 12.01, the proceeds of which are applied in accordance
with this Agreement, and except as set forth in the following sentence, each
Lender agrees that it will not take any action, nor institute any actions or
proceedings, against the Borrower or any other obligor hereunder or with respect
to any Loan Document, without the prior written consent of the Required Lenders
or, as may be provided in this Agreement or the other Loan Documents, at the
direction of the Administrative Agent.
(b)    The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders, at
the direction of the Required Lenders, to enforce on the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.
Section 12.05    Lender ERISA Representations and Covenants.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, all other Lenders, the Administrative Agent and each
Arranger and their respective Affiliates, and for the benefit of the Borrower
and its Subsidiaries, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Covered
Benefit Plans (as defined below) in connection with the Loans, the Letters of
Credit or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause ‎(i) in the immediately preceding clause
‎(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause ‎(a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and the
Borrower and its Subsidiaries, that:
(i)    none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
For purposes of this ‎Section 12.05, “Covered Benefit Plan” means any (i)
“employee benefit plan” (as defined in Section 3(3) of ERISA), (ii) “plan” as
defined in Section 4975 of the Code or (iii) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.
ARTICLE 13    
Benefit of Agreement; Assignments; Participations
Section 13.01    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (a) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and (b)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this ‎Article 13. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in ‎Section 13.02) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement. The Administrative Agent may treat the
Person which made any Loan or which holds any note as the owner thereof for all
purposes hereof unless and until such Person complies with ‎Section 13.03;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any note to direct payments relating to such Loan or note to
another Person. Any assignee of the rights to any Loan or any note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.
Section 13.02    Participations.
(a)    Permitted Participants; Effect. Any Lender may, without the consent of
the Borrower, the Administrative Agent, the Issuing Banks or the Swing Line
Bank, sell participations to one or more banks or other entities (other than
Disqualified Lenders) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to ‎Section
9.03 that adversely affects such Participant. Subject to paragraph ‎(b) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections ‎4.01, ‎4.02, ‎4.03, ‎4.04 and ‎4.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
‎Section 13.03. To the extent permitted by law, each Participant also shall be
entitled to the benefits of ‎Section 12.01 as though it were a Lender, provided
such Participant agrees to be subject to ‎Section 12.02 as though it were a
Lender.
(b)    Limitation of Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections ‎4.01, ‎4.02 or ‎4.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent (i) such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation, or (ii) the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section ‎4.05 unless such
Participant agrees to comply with Section ‎4.05 as though it were a Lender (it
being understood that the documentation required under ‎Section 4.05(g) shall be
delivered to the participating Lender). Each Lender that sells a participation
shall, acting solely for this purpose as a nonfiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in the obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such interest is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
Section 13.03    Assignments.
(a)    Consents.
(i)    Subject to the conditions set forth in paragraph (b) below, any Lender
may assign to one or more assignees (other than any Disqualified Lender, any
Defaulting Lender or its Lender Parent or Subsidiaries, any natural person and,
except as provided in ‎Section 13.03(g) below, the Borrower or any of its
Subsidiaries) (the “Purchasers”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:
(A)    the Borrower; provided that no consent of Borrower shall be required (x)
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, (y)
for an assignment by any Initial Lender in connection with the primary
syndication of the Term Facilities or the Revolving Facility to Lenders selected
by the Initial Lenders in consultation with the Borrower and (z) if a Default
under Sections ‎8.01(a), ‎8.01(e), or ‎8.01(f) has occurred and is continuing,
for any other assignment; provided, further that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Loan to a Lender, an Affiliate
of a Lender or an Approved Fund; and
(C)    with respect to Revolving Loans and Revolving Loan Commitments, the Swing
Line Bank and the Issuing Banks.
The Administrative Agent, in its capacity as such, shall not be responsible or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders
(or providing the list to the Lenders). Without limiting the generality of the
foregoing, the Administrative Agent, in its capacity as such, shall not (1) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (2) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender. The Administrative Agent shall post or otherwise make
available to Lenders a list of all Disqualified Lenders.
(b)    Conditions. Assignments shall be subject to the following additional
conditions:
(i)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than (x) in the case of Term Loans,
$1,000,000 and (y) in the case of Revolving Loan Commitment, $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent; provided,
that in any case, each assignment will be in an amount of an integral multiple
of $1,000,000;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
each Facility under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of its Commitments or
Loans;
(iii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except, in the case of contemporaneous
assignments by any Lender to one or more Approved Funds, only a single
processing and recording fee shall be payable for such assignments); and
(iv)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Subsidiary Guarantors and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
(c)    Effect; Closing Date. Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections ‎4.01, ‎4.02, 4.03, ‎4.04, ‎4.05 and ‎10.07). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this ‎Section 13.03 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with ‎Section 13.02.
(d)    The Register. The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Loan Commitment of,
and principal amount of the Loans and L/C Drafts owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Banks and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(e)    Recording. Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this ‎Section
13.03 and any written consent to such assignment required by this ‎Section
13.03, the Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Sections ‎2.02(d), ‎2.17, ‎3.06,
‎3.07 or ‎11.04, the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(f)    Pledge to a Federal Reserve Bank. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(g)    Dutch Auctions. Notwithstanding anything to the contrary contained in
this ‎Section 13.03 or any other provision of this Agreement, so long as no
Unmatured Default or Default has occurred and is continuing or would result
therefrom, each Term Lender shall have the right at any time to sell, assign or
transfer all or a portion of the Term Loans owing to it to the Borrower on a
non-pro rata basis, subject to the following limitations:
(i)    Such sale, assignment or transfer shall be pursuant to one or more
modified Dutch auctions conducted by the Borrower (each, an “Auction”) to
repurchase all or any portion of the Term Loans; provided that (x) notice of and
the option to participate in the Auction shall be provided to all Term Lenders
and (y) the Auction shall be conducted pursuant to such procedures as the
Auction Manager may establish, which are consistent with this ‎Section 13.03(g)
and the Auction Procedures and are otherwise reasonably acceptable to the
Borrower, the Auction Manager and the Administrative Agent;
(ii)    With respect to all repurchases made by the Borrower or any of its
Subsidiaries pursuant to this ‎Section 13.03(g), (x) the Borrower shall deliver
to the Auction Manager an officer’s certificate stating that, as of the launch
date of the related Auction and the effective date of any such repurchase, it is
not in possession of any information regarding the Borrower or its Subsidiaries,
or their assets, the Loan Parties’ ability to perform the Obligations or any
other matter regarding the Borrower or its Subsidiaries that may be material to
a decision by any Term Lender to participate in any Auction or repurchase any
such Term Loans that has not previously been disclosed to the Auction Manager,
the Administrative Agent and the nonpublic Lenders, (y) the Borrower shall not
use the proceeds of any borrowings under the Revolving Facility to repurchase
such Term Loans and (z) the assigning Lender and the Borrower shall execute and
deliver to the Auction Manager an Assignment and Assumption with respect to such
repurchase; and
(iii)    Immediately following a repurchase by the Borrower or its Subsidiaries
pursuant to this ‎Section 13.03(g), the Term Loans so repurchased shall, without
further action by any Person, be deemed automatically canceled and no longer
outstanding (and may not be resold by the Borrower or such Subsidiary) for all
purposes of this Agreement and all other Loan Documents and the Administrative
Agent shall reflect such repurchase in the Register.
Section 13.04    Confidentiality. The Administrative Agent, each Lender, each
Issuing Bank and each Arranger agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by Requirement of Law or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
the enforcement of rights hereunder or under any other Loan Document, (f)
subject to an agreement containing provisions substantially the same as those of
this ‎Section 13.04, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower, its
Subsidiaries and their obligations, (g) on a confidential basis to (1) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided for herein or (2) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of identification
numbers with respect to the credit facilities provided for herein, (h) with the
consent of the Borrower or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section, (ii)
becomes available to the Administrative Agent, any Lender or any Arranger on a
non-confidential basis from a source other than the Borrower or (iii) is
independently developed, discovered or arrived at by the Administrative Agent,
any Lender, any Issuing Bank or any Arranger. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business or the Collateral, other than any such information that
is available to the Administrative Agent, any Issuing Bank, any Arranger or any
Lender on a nonconfidential basis prior to disclosure by the Borrower and other
than information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Section 13.05    Dissemination of Information. The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the Borrower and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with ‎Section 13.04 the confidentiality of any confidential information
described therein.
ARTICLE 14    
Notices
Section 14.01    Giving Notice.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at 533 Maryville University Drive, St. Louis,
Missouri 63141 USA, Attention of Emily K. Boss, (Facsimile No. (314-985-2258);
Email: Kelly.Boss@energizer.com);
(ii)    if to the Administrative Agent, to it at 10 South Dearborn, L2 Floor,
Chicago, Illinois 60603, USA, Attention of Malcolm Brown, (Facsimile No.
(844-490-5663); Email: malcolm.brown@chase.com); and
(iii)    if to any other Lender or Issuing Bank, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause ‎‎(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses ‎(i)
and ‎(ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
Section 14.02    Change of Address. The Borrower, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.
ARTICLE 15    
Counterparts
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by telex or
telephone, that it has taken such action.
ARTICLE 16    
USA Patriot Act
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “PATRIOT Act”), it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information including all applicable “know your
customer” and anti-money laundering rules and regulations that will allow such
Lender or the Administrative Agent to identify such Loan Party in accordance
with the PATRIOT Act.
[Remainder of This Page Intentionally Blank]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
ENERGIZER GAMMA ACQUISITION, INC.
as Initial Borrower
By: ___________________________               
Name:               
Title:               



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swing Line Bank, an Issuing Bank and a Lender
By: ___________________________               
Name:               
Title:               




[LENDER], [include booking branch, if applicable],
as [an Issuing Bank and] a Lender
By: ___________________________               
Name:Name:               
Title:               
Title:
By: ___________________________               
Name:Name:               
Title:               
Title:








5

